Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 1 of
                                      104




                                Exhibit 21
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 2 of
                                      104

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60416-CIV- SMITH/VALLE


 TOCMAIL INC, a Florida corporation,

              Plaintiff,
 v.

 MICROSOFT CORPORATION, a
 Washington corporation,

             Defendant.
 _____________________________________/




                           EXPERT REPORT OF MICHAEL C. WOOD
                                     October 1, 2020
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 3 of
                                      104
                                                     Table of Contents
 1.    Table of Contents...............................................................................................................2
 2.    Executive Summary...........................................................................................................3
 3.    Scope ...............................................................................................................................13
 4.    Origin of Cloaking...........................................................................................................14
 5.    Origin of IP Cloaking ......................................................................................................16
 6.    IP Cloaked SEO ...............................................................................................................18
 7.    IP Cloaked Malware .......................................................................................................20
 8.    Forced to the Cloud .........................................................................................................26
 9.    IP Cloaked Phishing Sites................................................................................................29
 10.   Microsoft Confession ......................................................................................................33
 11.   ATP Safe Links ................................................................................................................38
 12.   Most-Common Hacking Attack.......................................................................................41
 13.   Linchpin...........................................................................................................................43
 14.   Design Flaw .....................................................................................................................51
 15.   Video Demonstration .......................................................................................................61
 16.   Cookie Origin ..................................................................................................................67
 17.   Historic Breakthrough .....................................................................................................67
 18.   Hector Monsegur .............................................................................................................68
 19.   Trillions of Data Points....................................................................................................69
 20.   Google .............................................................................................................................70
 21.   Facebook..........................................................................................................................73
 22.   Comprehensive Protection...............................................................................................73
 23.   Form Factor .....................................................................................................................75
 24.   Tricks of the Trade...........................................................................................................76
 25.   Microsoft Patents and Papers ..........................................................................................82
 26.   Request for Admissions ...................................................................................................89
 27.   Expertise ..........................................................................................................................91
 28.   Apache Log......................................................................................................................92
 29.   Exhibits............................................................................................................................94
 30.   Submission.......................................................................................................................95
 31.   End Notes ........................................................................................................................96




                                                                            2
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 4 of
                                      104
                                   Executive Summary
 On June 28, 2011, Microsoft announced the general availability of Office 365, a subscription service
 that required enterprises to move email security from on-premise scanners to cloud-based scanners.
 However, just three weeks later, Google reported its discovery of a technique being used by
 cybercriminals to make malware downloads invisible to cloud-based scanners with near 100%
 efficacy.1 The technique only makes malware invisible to cloud-based scanners, not on-premise
 scanners. Microsoft was caught in a dilemma. Does it continue with its launch of Office 365, making
 companies defenseless against an attack that’s being used by the majority of malware sites? Or does it
 tell companies to keep their scanning on-premise where they are safe until Microsoft finds a cloud-
 based solution?
      Microsoft’s dilemma intensified just one month later when millions of technology professionals
 learned of Google’s discovery in ZDNet, ThreatPost, ITWorld, Dark Reading, Computing, InfoWorld,
 NetworkWorld, PCWorld, ComputerWorld, CIO, CSO, and more.2 Millions of technologists learned
 how cybercriminals were hiding their malware from cloud-based scanners with near 100% efficacy.
 Knowing full well that companies are rendered defenseless the moment they move to Office 365,
 Microsoft continued promoting its cloud as providing more security than on-premise: “Office 365 can
 provide a higher standard of security at lower cost than they are capable of maintaining with on-
 premises productivity servers.”3 Microsoft even went so far as to discontinue multiple on-premise email
 products, forcing its current customers to move from safety to being defenseless in the cloud.4
      The cybercriminals' technique reported by Google quickly became the most-used hacking attack.5
 Today, the vast majority of successful data breaches begin with this one specific attack.6 And Office
 365 still remains defenseless against it.7
      It's indisputable that Microsoft knew that its cloud email security was defenseless when it
 announced the launch of Office 365. As documented shortly below, at the same time that Microsoft's
 marketing team was convincing companies to move to Microsoft's cloud, Microsoft's researchers were
 discussing how "helpless" they are against this attack, and they discussed how its latest cloaking
 detection technology "is not useful" against it.8 Moreover, Microsoft later admitted on video and in
 writing that the email security provided by Office 365 during its launch was literally defenseless.9
      This is quite problematic given that Office 365 currently has over 200 million users from
 corporations and governmental agencies.10 Microsoft stripped these companies and governmental
 agencies of the protection they already had in order to procure billions of dollars in monthly cloud-
 based subscriptions. It would be impossible to overstate the severity of the national security risk that
 presently exists due to Microsoft’s ongoing deceptive practices. China, North Korea, Iran, and other
 hackers now have cart blanche access to U.S. corporations and governmental agencies, all while
 Microsoft knows its service is defenseless against the most-common attack vector.
      Microsoft's admissions are documented later in this report after the techniques and terminology of
 Google's discovery are fully explained (so that the reader can understand the meaning and importance
 of Microsoft's confessions). For now, it's important to draw attention to the fact that Google’s report
 unambiguously states just how defenseless cloud-based scanners are. The report explicitly states that
 the cybercriminals’ technique “thwarts any sort of detection” by cloud-based scanners.11
      To illustrate just how undetectable malware becomes when this technique is used, Google discussed
 in detail “the four most prevalent detections techniques” used by cloud scanners.12 Then Google stated
 that “they all remain susceptible” to this technique; and even after combining all four technologies
 together, the technique still “prevents the classifiers from seeing malicious content.”13 Because the
 scanners do not even see the malware, it simply doesn’t matter what detection algorithms that the
 scanner is using. Blacklists, machine learning, artificial intelligence, and everything else is useless
 when the scanner can’t even see that the malware exists.
      Google's researchers were troubled because of two aspects. First, the technique was the most
 effective form of evasion that they had ever seen. Second, the technique was the simplest form of
 evasion that they had ever seen. They referred to the technique as “arguably the most simple and

                                                    3
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 5 of
 effective approach.”14                              104
     The technique discussed in Google's report was based on an attack method called cloaking.
 Cloaking is so simple that Google described it in a single sentence: “serving malicious content to users
 but benign content to the detector.”15 In other words, the site sends benign content to Google's scanners
 and sends malicious content to everyone else. In this way, Google's scanners never see the malicious
 content, rendering all of its detection technologies useless.
     When a malicious site uses the visitor's IP address to determine whether the visitor is a security
 service or a victim, the technique is called IP Cloaking. When the site detects that the visitor's IP
 address belongs to a security scanner, it sends benign content. When the site detects that the visitor's IP
 address isn't a security scanner, it sends malicious content. It's just that simple.
     Google was quite right to be alarmed that its multi-billion-dollar detection infrastructure was
 meaningless in the face of such a trivial technique. It was the utter simplicity and effectiveness that
 captured the minds of millions of technologists.
     Office 365 was launched in June 2011. At the same time, Microsoft's researchers just completed a
 brand new technology to detect malware hidden by cloaking. They called this brand new technology
 "Rozzle."16 As Google's report states, "there are many forms of cloaking" that do not use the visitor's IP
 address when choosing the type of content to send.17 Microsoft's Rozzle proved highly effective for
 detecting many forms of cloaking.18 However, Microsoft's researchers wrote that Rozzle was "helpless"
 against IP Cloaking, and "not useful" against it.19 Out of all the types of cloaking, IP Cloaking stands in
 a class all its own in terms of simplicity and effectiveness. That's why Google's report focused
 exclusively on it:
         While there are many forms of cloaking, in this paper we focus on arguably the
         most simple and effective approach: cloaking at the IP level. To do so, malicious
         servers simply refuse to return malicious content to requests from certain IP addresses.
         ...
         IP Cloaking can be the most effective form of evasion, since it thwarts any sort of
         detection...20 (emphasis added)
     Google wasn't the only major company writing about the effectiveness of IP Cloaking in 2011. In
 2011, Microsoft wrote that IP Cloaking was being "successfully used by malware writers to avoid being
 detected." In other words, in the same year that Microsoft announced the general availability of Office
 365, Microsoft's researchers knew that IP Cloaking was being "successfully used by malware writers to
 avoid being detected" by cloud-based scanners.
     Microsoft knew that convincing customers to move to Office 365 would leave them wide open to a
 commonly-used attack that cannot be detected by cloud-based scanners. In fact, it was in this same
 report that Microsoft wrote that its new Rozzle technology is "helpless" against malware hidden by IP
 Cloaking.21 (Later Microsoft would admit, on video and in writing, that hackers frequently use
 cloaking; and also admit, on video and in writing, that Office 365's cloud-based scanners were
 defenseless against IP Cloaking right from the launch.)22
     Microsoft's actions are especially harmful because they stripped companies of the protection they
 already had against IP Cloaking (when the companies used on-premise scanners). To understand
 Microsoft's willful, intentional deception, it's essential to understand why on-premise scanners are safe
 from IP Cloaked attacks. Fortunately, it's very easy to explain.
     IP Cloaking uses the visitor's IP address to choose the malicious or benign content. Therefore, the
 technique only works when the scanner has a different IP address than the user's device. On-premise
 scanners access the Internet through the same gateway as the company devices, and therefore on-
 premise scanners have the same IP address as the company devices. With on-premise scanners,
 malicious sites can't use the IP address to differentiate between the scanner and user's device. Hence,
 companies were safe when using on-premise scanners.23 However, the moment a company moves to a
 cloud-based scanner they are wide open to IP Cloaked attacks because cloud-based scanners always


                                                     4
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 6 of
                                                   104 See the exhibit below.
 have different IP addresses than the companies' devices.




     The moment a company moves to Office 365, cybercriminals can use Office 365 IP addresses to
 select benign content and send harmful content to the company's employees (without Office 365 even
 knowing that the harmful content exists). Companies move from being safe to being defenseless the
 very moment they adopt Office 365's cloud-based security, all while being told that they are increasing
 their security posture.24
     Yet, in the same year that Microsoft announced the general availability of Office 365, Microsoft
 wrote that hackers successfully use IP Cloaking to successfully evade cloud-based scanners ("malware-
 detecting crawler[s]"):25
        In this scenario, cloaking can be successfully used by malware writers to avoid being
        detected when the malware-detecting crawler visits a particular site. We distinguish
        between server-side cloaking, which often operates by treating certain categories of
        HTTP headers or IP addresses, such as those coming from security vendors,
        differently, thereby avoiding detection, and client-side cloaking, which implements
        cloaking using JavaScript. ... Rozzle is effective at improving both static and runtime
        detection. However, Rozzle is helpless at avoiding server-side cloaking. ... Rozzle
        only protects against client-side cloaking attempts. It is not useful against server-side
        techniques such as IP black-listing, etc.26 (emphasis added)
     Notice that Microsoft wrote about server-side cloaking that uses "IP addresses" to know when
 "malware-detecting crawler[s]" are "coming from security vendors," "thereby avoiding detection." Also
 note that Microsoft admitted that Rozzle isn't useful against IP Cloaking ("server-side techniques such
 as IP black-listing"). Microsoft fully understood the distinctions of cloud-based vs on-premise

                                                    5
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 7 of
 implementations of both cloaking and anti-cloaking   104
                                                                    In the same year that
 methodologies right at the launch of Office 365, and
 therefore Microsoft is without excuse.
                                                                    Microsoft announced the
      At the same time Microsoft's researchers were admitting general availability of Office
 that hackers use IP Cloaking to "avoid being detected" by          365, Microsoft's researchers
 cloud-based scanners, Microsoft's marketing team was               knew that IP Cloaking was
 advertising “Office 365 can provide a higher standard of           being "successfully used by
 security at lower cost than they are capable of maintaining        malware writers to avoid
 with on-premises productivity servers.”27
      To better understand Microsoft's deceptive advertising,
                                                                    being detected" by cloud-
 it’s essential to point out that cybercriminals typically          based scanners.
 implement IP Cloaking using redirects (i.e. the link redirects
 security scanners to a benign site and the link redirects users to a malicious site). As reported by
 ProofPoint researchers:
        In order to avoid detection, it is common practice for attackers to add a layer of
        redirection, known as a Traffic Distribution Service (TDS). ...
        The TDS will only lead visiting browsers into loading exploits if it has verified that the
        client is neither a crawler nor a security scanner, and that an exploit is indeed available
        for the visiting browser. This technique is sometimes referred to as “cloaking”; since the
        visiting IP address plays a significant role in this decision process, it can also be referred
        to as “IP cloaking.”28 (italics added)
     With this in mind, let's consider IP Cloaking from the perspective of Microsoft’s email security
 scanners. When Microsoft's security scanner connects to the link, the link redirects the scanner to a
 benign destination (causing the scanner to approve the email for delivery). IP Cloaked links only
 redirect to a malicious destination when clicked by the user after delivery. In other words, IP Cloaking
 is used to ensure links pass through the first round of security filters by making the links benign,
 only to weaponize them once the message is delivered. Meaning that the destination of that link is
 altered later to point to a malicious site. As Microsoft says:
        attackers will plan to ensure links pass through the first round of security filters by
        making the links benign, only to weaponize them once the message is delivered.
        Meaning that the destination of that link is altered later to point to a malicious
        site.29 (bolded added)
     Microsoft's cloud-based email security service is called Exchange Online Protection (EOP).30 All
 the security filters that existed at the time Microsoft launched Office 365 are contained within
 Exchange Online Protection (EOP).31 Hence, when Microsoft admits that hackers ensure cloaked links
 bypass EOP, Microsoft is admitting that hackers ensure cloaked links bypass the only security that
 existed when Office 365 was launched. And by admitting that hackers ensure these links bypass this
 security, Microsoft is admitting this security is defenseless.
     Starting in 2015, four years after the launch of Office 365, Microsoft began implementing the
 following two-step marketing strategy to promote its new ATP Safe Links service:
        First admit that hackers use cloaked links to bypass Exchange Online Protection's
        security, causing their malicious emails to be delivered to the inbox.
        Then claim that ATP Safe Links supposedly protects users when they click these links.
     Microsoft's admission of EOP's utter lack of defense against cloaking was intended to convince
 customers of their urgent need to purchase ATP Safe Links. Microsoft's admission quoted above comes
 from one of its marketing materials that implement this two-step strategy. But there's one fatal flaw
 with this marketing strategy: ATP Safe Links provides no additional protection against IP Cloaking.32


                                                      6
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 8 of
                                                     104
 Literally none at all. And it's actually easy to demonstrate because ATP Safe Links runs on EOP's
 servers, and therefore ATP Safe Links has the exact same IP addresses as EOP.33 In other words, ATP
 Safe Links is a cloud-based scanner that uses the exact same IP addresses as EOP itself. Consider
 Microsoft's two-step marketing message from the perspective of IP Cloaking:
        IP Cloaked links bypass EOP's IP addresses, but Safe Links (which has the exact same
        IP addresses) will protect you when you click such a link.
     If that seems absurd, it's because it is absurd. And the absurdity of this didn't escape the notice of
 the ethical hacking community (called pentesters). Pentesters Mikail Tunç, Cryptron Security, and
 Rhino Security Labs all wrote that IP Cloaking bypasses ATP Safe Links because it has the same IP
 addresses as EOP itself:
        Mikail Tunç: “an attacker could simply block or re-direct requests from the Exchange
        Online Protection infrastructure – yup, it’s as simple as that. It’s less of a vulnerability
        and more of a non-ideal configuration. Helpfully, Microsoft makes the EOP IP ranges
        available online so all you need to do is block those ranges on your webserver”34
        Cryptron Security: “an attacker could simply block or redirect requests from the
        Microsoft ATP Safe Links service infrastructure. Microsoft makes the ATP Safe Link IP
        ranges available online. An attacker needs only to block those IP ranges on the
        webserver... The following Microsoft data center IP addresses are used by Microsoft
        Exchange Online Protection (EOP) and Advanced Threat Protection (ATP) services
        like Safe Links.”35
        Rhino Security Labs: “Microsoft publishes the full list of EOP IP ranges at this
        page or via API. Link scanning for either service (ATP/EOP) is done by EOP alone.
        Attacking this vector requires configuring your landing page web server to redirect
        traffic away from EOP and onto a legitimate as described in the following section.”36
     Notice that these researchers state that all a hacker has to do is "block those ranges" (Tunç), "block
 those IP ranges" (Cryptron), "redirect traffic away from EOP" (Rhino Security Labs). These are all
 references to IP Cloaking. And the reason these researchers state that IP Cloaking is effortless is
 because ATP Safe Links has the same IP addresses as EOP.
     Of course Microsoft knows that ATP Safe Links uses the same IP addresses as EOP. As Microsoft
 says:
        If you enable Safe links, the URL is rewritten so that it redirects to EOP web servers.37
     And of course Microsoft knows that Safe Links is vulnerable to IP Cloaking by design. In fact,
 Microsoft tacitly admitted this to pentester Mikail Tunç. Tunç wrote Microsoft Security Research
 Center to warn them that cybercriminals could bypass Safe Links using IP Cloaking - the very attack
 that Safe Links was promoted to block. Tunç was seeking a bug bounty.
     Microsoft declined Tunç a bug bounty, because Microsoft doesn’t consider "by-design weaknesses"
 to be fixable bugs.38 On March 15, 2017, Microsoft wrote back that it was going to take "no further
 action on this item" and it "will be closing out this case."39 Subsequent testing conducted by Cryptron
 Security and Rhino Security Labs (excerpted above) confirmed that Microsoft did indeed take no
 further action. Thus, Microsoft admits to a professional pentester that Safe Links cannot detect IP
 Cloaked Links by design, yet continues promoting Safe Links as its solution to cloaked links anyway.
 (Note: For documentation regarding the written exchange between Microsoft and Tunç, see "ATP Safe
 Links.")
     Even in the face of millions of IT Professionals reading Google's warning, companies still trusted
 Microsoft's word that its cloud is just as secure as on-premise. Companies still trust Microsoft even in
 the face of the results published by Mikail Tunç, Cryptron Security, Rhino Security Labs, and more.
 Microsoft’s marketing has garnered such trust that companies cannot see that their migration to


                                                       7
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 9 of
                                                      104
 Microsoft’s cloud-based scanners renders them defenseless      against the very data breaches they are
 spending billions for protection against. Worse still, in the name of security, they are being stripped of
 the security they already had.
     The global harm being inflicted by Microsoft’s repeated falsehoods is reflected in two statistics.
 First, Microsoft acknowledges that 91% of all successful data breaches begin with a malicious email.40
 Second, 95% of professional phishing sites use IP Cloaking.41 In other words, the vast majority of all
 data breaches begin with someone clicking an email link to an IP Cloaked Phishing Site. Said another
 way, the vast majority of data breaches begin with an attack that Office 365 is defenseless against.
     Perhaps most damning of all, Microsoft knew that hackers were hiding malware by redirecting
 Microsoft’s IP addresses to benign content in 2009 (almost two years before Microsoft announced the
 general availability of Office 365).42 Hence, Microsoft didn't just know about IP Cloaked Malware
 before Google’s report, but it already knew that this very technique was being used to hide malware
 from Microsoft’s IP addresses. Yet Microsoft convinced companies to migrate their security to
 Microsoft IP addresses anyway.
     Thus, Microsoft knew years before the launch of Office         Perhaps most damning of all,
 365 that malware could be made invisible to EOP and ATP
 Safe Links simply by redirecting Microsoft's IP addresses to
                                                                    Microsoft knew that hackers
 benign content (i.e. via IP Cloaking). Microsoft knew that its were hiding malware by
 “cloud security is just as good” message was patently false        redirecting Microsoft’s IP
 from the very inception of Office 365 onward.                      addresses to benign content in
     While Microsoft's 2009 awareness is discussed in detail        2009.
 in the sections below, this event is so essential that it's
 necessary to summarize some of the chronology here as well. Cybercriminals began using IP Cloaking
 to hide malware as early as 2003.43 However, Google noticed that the use of IP Cloaking to hide
 malware greatly accelerated starting in 2008:




                                                    8
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 10 of
                                       104




    By 2008, Google realized that cybercriminals were hiding malware by redirecting its IP addresses.
 And by 2009, Microsoft realized that cybercriminals were hiding malware by redirecting its IP
 addresses:
        Hamish [2] studied the behavior of rogue malware disguised as antimalware software
        and their evolution. Target selection and malware delivery relied on monitoring a
        visiting user’s browser, referer, and IP address. Visitors with Microsoft IP address, for
        instance, were redirected to a benign website. …
        [2] O’Dea H. The modern rogue – malware with a face. In: Proceedings of the Virus
        Bulletin Conference. Geneva, Switzerland; 2009.44
     The study cited above (#2) is a 2009 report that discusses malware being hidden by redirecting
 Microsoft’s IP addresses to benign content.45 This 2009 report was authored by Hamish O’Dea,
 Principle Antivirus Researcher at Microsoft (currently Principal Security Research Lead at Microsoft).46
     O’Dea’s report is discussed below (see “IP Cloaked Malware”). For now, it’s essential to point out
 that not only was Microsoft aware of cloaking; not only was Microsoft aware of IP-based Cloaking;
 not only was Microsoft aware of IP Cloaked Malware; but Microsoft was aware of IP Cloaked
 Malware that redirects Microsoft IP addresses to benign content as early as 2009.
     Microsoft knew from the very start of Office 365 that malware could be hidden from EOP simply
 by redirecting Microsoft’s IP addresses to a benign site. And Microsoft knew that Safe Links wouldn’t
 offer any additional protection whatsoever given that it uses the exact same IP addresses as EOP.
     It's indisputable that Microsoft knows that hackers make malware and phishing sites invisible to
 Safe Links simply by redirecting Microsoft IP addresses to benign content. First, Microsoft has a long,
 established, intimate knowledge of IP-based cloaking, as is documented all throughout the following
 sections. Second, Microsoft has known that cybercriminals were hiding malware by redirecting


                                                    9
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 11 of
 Microsoft IP addresses to benign content since 2009. 104Third, it's inconceivable that Microsoft doesn't
 know of the publicly posted articles on how easy it is to use ATP Safe Links' IP addresses to bypass its
 security - public articles written by Cryptron Security, Rhino Security Labs (in Seattle, Washington),
 and more. Fourth, Mikail Tunç contacted Microsoft Security Research Center in 2017, informing
 Microsoft in writing that Safe Links' security can be bypassed with this exact technique. Fifth, free
 software exists (called mkhtaccess_red) which redirects ATP Safe Links' IP addresses to a benign URL
 and sends the intended payload to everyone else; and Nick Carr from Microsoft liked the announcement
 of this software on Twitter.47 (According to Nick Carr's LinkedIn page, he currently works in "Cloud
 Security R&D at Microsoft" in a Washington, D.C. area office).48 Additional examples of Microsoft's
 knowingness abound throughout the sections below.
      Microsoft, Google, and others have tried and failed to find a purely cloud-based SaaS solution to IP
 Cloaking.49 But finally, towards the end of 2019, TocMail Inc. launched a cloud-based, time-of-click,
 redirection service that systematically keeps users safe from IP Cloaking. So how does TocMail keep
 users safe from IP Cloaking when IP Cloaked webpages cannot be detected by cloud-based scanners?
 TocMail's patented technology doesn’t try to detect cloaked pages. TocMail avoids cloaked pages
 instead.
      For example, consider the very common problem of IP Cloaked redirects. Let’s say that
 CloakedLink.com redirects security scanners to BenignLink.com, and it redirects everyone else to
 MalwareLink.com. If CloakedLink.com sends TocMail to BenignLink.com and TocMail deems it to be
 safe, TocMail sends the user straight to BenignLink.com instead of the original link (i.e. not to
 CloakedLink.com). Therefore, CloakedLink.com cannot send the user to MalwareLink.com because the
 user never connects to CloakedLink.com. Problem solved.
      Notice that TocMail doesn't try to detect if CloakedLink.com is a cloaked page or not. Whether
 CloakedLink.com is safe or malicious simply doesn't matter because the user is never sent there. In
 other words, TocMail doesn't try to assess the safety of CloakedLink.com (which is impossible to do
 with certainty because of cloaking). Instead, TocMail makes CloakedLink.com's safety irrelevant. This
 is the elegant solution that has evaded the entire industry for over a decade.
      A video demonstration using real traffic from both Safe Links and TocMail is available here and
 here. The demo was created using the free mkhtaccess_red software which allowed this present author
 to hide the content of the target webpage from Safe Links' security 100% of the time. Mkhtaccess_red
 can be installed in minutes. From that point forward, all malware and phishing content is 100%
 invisible to Safe Links. In other words, even newbie hackers with no programming skills can install
 mkhtaccess_red on their servers to bypass Safe Links' security 100% of the time. Mkhtaccess_red
 automatically creates the IP Cloaking rules with all of Safe Links' IP addresses included right out of the
 box.
      As this present author was finishing this report, Microsoft Microsoft announced at a
 announced at a press briefing that "the enormous size and
                                                                     press briefing that "the
 diversity of signal data... has given Microsoft a critical edge
 over cybercriminals because the hackers simply don’t have           enormous size and diversity of
 access to the same amount of information."50 Yet, during the        signal data... has given
 very same week, this present author installed free software         Microsoft a critical edge over
 that hid the content of the target webpage from Safe Links'         cybercriminals because the
 security 100% of the time. The trillions of data points are         hackers simply don’t have
 meaningless when the security system can't even see the
                                                                     access to the same amount of
 malicious content.
      All of Microsoft's artificial intelligence, machine            information." Yet, during the
 learning, and trillions of data points are evaded 100% of           very same week, this present
 the time with a trivial technique that Microsoft has                author installed free software
 known about for more than a decade.                                 that hid the content of the
      It's harmful for Microsoft to promote its security as          target webpage from Safe
 having the upper hand when over 95% of professional
                                                                 Links' security 100% of the
                                                                 time.
                                                    10
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 12 of
                                                      104to evade Safe Links' security every single time.
 phishing sites use this trivial, decades-old, technique
     It's important to note that TocMail employs other avoidance technologies, including Owner ID, so
 that the most-common forms of IP Cloaking are fully addressed using cloud-based avoidance instead of
 attempting the impossible (cloud-based detection). See "Comprehensive Protection" for details on
 TocMail's solution.
     Microsoft consistently engages in deceptive marketing to wrongly convince companies that its ATP
 Safe Links makes it cloud service more secure than on-premise servers. Take ComputerWorld as a
 perfect case in point. ComputerWorld has over 4.3 million monthly visitors.51 ComputerWorld featured
 the following article:
               Why email is safer in Office 365 than on your Exchange server
         Beyond blocking spam and virus-laden messages, cloud services can determine whether links are safe to
         visit...
         Running your own email servers doesn’t do anything to differentiate your business from
         the competition (except in a bad way, if you get hacked). But avoiding the effort of
         managing and monitoring your own [on-premise] mail server isn’t the only advantage of
         a cloud service. The scale of a cloud mail provider like Office 365 means that
         malware and phishing attacks are easier to spot...
         Can cloud email give you better protection? Yes, says Rudra Mitra, partner
         director for information protection on the Office 365 team. “On premise, you're one
         enterprise battling these security issues by yourself; your network is a perimeter and you
         try to see what comes in.” That might be difficult with the scarcity of security talent,
         Mitra notes. But the real advantage of cloud email is just how much information
         Microsoft can gather to detect attacks, using the scale of Office 365 and other Microsoft
         services.52 (bolded added)
      This story discusses how Office 365's cloud-based scanner is supposedly more secure than on-
  premise scanners for "determining whether links are safe to visit." The article even teaches that
  "malware and phishing attacks are easier to spot" by cloud-based scanners. Because of IP Cloaking,
  this is patently untrue to almost an indescribable degree. This is literally backwards.
      Worst of all, the article tells the reader that the reason that the cloud is better than on-premise is
  because of cloaked links:
         Safe Links looks at the reputation of any URL in an email when you click on it, rather
         than when the mail first arrives. That’s important because attackers can change where
         the URL takes you after the message has been delivered...53 (bolded added)
       As is documented throughout this report, hackers use IP Cloaking to change where URLs take users
  after the message has been delivered. And, as already discussed above, Mikail Tunç, Cryptron Security
  and Rhino Security Labs all report how easily Safe Links is bypassed via IP Cloaking, and Microsoft
  conceded that Safe Links is vulnerable to IP Cloaking by design. Hence, this ComputerWorld article
  literally teaches the opposite of objective reality. And in order to trick the reader into accepting this
  upside down presentation, Microsoft once again resorts to subtle, yet effective, trickery:
         attackers can change where the URL takes you after the message has been delivered; it
         might redirect to an innocent site when the mail system first receives it, but to an
         infected site by the time you get around to reading the message.54 (bolded added)
      Microsoft's example makes it appear that cloaking is typically based on time instead of timing.
  There's a very big difference. IP Cloaking ensures that the timing of the destination change will only
  occur after the email has been delivered; but it's not triggered "by the time you get around to reading
  the message." In other words, IP Cloaking is based on the sequence of events, not the amount of time
  that passes for each event.


                                                          11
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 13 of
                                                      104 It creates the illusion that time is the problem,
     This subtle shift is both important and intentional.
 and therefore time-of-click is the solution. But Safe Links' time-of-click and EOP's time-of-delivery
 have identical weaknesses to IP Cloaking. It's important to remember that the journalist's source for this
 article is Microsoft. Microsoft jumps through hoops and over hurdles to portray Safe Links as the
 answer to cloaking in its advertisements and its media campaigns, even using linguistic trickery to do
 so.
     This same story was also featured in CIO,55 InfoWorld,56 and NetworkWorld.57 CIO was the original
 source of the story, and ran the story as a Insider Feature scoop:




      ComputerWorld ran the story as Premium Insider Content.58 NetworkWorld also ran the story as a
  featured article, bringing it to the foremost attention of millions of technologists.59
      Such featured treatment is not surprising. In terms of cloud safety, IP Cloaked Links are the biggest
  cybersecurity issue, and no other issue even comes close (see "Most Common Hacking Attack" and
  "Historic Breakthrough").
      It's important to note that IP Cloaking is the issue that needed to be solved before security scanning
  could safely be performed in the cloud. Fortunately, this is easy to document. But first, we need to
  establish what moving to the cloud means. As Microsoft says:60




      From a Microsoft perspective, moving email security to the cloud simply means that the security
  scanner is "located and managed remotely on servers owned by Microsoft" (rather than located and
  managed locally on-premise). In other words, the only inherent difference is a change in IP address.
  Hence, the one singular requirement for secure migration to the cloud is to eliminate the safety issues
  caused by this change in IP address.
      Therefore, solving the issue of IP Cloaking solves the one singular issue that prevented email
  security from safely moving to the cloud. Even though TocMail has solved the one singular cloud
  security issue, its solution is perceived as being worthless by the very companies that need it the most.
  TocMail has solved the cloud email security issue that the largest companies have tried to solve for
  more than a decade and failed.
      Included below are citations from Microsoft’s own employees showing their familiarity with
  cloaking, IP-based cloaking, cloaking being used to hide malware, and cloaking being used to hide
  phishing sites as well, making Microsoft’s knowing deceit indisputable.




                                                      12
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 14 of
                                       104
                                                  Scope
 Pursuant to Fed. R. Civ. P. 26(a)(2)(B)(i), this report contains a complete statement of all opinions that I
 will express and the basis and reasons for them.
 Pursuant to Fed. R. Civ. P. 26(a)(2)(B)(ii), this report contains the facts/data that I considered in
 forming them.
 Pursuant to Fed. R. Civ. P. 26(a)(2)(B)(iii), this report contains the exhibits that will be used to
 summarize or support them. (See "Exhibits" for the list of identified exhibits).
 Pursuant to Fed. R. Civ. P. 26(a)(2)(B)(iv), this report includes my qualifications, including a list of all
 publications authored in the previous 10 years. (See "Expertise" section.)
 Pursuant to Fed. R. Civ. P. 26(a)(2)(B)(v), I declare that I have not testified as an expert witness at trial
 nor by deposition in any prior case.
 Pursuant to Fed. R. Civ. P. 26(a)(2)(B)(vi), I delare that I have not received any compensation for the
 study and testimony in this case, nor will I be receiving any such compensation. I have compensated
 cybersecurity researcher Mikail Tunç $482.00 for assistance with the Video Demonstration
 documenting the difference in traffic flow between Microsoft's ATP Safe Links and TocMail.
    The following is the scope of this report:
        • How cloaking and IP Cloaking work.
        • The different manners in which cloaking and IP Cloaking were being used during various
          timeframes from the inception of cloaking to present.
        • Why cloud-based scanners cannot reliably detect IP Cloaking.
        • The degree of vulnerability of Microsoft's customers to IP Cloaking when they were using on-
          premise email security scanners.
        • The degree of vulnerability of Microsoft's customers to IP Cloaking after they moved to
          Microsoft's cloud-based Office 365 email security.
        • The degree of effectiveness of Office 365's email security at protecting users from IP
          Cloaking at the time Microsoft announced the general availability of Office 365.
        • The degree of effectiveness of Office 365's Exchange Online Protection (EOP) at protecting
          users from IP Cloaking from the inception of EOP to present.
        • The degree of effectiveness of Office 365's ATP Safe Links at protecting users from IP
          Cloaking from the inception of ATP Safe Links to present.
        • The degree of effectiveness of TocMail at protecting users from IP Cloaking.
        • The prevelance of cloaking and IP Cloaking in successful data breaches.
        • The relative importance of IP Cloaking protection in the prevention of data breaches.
        • The relative importance of IP Cloaking protection to other cybersecurity issues.
        • Which cybersecurity changes resulted in the dramatic rise of IP Cloaking being used by
          phishing sites to hide malicious content.
        • The veracity of the cybersecurity claims made by Microsoft in regards to its Office 365 in
          relationship to the manner in which IP Cloaking was being used by hackers and
          cybercriminals at the time such claims were being represented.
        • The veracity of the cybersecurity claims made by Microsoft regarding its Exchange Online
          Protection in relationship to the manner in which IP Cloaking was being used by hackers and

                                                      13
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                 104being represented.
         cybercriminals at the time such claims were
        • The veracity of the cybersecurity claims made by Microsoft regarding its ATP Safe Links in
          relationship to the manner in which IP Cloaking was being used by hackers and
          cybercriminals at the time such claims were being represented.
        • The veracity of the cybersecurity claims made by leading vendors of cloud-based, time-of-
          click, redirect services regarding their offerings in relationship to the manner in which IP
          Cloaking was being used by hackers and cybercriminals at the time such claims were being
          represented.
        • What cybersecurity researchers and providers knew about IP Cloaking, and when they knew
          it.
        • The extensibility of TocMail's technology, including the various cybersecurity form factors in
          which this technology can be implemented to provide IP Cloaking protection.
        • The impossibility of modifying Safe Links so that it can keep its users safe from IP Cloaking
          without implementing TocMail's patented technology.
        • What cybersecurity features are essential for email security.
     The above list is the subject matter on which I am expected to present evidence. This report also
 includes a summary of the facts and opinions to which I am expected to testify.

                                    Origin of Cloaking
 At the heart of this lawsuit are websites that deliver different content to different web visitors, a
 technique called cloaking. Websites can choose the content they deliver based on a variety of factors
 such as the type of browser being used (e.g. Firefox, Chrome, Safari), based on the site that redirected
 the user to the link (such as when a Google or Yahoo search redirects a user to the link), based on the
 visitor’s IP address, and more. When cloaking was done based on the visitor's IP address, it was
 originally called IP Delivery. Both cloaking and IP Delivery are older than Google itself.
     Google was officially launched September 4, 1998.61 Four days later, Microsoft launched MSN
 Search.62 According to a Trademark filing by Beyond Engineering, the phrase “IP Delivery” was first
 used in commerce on or before January 1, 1998, a full eight months before the launch of either of these
 search engines.63
     Beyond Engineering sold its “IP Delivery” product line at ip-delivery.com. According to its
 webpage:
        The IP Delivery line of products from Beyond Engineering (known by many as the
        "Food Script" or "Cloaking") allows web site owners a method of presenting different
        web pages depending on who or what is requesting the page over the web.64
    An article written on February 3, 1998 in The Search Engine Report further documents that IP
 Delivery was a term already in use prior to Google’s existence:
        State Farm is delivering pages to the search engines based on their IP addresses. This
        means each search engine sees something tailored for them, while everyone else gets a
        generic page… You saw that State Farm was doing well, but because of IP delivery…
        (italics added)65
     This article documents that not only was cloaking being used prior to Google's existence, but IP-
 based cloaking was also being used, and it was referred to as "IP delivery."
     It's important to bear in mind that Yahoo and AltaVista were founded before Google and MSN
 Internet Search. (Yahoo was founded in 1994, and AltaVista was founded in 1995.) Cloaking (including
 IP Delivery) was originally created in response to these search engines.


                                                    14
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 16 of
    After the launch of Google and Microsoft's MSN104Search, the popularity of cloaking exploded.
 Multiple cloaking techniques, including IP-based cloaking, were already being discussed in
 FutureQuest Forums in early 1999.66 For example:
        IP delivery is much harder than agent delivery. It will likely involve some custom
        programming to rig your computer to deliver pages based on an IP address. Moreover,
        IP addresses can often change. You can expect to be monitoring search engines on a
        regular basis to find any changes, if you decide to use IP delivery.67 (italics added)
      By July 21, 2000, the popularity of cloaking can be seen in a post by ClickZ, one of the largest
 digital marketing communities in the world:
     How Cloaking Works
     Cloaking is a program (installed on your web server) that detects visitors to your web site. The
     cloaking system works by detecting search engine spiders via spider name or IP address. By
     comparing the IP address of the site visitor to a database of IP addresses of search engine spiders,
     the cloaking program determines whether or not a visitor is a search engine spider. The server will
     send a display page to all other machines requesting that URL bearing a generic IP.
     Thus, if the program detects the AltaVista spider, the spider is sent content optimized for AltaVista.
     If the program detects the Inktomi spider, the program sends a web page that is optimized for
     Inktomi. If the program does not detect a search engine spider, then a web site’s viewable page is
     displayed.68 (italics added)
    By February 1, 2003, twenty entities were promoting cloaking packages and cloaking tutorials at
 dmoz.org, making IP-based cloaking easily available to all.69
    Microsoft became aware of cloaking by 2006. For example, in 2006, Microsoft wrote:
        Cloaking serves different content to different web visitors.70
     This 2006 research study also acknowledged how "popular" cloaking is:
        Cloaking is another popular technique...71 (italics added)
    Hence, by 2006, Microsoft was not only aware of cloaking, Microsoft already knew that cloaking
 was "popular."
    Also in 2006, Microsoft researchers wrote that cloaking is "well-known":
        Cloaking is a well-known search spam technique in which spammers serve one page to
        search-engine crawlers to optimize ranking, but serve a different page to browser users
        to maximize potential profit.72 (italics added)
     Also in 2006, Microsoft researchers wrote that cloaking is "commonly used":
        Cloaking is commonly used...73
    Hence, by 2006, cloaking had already become "popular," "well-known," and "commonly used,"
 according to Microsoft.
    Microsoft's latest search engine is called Bing. Consider the article entitled “Things you should
 avoid” posted on Bing’s webmaster blog on January 13, 2012. The first item on the list is “Cloaking”
 which this blog article defined as:
        Cloaking is the process where you determine who the visitor is coming to your website,
        then show content depending on who that visitor is.74
    That's an elegant definition of cloaking, and its a definition written by Microsoft almost a decade
 ago.



                                                     15
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 17 of
                                       104




     In short: Both cloaking and IP-based cloaking are older than Google itself. By the mid-2000s,
 cloaking was widely-used and widely-known, according to Microsoft. Cloaking is not a newfangled
 technique that Microsoft has only recently learned about. It was a technique that Microsoft was
 intimately familiar with long before the launch of Office 365.

                                   Origin of IP Cloaking
 This report often uses the term “IP Cloaking.” This term was being used for IP-Based cloaking by
 mid-2000. For example, “IP Cloaking” is found in a “Basic Tutorial” available on August 18, 2000.75
 This tutorial taught how to implement IP Cloaking along with providing free pseudo code and free,
 fully-working scripts as well.76
     On July 1, 2001, a list of five types of cloaking was originally posted to SearchEngineWorld (page
 is no longer operational). However, two days later, the same info was posted on WebMaster World
 Forum:
        There are 5 types of cloaking:
        • User Agent Cloaking (UA Cloaking)
        • IP Agent Cloaking (IP Cloaking)
        • IP and User Agent Cloaking (IPUA Cloaking).
        • Referral based cloaking.
        • Session based cloaking.77 (bolded added)
     This particular list is instructive because it persisted for more than a decade. This present author has
 seen this same list on various (now defunct) websites. And this same list is used in a 179 page Search
 Engine Optimization study guide for being certified in SEO by SEOCertification.org (which has issued
 over 12,000 such certifications).78
     Also in July 2001, IP Cloaking was being treated as a recognizable SEO term, as seen in the
 following web hosting forum post:
        For anyone interested, the site employs NO stealth tactics, no keyword stuffing or
        spamming, IP cloaking or any other such cheats methods. It is purely good search
        engine design and compliance with the basics.79 (bolded added)
    Note how the author presumed his readers were already familiar with the term "IP Cloaking."
    In October 2001, the term “IP Cloaking” was treated as an internationally recognized technical term


                                                     16
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 18 of
 on a German webpage:                  104

        IP-Cloaking
        IP-Cloaking bezeichnet das Identifizieren und Umleiten von Suchmaschinen-Robots bei
        deren Indizierung einer Website. Ein Skript auf der besuchten Seite erkennt den Robot
        anhand seiner IP-Adresse und leitet diesen dann auf eine speziell für die Suchmaschine
        konzipierte Seite um, deren Inhalte darauf ausgelegt sind ein möglichst hohes Ranking
        zu erreichen.80
     Note the use of two English Search Engine Optimization (SEO) terms: “IP Cloaking” and
 “Ranking.” The rest of the website is in German. This indicates that the two English terms were
 technical terms used in the industry. According to Google Translator, the above passage reads:
        IP cloaking is the process of identifying and redirecting search engine robots when they are
        indexing a website. A script on the visited page recognizes the robot based on its IP address and
        then redirects it to a page specially designed for the search engine, the content of which is
        designed to achieve the highest possible ranking.
     John Wiley & Sons is a 200-year-old publisher. In April 2003, Wiley "acquired 34 best-selling titles
 from Wrox Press, specializing in computer books for programmers."81 The successful book series
 remained under the Wrox imprint, but now had the financial, marketing, and distribution resources of
 one of the most successful publishing companies behind it. This present author learned much of his
 foundational programming skills from Wrox books, which were readily in stock on the shelves of major
 book chains. In 2007, Wrox released Professional Search Engine Optimization with PHP. This book is
 instructive on many levels:
        • Learning to implement cloaking is promoted on the back matter as an incentive to purchase
          the book.
        • Chapter 11 is entitled "Cloaking, Geo-Targeting, and IP-Delivery."
        • Chapter 11 uses the term "IP Cloaking" interchangeably with "IP Delivery."
    This book symbolizes the ubiquity of cloaking and IP Cloaking in 2007.
    Wu and Davidson would soon write their landmark study that would quickly became the standard
 approach to cloaking detection (the approach which multiple Microsoft patents and papers derive
 from). It was in 2007 that Baoning Wu published his doctoral dissertation entitled Finding and Fighting
 Search Engine Spam:
        IP Cloaking: To serve different content to a search engine rather than to web users
        according to different IP addresses of clients. Usually the web server can identify the
        robots of search engine companies by IP address and send them content other than the
        page served to normal users. ...
        One thing to mention regards to generating cloaking is that typically the spammers can
        judge whether the request is from search engines through two mechanisms: one is based
        on the IP address of the request and the other is based on the User-Agent field within the
        HTTP response header. Because we do not own a search engine’s IP address, we only
        investigate the User-Agent based cloaking behavior in this dissertation.
        Importantly, because our estimates do not account for IP-based cloaking, actual cloaking
        rates in the ODP will be even higher. ...
        we detect cloaking by means of forging different UserAgents and do not address IP-
        based cloaking. So, it is likely that there do exist pages that provide cloaked content to
        the major engines when they recognize the crawling IP. Thus, we will miss cloaking
        instances utilizing IP-based cloaking.82 (italics added)


                                                    17
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 19 of
                                                  104 detail, and his dissertation was signed and
    Wu's dissertation discusses "IP Cloaking" in great
 accepted by Mark Najork of Microsoft Research.83 Moreover, Wu's dissertation references Microsoft's
 guidance, assistance and financial help:
        I am also thankful to my committee members, professors Donald J. Hillman, Daniel P.
        Lopresti and Lin Lin from Lehigh University; and Dr. Marc Najork from Microsoft
        Research for their excellent guidance and suggestions. ...
        Many thanks to Dr. Russell Quong from Google Inc. and Dr. Kumar Chellapilla from
        Microsoft Live Labs for providing me with the opportunity to intern with these two IT
        giants respectively. These internships gave me the opportunity to work with experts in
        my research area, to know the state-of-the-art spam-fighting techniques and to use large-
        scale data sets from the entire world wide web.
        My work has been financially supported by different organizations for the past five
        years while I prepared this dissertation. The sources include an IT scholarship from
        Lehigh University, the National Science Foundation under awards ANI-9903052,
        IIS-0328825 and IIS-0545875, and Microsoft Live Labs (“Accelerating Search”).84
        (italics added)
     Wu interned for Microsoft's Dr. Kumar Chellapilla. And he wasn't the only Microsoft intern
 working on IP Cloaking at this time. In 2007, Microsoft hired another intern, Yan Gao, to work
 exclusively on "IP Cloaking" in Microsoft's cybersecurity research team.85
     Gao's Microsoft internship focused on determining if IP Cloaking could be detected simply by
 using anonymous proxy servers. Microsoft learned that detecting IP Cloaking isn't that easy (see
 "Tricks of the Trade" for Microsoft's acknowledgement of this, and documentation on how hackers
 easily bypass this technique). For now, it's important to note that Microsoft was actively discovering the
 limits of IP Cloaking detection as early as 2007 (four years prior to the general release of Office 365).
     It’s paramount to also note that Microsoft must’ve been aware of “Trends in circumventing web-
 malware detection” (Google’s report on “IP Cloaking”) given that this report was popularized by
 mainstream technology publications.86 Nevertheless, to eliminate any room for doubt, consider the
 following written by four Microsoft researchers (Christian Seifert, Jack W. Stokes, Christina
 Colcernian, and John C. Platt):
        Further, it is possible that scareware providers identified our crawler or crawling
        infrastructure and cloak the scareware attack. In those instances, the crawler is never
        presented with the scareware animation. This has been illustrated by numerous
        researchers [11, 12, 13]. ...
        [12] Moheeb Abu Rajab, Lucas Ballard, Nav Jagpal, Panayiotis Mavrommatis, Daisuke
        Nojiri, Niels Provos, and Ludwig Schmidt, “Trends in circumventing web-malware
        detection,” in Google Technical Report rajab- 2011a, 2011.87 (bolded added)
      These four Microsoft researchers not only cited Google’s report, but also evidenced knowledge of
 its contents as well.
      In short: The term "IP Cloaking" has been used to refer to IP-based cloaking for more than twenty
 years. In fact, it's currently the most popular term for referring to IP-based cloaking. And it's a term that
 has historical ties to Microsoft. Therefore, this report shall use "IP Cloaking" and "IP-based cloaking"
 interchangeably going forward.

                                        IP Cloaked SEO
 Now that the historical basis of the terminology has been established, the following sections address the
 technique itself. The following sections document how the use of IP Cloaking underwent three stages
 of development:


                                                      18
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 20 of
           • IP Cloaked SEO: IP Cloaking began104
                                               as a Search Engine Optimization (SEO) technique
             [starting circa 1997].
            • IP Cloaked Malware: IP Cloaking expanded to being used to hide malware from security
              scanners [starting circa 2003, with the majority of malicious websites using it by 2011].
            • IP Cloaked Phishing Sites: IP Cloaking expanded to being used to hide phishing sites
              from security scanners [starting circa 2015, with over 95% of professional phishing sites
              now using IP Cloaking, making it the biggest cybersecurity issue today].
     Microsoft’s awareness of the use of IP Cloaking at each stage of expansion is detailed as well.
     IP Cloaking originally began as a technique to improve a page's ranking on search engines (the page
 would send optimized content when the search engine connects, and send human-friendly content when
 users connect).
     By mid-2000, IP Cloaking for Search Engine Optimization (SEO) was available for purchase from
 multiple vendors.88 Such commercially available products included:
            •   IP Delivery(TM)
            •   IPush
            •   CLOAKbot
            •   Fantomas Shadow Sniper(TM)
            •   Search Engine Commander
            •   Working Man’s Cloak
            •   Inexpensive Cloaking Script
    The origin of cloaking as an SEO technique is extremely important as it elucidates how widely
 known the method is to corporate web designers and network engineers. In fact, by 2008, hundreds of
 reputable companies were using cloaking, demonstrating ubiquitous awareness of how cloaking works
 (and how to use it). In 2008, Rand Fishkin, co-founder of Moz, wrote that "hundreds" of reputable
 companies were using cloaking, including:
            •   Google
            •   NYTimes.com
            •   Forbes.com
            •   Wine.com
            •   WebmasterWorld.com
            •   Yelp.com
            •   Amazon.com
            •   iPerceptions.com
            •   InformationWeek.com
            •   ComputerWorld.com
            •   ATT.com
            •   Salon.com
            •   CareerBuilder.com
            •   CNet.com
            •   Scribd.com
            •   Trulia.com
            •   Nike.com
            •   Wall Street Journal89
    The ubiquity of cloaking as an SEO technique elucidates how intimately familiar search engine
 providers are with this technique - search engine providers such as Yahoo, Google, and Microsoft.
    For example, Microsoft owns and operates a search engine called Bing. The current “Bing
 Webmaster Guidelines” includes a section entitled “Abuse and Examples of Things to Avoid.” The first
 example of things to avoid is “Cloaking” which is then defined as: “Cloaking is the practice of showing

                                                   19
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 21 of
 one version of a webpage to a search crawler like 104
                                                   Bingbot, and another to regular visitors.”90
    It’s important to note that Microsoft wasn’t merely aware of cloaking in general. But rather
 Microsoft has long been aware of cloaking based on IP addresses. Consider another Bing webmaster
 blog post, this one posted on February 11, 2010:
        Redirecting and cloaking
        Definition: When a web client visits a website, certain traits can be used to identify the
        user and redirect them to a different page. These include, but are not limited to, redirects
        based on the referral code, the user agent (bot or human), and IP address.91 (italics
        added)
    Given that Microsoft would later introduce Safe Links as its solution to cloaked redirects, it's
 important to document that Microsoft has known about this technique for more than a decade. Here's an
 excerpted screenshot from this Bing webmaster blog post:




     Notice that Microsoft has been aware of cloaked redirects based on IP address for more than a
 decade (the very type of cloaked redirect that Safe Links is defenseless against - see "ATP Safe Links").
     In short: Cloaking is older than Google itself. It was originally used to trick Search Engines into
 increasing the webpage rank. Given its ubiquity in Search Engine Optimization, both the technique and
 terminology quickly became well-known to web designers, network engineers, and search engine
 providers alike (including Microsoft).

                                   IP Cloaked Malware
 Due to the popularity of IP Cloaking, it was only a matter of time before cybercriminals realized they
 could leverage the technique for their own malicious ends. 2003 was a very pivotal year in this regards.
 In 2003, a software program called Sutra Traffic Distribution System (Sutra TDS) was released. Sutra
 TDS adds IP Cloaking to websites to hide malware downloads from security scanners.
     With Sutra TDS, the security scanner is redirected to a benign site while the victim is redirected to
 the malware download. Trend Micro provides an accurate summary of this game changing software:
        Sutra TDS is currently the most advanced and most powerful TDS software with the
        ability to process millions of requests per day. It was designed to process a significant
        number of logs in real time in order to tune up redirection rules. It was developed in
        2003 and has been constantly updated since then, hence the stable releases to date. It is
        unique in that it uses a combination of FastCGI and a self-developed C code without
        affecting the infrastructure of its database. As such, it can be deployed on almost any
        kind of low-end server while still being able to process up to 30 million clicks every 24
        hours… Sutra TDS 3.4 is the software’s latest version, which is sold for between
        US$100 and US$130, depending on a buyer’s preferred configuration.92
     Trend Micro included Sutra as one of the TDSs providing IP Cloaking services to cybercriminals:




                                                    20
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 22 of
                                       104




     Sutra was first introduced in 2003, marking the expansion of cloaking from being an SEO
 technique into now becoming a cybersecurity threat. Cybersecurity professionals became aware of this
 threat by 2007, as evidenced in a 2007 study guide for the Certified Ethical Hacker exam.93




     First notice that this study guide defined cloaking exclusively in terms of IP-based cloaking. Also
 notice that the study guide emphasizes IP-based cloaking via a special callout, signifying its
 importance.
     IP-based cloaking is likewise featured in the 2010 Certified Ethical Hacker v6 study guide:94




    According to the study guide, the answer to that question is D: Website cloaking.
    The 2010 study guide also called special attention IP-based cloaking via a callout:




    The use of IP Cloaked Malware exploded from 2008 to 2010. Google discovered that the number of

                                                    21
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 23 of
                                                104 in 2008 to 49 percent in 2010.95 Google also
 malware using IP Cloaking jumped from about 7 percent
 acknowledged that it's methodology undercounts the actual percentage:
        Our data set comes with some caveats. First, we are measuring the trends observed by
        our systems. If we never observed malicious behavior from a given malware campaign,
        then the results are not included in our study.96
     Even today, Google detects far less than 10% of IP Cloaked websites (see “Google”). Thus, the
 49% number in Google’s report is exceedingly undercounted. Also, even if Google had detected a
 precise number, the linear trajectory from 8% to 49% over two years represents a growth rate of 20.5%
 per year. Taking into consideration both the growth rate and the inherent gross undercounting, by 2011,
 the majority of malware sites were using IP Cloaking to make their exploits invisible to security
 scanners.
     Google understood that the malicious use of IP Cloaking was a gamechanger. Therefore, in July
 2011, Google published its landmark report entirely focused on the rapidly rising trend of the malicious
 use of “IP Cloaking.”
        While there are many forms of cloaking, in this paper we focus on arguably the most
        simple and effective approach: cloaking at the IP level. To do so, malicious servers
        simply refuse to return malicious content to requests from certain IP addresses… IP
        Cloaking can be the most effective form of evasion, since it thwarts any sort of
        detection by client honeypots or AV engines. For an adversary, IP-based cloaking is
        simple to deploy and usually requires only small changes to the web server’s
        configuration…97 (bolded added)
     Google reported that IP Cloaking provides cybercriminals “the most simple and effective approach”
 to hide their malware from scanners with a near 100% effectiveness (“thwart[ing] any sort of
 detection”).
     Google recognized that IP Cloaked Malware had completely changed the cybercrime landscape.
 The importance of Google’s finding wasn’t lost on the mainstream technology media. With the
 assistance of major outlets such as ZDNet, ThreatPost, ITWorld, Dark Reading, Computing, InfoWorld,
 NetworkWorld, PCWorld, CIO, CSO, and more. Google’s warning was passed on to millions of
 readers, greatly expanding awareness of the rapidly growing threat of malicious “IP Cloaking:”
        ZDNet: “However, despite a multifaceted approach, the report admitted that malware
        developers have a trump card that they can play, which simultaneously defeats all four
        detection methods. It said that malware developers could actively choose to not deliver
        payloads to IP ranges belonging to detectors in what it calls IP cloaking. The report said
        that configuring a web server to do so would be quite easy…”98
        ThreatPost: “The Google researchers also found that more and more attack sites are
        employing a technique to identify malware-detection and collection systems and then
        serve them normal content while still giving regular users malicious content. Many such
        sites use a technique known as IP cloaking that disallows requests from specific IP
        addresses, shunting them to a benign page rather than a drive-by download site.”99
        ITWorld: “The freakiest technique is ‘IP cloaking’ – a way to hide a malware-
        download site in plain sight by setting it up to it will show legitimate content to anything
        it identifies as a malware scanner and malicious content to everyone else… Judging by
        the steep increase in use of cloaking for individual sites and entire domains, Google's
        emulation isn't all that effective. Cloaking based on IP addresses is simple and dirt
        cheap, requiring only a few tweaks to the web server so it knows what content to serve
        to whom.”100 (This same article was also run in ComputerWorld.)101



                                                    22
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 24 of
                                                  104
        Dark Reading: “Attackers increasingly are engaging in ‘IP cloaking’ to infect Web
        visitors, where they bypass malware detection systems by serving them clean pages
        while they drop malware on visitors to the site, according to a new report by Google's
        security team.”102
        Computing: “Malware authors are increasingly using a technique known as IP cloaking
        to trick security programmes into allowing users to be infected by their malicious
        software.”103
        InfoWorld: “Google is also encountering “IP cloaking,” where a malicious website will
        refused to serve harmful content to certain IP ranges, such as those known to be used by
        security researchers. In August 2009, Google found that some 200,000 sites were using
        IP cloaking.”104 (This same article was also run in CIO,105 CSO,106 NetworkWorld,107
        PCWorld108 and ComputerWorld.109)
        (emphasis added to the above excerpts)
     In 2011, ComputerWorld already had over 3.5 million unique monthly visitors,110 and it ran two
 separate stories on Google's IP Cloaking discovery (one on August 18, 2011111 and one on August 26,
 2011112). ZDNet had already reached 2.5 million visits per week by mid-1995.113 Hence, the 2011
 coverage by ComputerWorld and ZDNet reached millions of readers; this in addition to the other
 mainstream outlets listed above (and those not listed as well). In short, the results of Google’s landmark
 study that focused exclusively on “IP Cloaking” reached millions of technology professionals.
     The sudden mass awareness of IP Cloaked Malware was particularly troublesome for Microsoft:
            June 28, 2011: Microsoft announces the general availability of its cloud-based Office 365,
            promising companies “a higher standard of security at lower cost than they are capable of
            maintaining with on-premises productivity servers.”114
            July 15, 2011: Google publishes “Trends in Circumventing Web-Malware Detection” to
            announce the wide-spread, rapidly growing use of IP Cloaking to successfully hide malware
            from cloud-based scanners.
     Within one month of Microsoft announcing the general availability of its cloud-based Office 365,
 the technological community was made aware of the wide-scale use of IP Cloaking to hide malware
 from cloud-based scanners.
     Cybercriminals can only use IP cloaking when the scanner’s IP address is different from the
 victim’s IP address. Therefore, company devices were safe from IP Cloaking when on-premise scanners
 were used. (In this situation, the user’s device and the scanner both access the internet through the same
 gateway, and therefore both share the same IP address. Since the IP address is the same, links cannot
 use the IP address to select benign or malicious content.)115
     This is why cloaking originated as a response to Yahoo, AltaVista, Google, and other companies
 that use web-based scanners. Web-based scanners always have different IP addresses from the users’
 devices, and that’s the essential element to making IP Cloaking work.
     With this in mind, the following bears repeating. At the same time that the technology community
 was made keenly aware of the malicious use of IP cloaking against cloud-based scanners, Microsoft
 sought to convince companies to move to its cloud-based scanners. This important confluence of events
 is discussed in detail later below. For now, let’s return focus to the increasingly widespread
 development of IP Cloaked Malware.
     Google wasn’t alone in recognizing the rising trend in using cloaking to hide malware from cloud-
 based scanners. This revolutionary change in cybercrime was also reported by Symantec and
 ProofPoint.
     In 2011, Symantec also warned the IT community of the uptick in the use of Sutra TDS and other
 TDS packages to hide malware from security scanners:


                                                    23
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 25 of
                                                    104
        Anyone can become a TDS vendor by purchasing and installing a TDS software
        package on a Web server, which simply consists of easy-to-install, server-side scripts.
        There are many TDS software packages available on the market offering a variety of
        features. Sutra TDS and TS, Kalisto TDS, and Simple TDS are some of them…
        Although the use of TDS vendors for malware delivery isn’t really a new phenomenon,
        we are seeing an increase in the use of this technique to deliver drive-by-download
        exploits.116 (italics added)
     In 2014, ProofPoint researchers added their voice to warning companies about the “common
 practice” of using “TDS’s” to implement “IP Cloaking” to hide “exploits” from a “security scanner:”
        In order to avoid detection, it is common practice for attackers to add a layer of
        redirection, known as a Traffic Distribution Service (TDS). Originally used to route web
        traffic, TDS’s have been widely used by attackers as a means to “cut the attack chain” in
        the face of a security scanner.
        The TDS will only lead visiting browsers into loading exploits if it has verified that the
        client is neither a crawler nor a security scanner, and that an exploit is indeed available
        for the visiting browser. This technique is sometimes referred to as “cloaking”; since the
        visiting IP address plays a significant role in this decision process, it can also referred to
        as “IP cloaking.”
        Today, cybercrime groups often offer TDS’s as a service.117 (italics added)
    In 2016, the Black Hat presentation entitled “Next Generation Of Exploit Kit Detection By
 Building Simulated Obfuscators” stated:
        Nearly every exploit kit leverages various evasion techniques (e.g. IP cloaking, DGA),
        which makes consistently sample collecting quite challenging.118 (italics added)
    As documented above, by 2011, the majority of malware sites were using IP Cloaking. By 2016,
 nearly every malware exploit kit included evasion with “IP Cloaking” being first on the list. And as
 explained in the next section, nearly every phishing site uses IP Cloaking as well. IP Cloaking is the
 biggest cybersecurity issue by far.
    So when did Microsoft become aware that cybercriminals were using cloaking to hide malware?
 Microsoft became aware of cloaking as a cybersecurity issue as early as 2006:
        In Section 4, we give an example of malicious websites that also use cloaking to evade
        security investigation. ...
        In our recent search spam investigation, we have found thousands of spam pages that are
        malicious. ... This demonstrates the importance for exploit detection systems and
        human security investigators to use anti-cloaking techniques...
        We have also shown that malicious website operators are using cloaking techniques
        as well, so it is important for automated exploit detection systems and human
        security investigators to adopt anti-cloaking techniques in their scanning and
        investigation.119 (bolded added)
     This report didn't come from Microsoft's SEO team. Rather, this report was written by members of
 Microsoft's Cybersecurity & Systems Management Group. Microsoft's own cybersecurity research team
 recognized that anti-cloaking techniques are "important for automated exploit detection systems and
 human security investigators."
     In 2007, Microsoft's Cybersecurity & Systems Management Group offered an internship to Yan Gao
 to focus on the problem of "IP Cloaking."120
     By 2009, Microsoft not only knew of IP Cloaked Malware, but Microsoft became aware that
 cybercriminals were using it to hide malware from Microsoft's security scanners:

                                                     24
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 26 of
                                                   104
        The script does not appear to check the referrer, but does check the IP address from
        which the request originates. When requested from an address traceable to
        Microsoft, this page simply returns HTTP error 404 (not found). When retrieving
        the page from elsewhere, it returns HTTP 302 to redirect the requestor to http:/
        /antivirus-scanner-v1.com/1/
        ?id=2022&smersh=27cda2196&back=%3DDQ0xDz4MMQOMI%3DO, the page that
        hosts the Win32/FakeXPA rogue.121
     This 2009 report was written by Hamish O’Dea, Principle Antivirus Researcher at Microsoft
 (currently Principal Security Research Lead at Microsoft). He reported on IP Cloaked Malware
 (malware that uses the visiting IP address to select malicious or benign content). More specifically, he
 reported on malware that used IP Cloaking to hide from Microsoft IP addresses.
     Microsoft also wrote about IP Cloaked Malware in 2011, the same year Microsoft announced the
 general availability of Office 365:
        we observe that the attackers make use of cloaking techniques [25,27] while delivering
        malware ...
        The exploit server does not display the scareware page if the user agent is suspicious
        (such as a search engine crawler), or if the referrer is missing. It also refuses
        connections from IP addresses belonging to search engine companies. ...122
     And Microsoft wrote about IP Cloaked Malware in 2012:
        With the Internet becoming the dominant channel for marketing and promotion, online
        advertisements are also increasingly used for illegal purposes such as propagating
        malware, scamming, click frauds, etc…. Different cloaking techniques are deployed
        over malvertising nodes, which work together to evade detection… The redirector
        enginedelivery.com did not send malicious contents to requests from certain IP
        ranges...123 (bolded added)
     The problem of malware being hidden by cloaking is discussed throughout Microsoft's report,
 including with the “findings” section being entitled “Findings and Cloaking Study.” It’s also essential
 to note that IP-based cloaking (i.e. IP Cloaking) is also specified in the report: “did not send malicious
 contents to requests from certain IP ranges.”
     In 2013, Microsoft wrote that TDSs “operate as redirectors” and “play critical roles in managing
 malicious traffic flows” and in the “nearly 4 million malicious URL paths crawled” “they are not found
 to receive any legitimate inputs, though they may redirect traffic to legitimate parties, e.g., when they
 cloak.”124 (italics added) This 2013 Microsoft report further stated:
        thousands of dedicated hosts missed by the state-of-the-art malware scanner. Taking a
        close look at our findings, we learn that many of those hosts are actually TDSes, which
        play a key role in traffic exchange in malicious activities.125
     Microsoft reported about “TDSes” that “operate as redirectors” to bypass “state-of-the-art malware
 scanner[s]” and can “redirect traffic to legitimate parties, e.g. when they cloak.”
     This is important because Microsoft's advertisements would soon be mentioning "fowarding
 services" that use "redirects" to cloak links. It's these TDS's that Microsoft's advertisements are
 referring to (see "Linchpin" section). And it's also noteworthy that Microsoft's researchers found that
 "many of the [malware] hosts are actually TDSes."
     In summary: Circa 1998, cloaking began as a Search Engine Optimization technique. Circa 2003, it
 expanded into being used to hide malware downloads from security scanners. Circa 2011, the majority
 of criminal websites were now using IP Cloaking to hide malware downloads from security scanners.
 This expansion of IP Cloaking to being used to hide malware from cloud-based scanners was reported
 by Google, Symantec, ProofPoint, and Microsoft.

                                                    25
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 27 of
                                       104
                                  Forced to the Cloud
 Email servers are protected by Secure Email Gateways. In the past, companies used on-premise Secure
 Email Gateways to protect their on-premise email servers. These on-premise Secure Email Gateways
 were highly effective, as they were safe to the danger of IP Cloaking. The on-premise Secure Email
 Gateway entered the internet through the same access point as the company devices. Thus, they all had
 the same IP address (the Internet address of the access point). Cybercriminals couldn't use the IP
 address to distinguish between the Secure Email Gateway and the company devices, making IP
 Cloaking a non-issue for on-premise scanners.126 Cybercriminals use IP Cloaking when the security
 scanner has a different IP address than the company's devices, which happens the moment a company
 migrates to cloud-based scanners.




 Microsoft knew that companies become vulnerable to IP Cloaked Malware the moment they move to
 cloud-based scanners. And Microsoft knew that the majority of cybercriminals were already using IP
 Cloaking to hide malware from cloud-based scanners (with near 100% efficacy).
     So, what did Microsoft do with its awareness of widespread use of IP Cloaking to hide malware
 downloads from cloud-based security scanners? Did it warn customers that they should keep their
 Secure Email Gateways to remain safe from IP Cloaking? Did it warn their customers that moving to
 Office 365 would make them defenseless to an attack already being used by the majority of
 cybercriminals? Or did it actually go to the extreme and pressure companies to move to the cloud
 anyway?
     In short, with full knowledge that hackers were using IP Cloaking to hide malware from cloud-
 based scanners, Microsoft decided to force its customers to migrate to the cloud by discontinuing

                                                  26
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 28 of
 popular on-premise security products. For example,104Microsoft offered an on-premise Secure Email
 Gateway called Forefront Protection 2010 for Exchange Server. On September 12, 2012, Microsoft
 announced that it was going to discontinue further releases of the following enterprise products:127
             •   Forefront Protection 2010 for Exchange Server (FPE)
             •   Forefront Protection 2010 for SharePoint (FPSP)
             •   Forefront Security for Office Communications Server (FSOCS)
             •   Forefront Threat Management Gateway 2010 (TMG)
             •   Forefront Threat Management Gateway Web Protection Services (TMG WPS)
     Microsoft discontinued the aforementioned Secure Email Gateway along with other on-premise
  Threat Management Gateways. Microsoft also announced that it was going to rename its cloud-based
  email security to Exchange Online Protection (EOP).128 With this announcement, Microsoft forced
  many companies committed to its ecosystem to move their email security to its cloud-based Exchange
  Online Protection (EOP).
     Every year, Microsoft issues MVP awards to non-employees who are highly influential in
  envangelizing Microsoft products. The day after Microsoft announced the discontinuation of the above
  products, Tony Redmond, MVP Exchange Server, wrote an article entitled “Will Exchange Customers
  Trust the Cloud to Provide Anti-Malware Protection?”:
         There will be those who hate Microsoft’s decision. To be fair, good reasons exist to
         ask why Microsoft has chosen to move now away from the investment in on-premises
         anti-malware technology… It could just be a case that the cost of engineering,
         marketing, and supporting all the Forefront on-premises products means that there's
         no profit for Microsoft here.
         Customers who have invested in the Forefront product family will ask why they are
         being let down now. Those who want to have messages scanned on-premises and
         don’t trust the cloud will ask why Microsoft is apparently forcing them down the
         cloud route. The lack of a successor product to Forefront Threat Management Gateway
         (TMG) is another worrying development for customers, especially as TMG's
         mainstream support will cease in April 2015 (not too far away now) and you won't be
         able to buy the product after December 1, 2012 (even sooner).129 (bolded added)
      Tony Redmond was (and is) a Microsoft MVP, a recognized thought leader. Thus, it’s instructive
  that Tony perceived Microsoft’s decision as forcing companies down the cloud route. This was his, in-
  the-moment impression at the time the announcement was made.
      The aforementioned products were all enterprise security products. And it wasn’t just the enterprise
  that Microsoft was forcing to its cloud-based email security. Two months prior to announcing the
  discontinuation of its enterprise on-premise email security, Microsoft announced the discontinuation of
  the email server used by smaller businesses, forcing them to move to the cloud:
         Like all software vendors, Microsoft is seeking recurring, subscription-based
         revenue. Traditionally, law firms have purchased perpetual Office software licences for
         Word, Outlook, etc. and used them until there was a compelling need to upgrade to a
         newer version. Microsoft’s new Office 365 offering comes in many different options,
         but the common theme is a recurring subscription fee. Aside from Office software
         licenses, the primary cloud-based application that can be included is hosted Exchange-
         based email service. Most law firms use Exchange-based email, which is necessary to
         achieve the full capabilities of synchronizing Outlook data with smartphone, tablets, and
         legal software applications.



                                                     27
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 29 of
                                                    104
        Previously, law firms would need to invest in their own on-premise Exchange server.
        Microsoft had made this easier to afford for small businesses by bundling Exchange
        with its Small Business Server software package. But with the release of Office 365’s
        hosted Exchange, Microsoft has discontinued the Small Business Server package –
        making it more difficult for small firms to afford an on-premise Exchange server, and
        forcing them towards a hosted Exchange service.130 (bolded added)
     Microsoft’s customers weren’t the only ones reacting to Microsoft’s decision to pressure companies
 to move to the cloud. “Numerous channel partners” were unhappy with the decision as well:
        Microsoft has killed Windows Small Business Server development, trimming the
        Windows Server 2012 lineup to four editions: Datacenter, Standard, Essentials and
        Foundation. The takeaway: Microsoft is striving to shift small business customers to
        Office 365 and cloud services. …
        Numerous channel partners have raised concerns to Microsoft, alleging that the
        company has lost touch with its partner base by killing SBS — one of Microsoft’s most
        popular small business channel products over the past decade.131 (bolded added)
    The negative comments regarding Microsoft's decision announced in this article were numerous.
 Consider one reseller who surveyed its entire client base about it:
        I have asked all of my SBS customers their thoughts on cloud computing and
        subscription services and not one of them want anything to do with either.132
     Another reseller stated that his customers tried Microsoft's cloud-based Office 365 and moved back
 to on-premise servers because, at least in part, of concerns over security:
        I have tried the cloud for my customers and they have been so completely unhappy with
        it that they have gone back to SBS. We found Office 365 to be totally unreliable, and
        hated the fact that they were at the mercy of the hosting company and the pathetically
        poor security.133
     Another reseller quoted the above, and then wrote "That is the situation here also."134
     Another reseller's in-the-moment reaction is also quite telling:
        The issue is that Microsoft is not just nudging customers and partners in that direction,
        they are two-handed shoving them.135
     CIO ran a very insightful article regarding Microsoft's discontinuation of SBS:
          How to Run Your Business Without Microsoft Small Business Server
        Microsoft left many companies' IT strategies in tatters last year when it announced it was abandoning
        Small Business Server. ...
        Why has Microsoft axed this popular product? Wes Miller, an analyst at Directions on
        Microsoft, says he believes that Microsoft was faced with a difficult decision: Continue
        to include Exchange in its entry-level server product or forge ahead with its strategy of
        moving customers to the cloud — and the recurring revenue streams that this strategy
        brings.
        "SBS was traditionally pushed out by VARS and service providers who would put in a
        Dell or HP box with SBS. But what these guys were doing was not the model that
        Microsoft wanted," Miller says. "What Microsoft has done has upset customers (and
        VARs) — but Microsoft wants to push people to the cloud."136 (bolded added)
     The article tagline says it all: Microsoft left companies "in tatters." Microsoft pressured companies
 to move to the cloud, against the companies' own desires and self-interest.


                                                           28
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 30 of
     Microsoft knew that moving companies to the104  cloud exposed them to IP Cloaked Malware - a
 widespread danger for which Office 365 had no solution. Yet, Microsoft made its unilateral decision
 fully aware of the danger it was putting companies in. In fact, although Microsoft announced these
 discontinuations in late 2012, it appears that Microsoft had already planned on doing so right at the
 launch of Office 365 (in June 2011):
         Microsoft may be discontinuing its Forefront Threat Management Gateway (TMG)
         product, according to information from analysts with the Gartner Group. But Microsoft
         is neither completely confirming nor denying Gartner's assertion. ...
         Here's the back story. As noted by Deb Shinder, a blogger with TechRepublic and
         Microsoft Most Valuable Professional (MVP) for Enterprise Security, Gartner omitted
         Forefront TMG from its May 25 Magic Quadrant report for secure Web gateways.
         Shinder explained:
         "On page 5 (of the Gartner report), you’ll find a statement that is likely to shock and
         dismay many Microsoft customers, which says that Microsoft has confirmed to Gartner
         that it is not going to be shipping another full version release of TMG. The report goes
         on to say that TMG is in sustaining mode and Microsoft doesn’t intend to compete head-
         to-head with other vendors in that space. The good news is that the usual five year
         mainstream/five year extended support lifecycle still applies." ...
         Microsoft released the latest version of TMG, Forefront Threat Management Gateway
         2010 Service Pack 1, in June 2010. The product provides URL filtering, antimalware
         inspection, intrusion prevention, application proxy, and HTTP/HTTPS inspection via a
         single gateway.137 (italics added)
      Notice one more credible voice acknowledging that the decision would "shock and dismay many
  Microsoft customers." Even though Microsoft many customers didn't want to move to the cloud, even
  though Microsoft knew these companies would be rendered defenseless against IP Cloaked Malware,
  Microsoft unilaterally decided to coerce them into moving to the cloud anyway, much to their "shock
  and dismay."
      While Microsoft's customers were "in tatters" over the decision, cybercriminals were absolutely
  delighted. For, as documented in the next section, cybercriminals responded by expanding the use of IP
  Cloaking to include hiding phishing sites from cloud scanners as well - making Office 365 users
  defenseless against the majority of malware and phishing sites both.

                              IP Cloaked Phishing Sites
  As companies moved to cloud-based email security, cybercriminals responded by using IP Cloaking to
  hide phishing sites from these cloud-base email scanners.138 Phishing links are generally delivered by
  email (not via search engine results). For example, users don't expect to have to login to PayPal when
  clicking on a search engine link, but a fake email supposedly from PayPal may attempt to trick users
  into doing so. IP Cloaked email links were virtually unheard of when companies used on-premise
  scanners. However, Microsoft's push to get companies to move to the cloud created a new
  cybersecurity threat: IP Cloaked phishing links.139
      IP Cloaking started as an SEO technique, expanded to being used to hide malware downloads, and
  then expanded to being used to hide phishing sites as well. In fact, by 2015, would-be hackers could
  purchase phishing kits that included IP Cloaking for only $2 to $10. As Symantec reported:
         These kits can be purchased for between $2 and $10… The professional kits are not
         only used to steal usernames and passwords, but "personal data such as names,
         surnames, dates of birth, credit card numbers, CVV numbers, Social Security numbers,



                                                    29
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 31 of
        and much more," according to the security104
                                                   firm. The phishing kits also mimic
        corporations involved in cloud storage, banking, email and other industries…
        In addition, to prevent unwanted access to their phishing kits and discovery, attackers
        use a number of techniques to hide their activities including .htaccess files with a list of
        blocked IP addresses related to bots from search engines and security companies
        and PHP scripts which check to see if remote IP addresses are permitted to access
        the phishing pages -- scripts which are often included in the kits.140 (bolded added)
     Notice that Symantec warned about something called “.htaccess files.” These are configuration files
 that can be used to instruct the webserver to redirect certain IP addresses to certain sites. Hackers often
 use these files for redirection because they don’t require any programming. Even non-programmers can
 use these configuration files to implement IP Cloaking.
     .htaccess files are also convenient because hackers can share (or sell) them online. Once a hacker
 has configured a .htaccess file to redirect all of Microsoft's email scanners to a benign site, the hacker
 can sell the .htaccess file. Anyone with a malicious website can simply add that file to their webpage
 and the malicious content is now 100% hidden from Microsoft’s email security service. It’s just that
 simple.
     Hackers can implement IP Cloaking in three ways: with client-side programming (e.g. Javascript),
 server-side programming (e.g. PHP or C), and/or simply through webserver configuration files (e.g.
 .htaccess). The downside of .htaccess files is that they are not nearly as fast as a server-side program
 written in C (like Sutra TDS is). That’s why Sutra TDS can handle 30 million redirects per day on
 cheap, low-end servers, and that’s why many professional hackers are willing to spend $100 for Sutra
 and other TDS’s. Nevertheless, .htaccess files are very commonly used by cybercriminals due to their
 utter simplicity.
     For example, in 2017 Duo Labs (now part of Cisco) conducted a study on more than 7,800 phishing
 kits:
        we processed over 66,000 URLs and found more than 7,800 phishing kits. Original
        phishing kits (and sometimes more than one) were available 12% of the time. Of these,
        3,200 phishing kits were unique…
        To avoid detection, the criminals frequently add a .htaccess file to the phishing kit
        that blocks connections based on HTTP request attributes. Many phishing kits we
        analyzed used .htaccess files that blocked IP ranges for threat intelligence services.
        This snippet of one .htaccess file blocks IP address ranges that resolve to Phishtank and
        other monitoring services… Many of the files share content, indicating some
        information sharing among attackers...141 (bolded added)
     CSO brought the results of this study to the attention of its readership (which at present is 395,000
 unique monthly visitors).142 Symantec’s 2015 warning about phishing kits that include cloaking was
 reported by ZDNet (which currently receives 36.7 million uniquely visitors).143
     Microsoft launched its Safe Links feature in 2015. As documented above, the cybersecurity
 community was already widely aware of the use of IP Cloaking to hide phishing sites by that time. And
 the community was repeatedly warned afterwards as well; such as the above 2017 report by Duo Labs,
 and, as another example, consider that in 2017, cybersecurity vendor Securi reported its finding that
 hackers “usually” “add .htaccess files” to hide malicious content from “security companies:”
        Phishers usually want to protect their pages from being detected by search engines and
        security companies. To achieve that, they add .htaccess files that deny access to their
        phishing directories from known IP addresses and networks.144
    2017 was also the year of another landmark study regarding IP Cloaking. Paypal, Cofense,
 Samsung, and Arizona State University worked together to produce “Inside a Phisher’s Mind:
 Understanding the Anti-phishing Ecosystem Through Phishing Kit Analysis:”

                                                     30
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 32 of
                                                    104
        Phishing attacks are becoming increasingly prevalent: 2016 saw more phishing attacks
        than any previous year on record according to the Anti-Phishing Working Group. At the
        same time, the growing level of sophistication of cybercriminals must be understood for
        the development of effective anti-phishing systems, as phishers have extensive control
        over the content they serve to their victims. By examining two large, real-world datasets
        of phishing kits and URLs from 2016 through mid-2017, we paint a clear picture of
        today’s anti-phishing ecosystem while inferring the higher-level motives and thought
        processes of phishers. We analyze the nature of server-side .htaccess filtering
        techniques used by phishers to evade detection by the security community…
        We examine a sample of 2,313 .htaccess files extracted from 1,794 live phishing kits
        hosted on 933 different domains. ...
        We discovered five different major types of filters used in the .htaccess files,
        distributed as shown in Table I. The most common deny IP filter takes a blacklist
        approach to block requests from specific IP addresses, partial IP addresses, or
        CIDR ranges; at least one such rule was present in 64% of the unique files and 95% of
        all files.145 (bolded added)
     Out of all the various filtering techniques, IP-Based Cloaking was used in “95% of all [.htaccess]
 files.” The study acknowledged that the remaining sites could implement IP Cloaking via server-side
 and/or client-side programming (not just .htaccess files):
        Filtering can be implemented in various places, including server directives, server-side
        scripts (written in languages such as PHP and Python), or Javascript that runs in the
        user’s web browser. The former two approaches are common and allow for very
        similar types of filtering with certain trade-offs as discussed below. The latter is an
        emerging technology seen in more sophisticated phishing kits, suitable for evaluation in
        a future work.146 (bolded added)
     .htaccess files are examples of the "server directives," and PHP is an example of a "server-side
 script." Both of these "are common." Hence, given that 95% of the phishing pages' .htaccess files
 implemented IP Cloaking, and given that server-side scripts are also commonly used as well, anywhere
 from 95% to 100% of the 2,313 webpages were using IP Cloaking to hide malicious content.
     Companies must pay attention. Up to 100% of professional phishing sites are using IP Cloaking to
 easily evade the security they invest billions of dollars per year. Naturally, this raises an obvious
 question: “If the vast majority of professional phishing sites use IP Cloaking, then how does Microsoft
 show that Safe Links blocks billions of phishing links each year?” The short answer is that Safe Links
 is blocking sites run by script kiddies, not the professional hackers that companies should be most
 concerned about. Consider the following two facts:
            •   The vast majority of paid phishing kits use IP Cloaking.147 (Cyren)
            •   The vast majority of free phishing kits do not use IP Cloaking.148 (Imperva)
     Free phishing kits still require a lot of effort for hackers Companies must pay
 to create. Why, then, do hackers distribute their hard work
 absolutely free of charge? This is how hackers feed              attention. Up to 100% of
 Microsoft’s statistics, which in turn keeps companies from       professional phishing sites are
 noticing Microsoft's design flaw that professional hackers       using IP Cloaking to easily
 effortlessly exploit.                                            evade the security they invest
     When professional hackers want to breach any company, billions of dollars per year.
 IP Cloaked phishing links are used the vast majority of the
 time. They are simple, common, and effective. (See "Most-Common Hacking Attack.")
     In May 2019, IntSights completed its analysis of the Dark Web marketplaces to report on "The Top

                                                    31
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 33 of
 5 Dark Web Threats Facing Cybersecurity Teams."104
                                                 149
                                                     Included on this list was IP Cloaked Phishing
 Kits:
        To avoid detection, cybercriminals frequently add a .htaccess file to the phishing kit that
        blocks connections based on HTTP request attributes. Many phishing kits we analyzed
        used .htaccess files that blocked IP ranges for threat intelligence services and included a
        PHP shell in the phishing kit which gives the ability to execute system commands on the
        server.
        Once the content of the phishing site is created, it is bundled into a .zip file for reuse
        across multiple servers and phishing campaigns. This is helpful for attackers, since
        phishing sites are often quickly shut down. This form of mass credential phishing is all
        about quantity, not quality.150 (italics added)
     In July 2019, Cyren reported, based on its analysis of 5,334 paid phishing kits: IP Cloaking is “the
 technique most regularly incorporated into phishing kits.”151
     In October 2019, Akamai released a report that should be troubling to Microsoft users. Their report
 entitled Phishing - Baiting the Hook found that phishing kits target the Microsoft brand more than any
 other group.152




     Even worse, the phishing kits use IP Cloaking to bypass EOP and Safe Links security:
        Many times, these kits also include an IP-based blacklist that will drop connections if
        they come from one of thousands of pre-configured IP sets that are known to belong
        to security organizations (Kaspersky, Microsoft, Symantec, Trend Micro), Internet
        companies (Google, Amazon, Netcraft), or universities.153 (bolded added)
      When phishing kits target the Microsoft brand, they are primarily targetting Microsoft users (as its
 Microsoft users that would be tricked into trying to login into a fake Microsoft website). These
 phishing kits target Microsoft users more than any other, and these kits employ pre-configured IP
 addresses to evade Microsoft's cloud-based security scanners as well.
      It bears repeating that companies were once safe from IP Cloaking when they used on-premise
 scanners (before Microsoft convinced them to move to the cloud). Now these companies are the
 number one target of IP Cloaked Phishing Sites, and their Office 365 service is virtually defenseless
 against it. In fact, Microsoft finally admitted that Office 365 had been vulnerable to cloaking right from
 its launch, as documented in the following section.




                                                    32
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 34 of
                                       104
                                  Microsoft Confession
 Before documenting Microsoft's confessions, it's important to explain Microsoft's terminology for its
 cloud-based email security service:
        Forefront Online Protection for Exchange: The original name for Office 365's email
        security at the launch of Office 365.
        Exchange Online Protection (EOP): Microsoft renamed Office 365's email security to
        Exchange Online Protection (EOP) in 2012. Exchange Online Protection was the next
        generation of Forefront Online Protection for Exchange with expanded capability.
 Per Microsoft's 2012 presentation:154




     Because Exchange Online Protection is a rebranded and improved version of Forefront Online
 Protection for Exchange, this report uses Exchange Online Protection (EOP) to refer to the time-of-
 delivery email security used in Office 365 from its launch up to this present day. Perhaps the most
 important thing to note: Anything that bypasses Exchange Online Protection (EOP) bypasses the
 email protection included at the launch of Office 365. Thus, this section documents Microsoft's
 confessions regarding Exchange Online Protection:
        • Microsoft admitted that attackers "frequently" bypass Exchange Online Protection using links
          that change to an unsafe destination when clicked after delivery. Microsoft admitted that this
          is "very common."
        • Microsoft admitted that Exhange Online Protection is defenseless against these "frequently"
          used, "very common" links.
        • Microsoft admitted that it knows that IP-based Cloaking is "commonly" used to accomplish
          this.
        • Microsoft admitted that it knows that hackers use IP Cloaked Links to evade all cloud-based
          scanners, not just Microsoft's cloud-based scanners.
        • Microsoft admitted that companies must use on-premise scanners to reliably detect these IP
          Cloaked Links.
     Altogether, Microsoft admitted that Exchange Online Protection is defenseless against the very
 common IP Cloaked Links that hackers frequently use to attack Office 365's users. And Microsoft knew
 that it stripped companies of their safe on-premise environment to make them defenseless against this
 "frequent" "very common" attack.
     Starting in 2015, four years after the launch of Office 365, Microsoft began implementing the
 following two-step marketing strategy to promote its new ATP Safe Links service:
        First admit that hackers use cloaked links to bypass Exchange Online Protection's
        security, causing their malicious emails to be delivered to the inbox.


                                                   33
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 35 of
                                                104
        Then claim that ATP Safe Links supposedly protects users when they click these links.
     Microsoft's admission of EOP's utter lack of defense against cloaking was intended to convince
 customers of their the urgent need to purchase ATP Safe Links. But there's one fatal flaw with this
 marketing strategy: ATP Safe Links provides no additional protection against IP Cloaking.155 Literally
 none at all (as documented in the "ATP Safe Links" section immediately below).
     The rest of this section documents Microsoft's admissions regarding EOP. The next section
 documents Microsoft's untruths regarding Safe Links.
      On April 8, 2015, Microsoft's Office 365 team introduced its new Advanced Threat Protection with
 the following post on its official blog:156




    Microsoft's blog post introduced Advanced Threat Protection with a video link to a discussion
 between Shobhit Sahay ("Product Manager, Office 365 Security") and Jeremy Chapman ("Director,
 Office 365"). In this video, Jeremy Chapman asks Shobhit Sahay what Safe Links offers that Exchange
 Online Protection does not. Shobhit Sahay replied that people need Safe Links because hackers


                                                  34
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 36 of
 "frequently" bypass Exchange Online Protection     104using links that change to an unsafe site after
 the email is delivered. This exchange is available here and here.
     From 2015 to 2019, Microsoft has admitted that attackers frequently bypass Exchange Online
 Protection using links that change to an unsafe site after delivery. The previous video example was
 published by Microsoft in 2015. Now consider the following statements written by Microsoft in 2019:
         A very common vector used by attackers is to weaponize a link after delivery of an
         email.157
         attackers will plan to ensure links pass through the first round of security filters by
         making the links benign, only to weaponize them once the message is delivered.
         Meaning that the destination of that link is altered later to point to a malicious site.158
         (italics added)
     Combined, these statements document that Microsoft admits:
         • Links that change to an unsafe destination after delivery are "very common."
         • Exchange Online Protection is literally defenseless (attackers can "ensure" these links bypass
           EOP).
      Exhange Online Protection is the first round of security filters that hackers "ensure" their links pass
  through. Here's Microsoft's depiction:




      Microsoft admits that attackers ensure their links bypass its first round of security filters using links
  that change to a malicious destination only after the email has been delivered. Microsoft admitted, in
  writing, that hackers "ensure" they bypass EOP.159 And Microsoft also admitted, on video, that hackers
  "ensure" they bypass EOP (available here and here.).
      But can a company that's intimately familiar with cloaking not know that hackers use cloaking to
  ensure the destination redirects to a malicious site after delivery? Of course not. However, it's important
  to document this nonetheless.
      First, Microsoft admits that hackers use redirects to change the destination to an unsafe site after

                                                       35
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 37 of
 delivery:                             104

        EOP scans each message in transit in Office 365 and provides time of delivery
        protection, blocking malicious hyperlinks in a message. But, attackers sometimes try to
        hide malicious URLs with seemingly safe links that are redirected to unsafe sites by a
        forwarding service after the message has been received.160 (emphasis added)
    Hence, Microsoft admits that hackers use redirects to ensure the link only goes to an unsafe site
 when clicked after delivery. In fact, Microsoft has admitted this repeatedly from 2015 to 2020 (see
 "Linchpin" for documentation).
    Moreover, Microsoft even made a video animation depicting an email link that initially redirects to
 benignlink.com, and then redirects to malwarelink.com when clicked after delivery. This is Microsoft's
 own depiction of weaponized links that change destination to a malicious site after they are delivered.
 Microsoft's animation can be viewed here and here.
    Second, Microsoft admits that cloaking is the reason why redirect behavior can't be easily detected:
                                            Evasive Techniques
        Why can’t redirection behavior be easily detected?
            • Cloaking161
     The above is an excerpt of a slide presented by four Microsoft researchers when presenting findings
 from their August 2011 research paper entitled “deSEO: Combating Search-Result Poisoning.”
 Microsoft’s researchers offered “cloaking” as the first reason why the behavior of redirects cannot be
 easily detected:




     Third, not only does Microsoft admit that redirection behavior can't be easily detected because of
 cloaking, but Microsoft admits that it's "common" for attackers to "evade dection" by cloud-based
 scanners via IP Cloaking ("by knowing the IP addresses" from which they operate):
        Our system works together with both the dynamic and static crawlers. There are several
        common challenges that crawlers have that may affect our system. ... cloaking is
        concern for both the static and dynamic crawlers. Attackers can identify the crawler


                                                    36
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 38 of
        (e.g., by knowing the IP addresses from 104which it operates or detecting the presence of
        the virtual machine), and evade detection by not attempting to exploit a vulnerability or
        returning legitimate content.162 (bolded added)
     In this quote, Microsoft was admitting that attackers can "evade detection" from its static and
 dynamic cloud-based scanners ("our system") using IP Cloaking.
     Fourth, in the above quote, Microsoft admitted that hackers use IP Cloaking to "evade detection"
 from all cloud-based scanners ("common challenge that crawlers have"), and that Microsoft didn't have
 a solution ("may affect our system").
     Fifth, Microsoft admits that hackers have been using IP Cloaking to hide malware from Microsoft's
 IP addresses since 2009:
        The script does not appear to check the referrer, but does check the IP address from
        which the request originates. When requested from an address traceable to
        Microsoft, this page simply returns HTTP error 404 (not found). When retrieving the
        page from elsewhere, it returns HTTP 302 to redirect the requestor to http://antivirus-
        scanner-v1.com/1/
        ?id=2022&smersh=27cda2196&back=%3DDQ0xDz4MMQOMI%3DO, the page that
        hosts the Win32/FakeXPA rogue.163 (bolded added)
     This 2009 report was written by Hamish O’Dea, Principle Antivirus Researcher at Microsoft
 (currently Principal Security Research Lead at Microsoft). He reported on IP Cloaked Malware
 (malware that uses the visiting IP address to select malicious or benign content). More specifically, he
 reported on malware that used IP Cloaking to hide from Microsoft IP addresses.
     Lastly, it's important to document that Microsoft knows that on-premise scanners are needed to
 reliably detect IP Cloaking:
        While we are studying the attacker’s infrastructures, attackers are actively tracing us as
        well. They now smartly record IP addresses of visitors and only deliver malicious
        content to each IP once. They can also employ various cloaking techniques. Moving
        forward, we feel the research community should unite to build a distributed crawling
        infrastructure and also leverage normal user inputs to better fight against
        attackers.164 (bolded added)
     Microsoft noted that hackers don't need to initially know the IP addresses of its scanners. They
 simply send the malicious content to IP addresses only one time. If a hacker sends an email containing
 links to malware to millions of users, all of Microsoft's IP addresses will end up getting blocked and the
 remaining emails will reach the users' inboxes. It's just as simple as that. Microsoft realized that the
 only sure way to defeat such attacks is to get on-premise feedback ("leverage normal user inputs").
     IP Cloaked sites select the benign and malicious content based on the visitor's IP address. Cloud-
 based scanners cannot mimic the user's IP address; but on-premise scanners can (since they have the
 same IP address as the company's devices). Only on-premise scanners can leverage normal user input,
 and this is the only reliable way to detect IP Cloaked content, and Microsoft knows it.
     It's important to note that Microsoft recognized that hackers can send malicious content to each IP
 once, or they can also employ various cloaking techniques. There are a number of cloaking techniques
 that hackers can use to detect a cloud scanner IP address - even the very first time it is used (see "Tricks
 of the Trade"). Thus, even if Microsoft chooses to use secret, constantly changing, geographically
 dispersed IP addresses, its cloud scanners would still be unable to reliably detect IP Cloaking.
     The reason that cloud-based scanners will never be able to reliably detect IP Cloaking is because
 cloud-based scanners have different IP addresses than user devices. Even with numerous, secret,
 geographically dispersed IP addresses, the fundamental detection issue still remains: the scanners' IP
 addresses are still different from user devices. (See "Tricks of the Trade" for details on how hackers can
 always exploit this discrepancy to evade detection by cloud-based scanners.)
     Microsoft is absolutely correct that the only way to side-step the myriad of techniques that evade

                                                     37
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 39 of
                                                   104
 detection by cloud-based scanners is to incorporate on-premise feedback.165 Yet, it was Microsoft who
 convinced companies to abandon on-premise scanners in order to procure billions of dollars in monthly
 cloud subscriptions. Microsoft fully knows the danger that its putting companies in, all while promising
 them security at the very same time.
     Microsoft has known as early as 2009 that hackers use the common tactic of IP Cloaked Links to
 hide malware from Microsoft IP addresses; yet Microsoft told companies to move their email security
 to these very same IP addresses anyway.

                                        ATP Safe Links
  When emails are received, Microsoft's Exchange Online Protection (EOP) decides whether the email is
  delivered to the inbox or not. Once the email is delivered, Microsoft's relatively new time-of-click
  service attempts to check the safety of email links each time the user clicks on them. Microsoft calls
  this time-of-click feature ATP Safe Links.166
      As documented above, Microsoft knows that EOP is commonly bypassed via IP Cloaked Links
  (links that select their content based on IP addresses). The reason this is important is because the ATP
  Safe Links service runs on EOP's servers. As Microsoft says:
         If you enable Safe links, the URL is rewritten so that it redirects to EOP web servers.167
       In other words, ATP Safe Links has the exact same IP addresses as EOP. Thus, every single IP
  Cloaked Link that knows EOP's IP addresses also knows ATP Safe Links' IP addresses (because they
  are the exact same IP addresses). In other words, ATP Safe Links literally offers zero additional
  protection against IP Cloaking, the very common attack that Safe Links is purported to block. This
  section documents that cybersecurity researchers have written about this very issue, and that Microsoft
  tacitly admitted to one of these researchers that it knows that Safe Links cannot block IP Cloaking due
  to its "by-design weakness."
       Not only does Safe Links share the same IP addresses as EOP, but Microsoft publishes these IP
  addresses online. While hackers can use a variety of techniques to thwart secret IP addresses, with ATP
  Safe Links they don't even need to use these techniques. After all, when a cloud-based scanner uses
  "easily-identified blocks of IP addresses" "it is simple" for hackers to "evade discovery," says
  Microsoft:
         Servers that host malicious content (as opposed to pointing to other servers that host it)
         will often attempt to hide their nature from crawlers by cloaking [6]. This is a technique
         that involves delivering malicious content to potentially vulnerable visitors, but innocent
         content to crawlers. Since web crawlers for major search engines operate from easily-
         identified blocks of IP addresses, and strictly obey any crawling policies put in place
         by robots.txt, it is simple to offer them different content from regular web users.
         Thus, an exploit server which seeks to evade discovery will not typically be reached via
         the links placed in innocent pages and has no difficulty showing an innocent face to any
         crawler that finds it by another path. …
         [6] S. S. David Wang and G. M. Voelker, “Cloak and dagger: Dynamics of web search
         cloaking,” in Proc. ACM CCS, 2011. (emphasis added)168
      These Microsoft researchers correctly acknowledge that malicious sites “often” implement
  “cloaking” by using “easily-identified blocks of IP addresses” which makes it “simple” to offer security
  servers “different content from regular web users.” Yet, this is precisely how Microsoft designed Safe
  Links to operate. (It's also instructive that the one citation these Microsoft researchers provide for the
  commonality of cloaking is a study that mentions "IP Cloaking" seven times.)
      Web crawlers can be evaded via cloaking or robots.txt files. Lest Microsoft seek to take the
  robots.txt mention out of context, consider that these same researchers, in the same report,
  acknowledge that hackers can use IP Cloaking by itself to “evade detection” from their proposed

                                                     38
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 40 of
 malware detection system:             104

        Our system works together with both the dynamic and static crawlers. There are
        several common challenges that crawlers have that may affect our system. First, the
        dynamic crawler exposes vulnerable components to webpages and detect malicious
        responses. Thus it is possible that the dynamic crawler may fail to detect some of the
        attacks due to a limited configuration of vulnerable components. In addition, cloaking is
        concern for both the static and dynamic crawlers. Attackers can identify the
        crawler (e.g., by knowing the IP addresses from which it operates or detecting the
        presence of the virtual machine), and evade detection by not attempting to exploit a
        vulnerability or returning legitimate content.169 (emphasis added)
     Microsoft admits that hackers can "evade detection" from its cloud scanners "by knowing the IP
 addresses" from which they operate. These researchers published their report in 2013, prior to
 Microsoft's announcement of ATP Safe Links in 2015. Hence, Microsoft knew of Safe Links' by-design
 weakness since its very launch.170 In fact, just two years after the launch, Microsoft would admit as
 much.
     On January 14, 2017, Mikail Tunç (“Tunc”) notified Microsoft’s Security Response Center (MSRC)
 that hackers can use IP Cloaked links to bypass Safe Links in its entirety. Tunç sent the notification
 pursuant to Microsoft’s bug bounty program. Tunç holds the following cybersecurity credentials: ISO/
 IEC 27001 Lead Auditor, GIAC Web Application Penetration Tester (GWAPT), GIAC Certified
 Enterprise Defender (GCED), and 650-153-Cisco IronPort Security Associate - Email Security (ESFE).
     Specifically, Tunc informed Microsoft that attackers could bypass Safe Links by using the publicly
 available IP addresses of Microsoft’s EOP servers to know whether to deliver benign or malicious
 content.
     On February 24, 2017, Microsoft wrote Tunc:
        we have opened a new MSRC case 37595 for this finding and submitted your report for
        review by our bounty team.171
    Additionally, Katie from MSRC sent Tunç the following link that was entitled “Definition of a
 Security Vulnerability”: https://technet.microsoft.com/library/cc751383.aspx:172




     According to the Wayback Machine, this webpage contained the following at the time Katie sent
 the link:173


     Microsoft represented that it only considered "inadvertent weaknesses" to be bugs, whereas, “by-
 design weaknesses” do not meet Microsoft’s security bug bar.
     On March 15, 2017, Microsoft notified Tunç:




                                                   39
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 41 of
                                                   104
        We have completed our investigation and found that this issue doesn't meet security
        servicing bug bar... We anticipate no further action on this item from MSRC and will be
        closing out this case. Thanks, Will MSRC.174
     In doing so, Microsoft conceded that Tunç’s observation of Safe Link’s susceptibility to IP Cloaked
 Links was a “by-design weakness” and not a fixable bug. Microsoft essentially conceded its knowledge
 that Safe Links is susceptible to such attacks by its very design.
     Thus, Microsoft publicly promotes Safe Links as an effective solution to thwarting links that
 change destination after delivery, yet conceded at least to Tunç that Safe Links has a “by-design
 weakness” that makes it incapable of thwarting IP Cloaked Links.
     Mikail Tunç wrote a blog article noting that Microsoft has made it “simple” for cloaking to bypass
 Safe Links’ security due to Microsoft making the IP addresses publicly available online:
        In this article I will go through my findings and analysis on the Safe Links feature of
        Microsoft’s Office 365 Exchange Online Advanced Threat Protection... an attacker
        could simply block or re-direct requests from the Exchange Online Protection
        infrastructure – yup, it’s as simple as that . . . Helpfully, Microsoft makes the EOP IP
        ranges available online. . . .175 (bolded added)
     Notice how Tunç wrote that Safe Links can be bypassed by redirecting EOP's IP addresses. Thus,
 the very same IP Cloaked Links that bypass EOP also bypass Safe Links. Safe Links literally offers
 zero additional protection for IP Cloaked Links. None at all.
     It bears noting that Tunç's blog article also conveyed Tunç's understanding that Microsoft admitted
 that Safe Links was unable to block IP Cloaked Links by design, not a fixable bug:176
        With this technique, an attacker could simply block or re-direct requests from the
        Exchange Online Protection infrastructure – yup, it’s as simple as that. It’s less of a
        vulnerability and more of a non-ideal configuration.177 (bolded added)
    Safe Links can be bypassed via IP Cloaked Links every single time simply by using the publicly
 available IP addresses to do so. Cryptron Security has reported this issue as well:
        an attacker could simply block or redirect requests from the Microsoft ATP Safe Links
        service infrastructure. Microsoft makes the ATP Safe Link IP ranges available
        online. An attacker needs only to block those IP ranges on the webserver... The
        following Microsoft data center IP addresses are used by Microsoft Exchange
        Online Protection (EOP) and Advanced Threat Protection (ATP) services like Safe
        Links.178 (bolded added)
    Simply redirect Safe Links’ IP addresses to a benign URL and the hacker is done. All malware
 downloads and phishing content are now invisible to Safe Links. It’s just that simple.
    In 2019, Rhino Security Labs reported:
            • Microsoft publishes the full list of EOP IP ranges at this page or via API
            • Link scanning for either service (ATP/EOP) is done by EOP alone
        Attacking this vector requires configuring your landing page web server to redirect
        traffic away from EOP and onto a legitimate179 (bolded added)
     In September 2020, this present author conducted tests to determine if Safe Links remains
 defenseless simply by redirecting its publicly available IP addresses to a dummy site different than the
 intended target. Safe Links did indeed only visit the dummy site, and never saw the intended target. The
 test victim was redirected to the intended target that Safe Links never saw. A narrated video of the
 demonstration is available here and here. (See "Video Demonstration" for additional details and
 documentation.)
     Bypassing Safe Links really is just this simple. Microsoft literally promotes Safe Links as its

                                                    40
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 42 of
                                                     104
 solution to the very attack that Safe Links offers no protection against. And Microsoft knows it. In fact,
 Microsoft's partners know it too. Consider Microsoft Partner Avanan's description of Safe Links'
 weakness:
         Microsoft follows the Safe Links from special IP addresses that are easily distinguished
         from end user requests. The hackers created and shared their own Microsoft IP's
         blacklist with those IP addresses here.
         So, when the request is coming from a Microsoft IP, it is redirected to a benign
         page and Microsoft's ATP clears it. But then it redirects the user straight to the
         malicious URL.180 (bolded added)
      Even Microsoft's partner knows that Safe Links is bypassed by the very attack that Microsoft
  promotes Safe Links as supposedly effective against.
      To illustrate that Safe Links literally offers no additional protection, consider Microsoft's own
  portrayal of Safe Links from the perspective of IP Cloaking:
         Hackers frequently use IP Cloaked Links to bypass EOP ("by knowing the IP addresses
         from which it operates"), but Safe Links (which uses the very same IP addresses) will
         protect you when you click such a link.
      This is the very absurdity that cybersecurity researchers have tried to draw public attention to
  without avail. Microsoft's false advertising successfully drowns out the findings of these reputable
  cybersecurity professionals.
      Bottom Line: Safe Links is a service that's run on EOP servers. Safe Links has the same IP
  addresses as EOP. To admit that EOP is defenseless against IP Cloaking is to admit that Safe Links is
  defenseless as well.
      Up to present, the media has inadvertently assisted
  Microsoft in stripping companies of their security by failing
                                                                   Safe Links has the same IP
  to report on the multiple researchers who have documented        addresses as EOP. To admit
  this truth through real-world testing. This has all led to       that EOP is defenseless
  creating the greatest threat to national security. For, as the   against IP Cloaking is to
  following section documents, the vast majority of successful admit that Safe Links is
  data breaches begin with IP Cloaked Email Links - the very       defenseless as well.
  links that Office 365 is defenseless against.

                          Most-Common Hacking Attack
  Microsoft has admitted that it's "very common" for hackers to use links that redirect to a malicious
  destination after delivery. This section documents that these links are not only "very common," but they
  are the most-common way that hackers successfully breach companies, making this the single biggest
  cybersecurity issue today. This is the most-important threat that every company and govermental
  agency must protect themselves against, making Microsoft's intentional removal of such protection that
  much more harmful to national security.
      Just how common is IP Cloaking? A study documented in the "IP Cloaked Phishing Sites" section
  indicates that 95% to 100% of professional phishing sites use IP Cloaking (see above). Even the
  majority of phishing kits sold to novice hackers also include IP Cloaking:
         87% of phishing kits include evasive techniques
         Cyren’s security lab also found that 87 percent of phishing kits sold on the dark web
         include at least one type of basic evasive technique. As mentioned above, blocking or
         redirect functions are the most common included tactic, usually implemented via a
         .htaccess file ...



                                                      41
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 43 of
                                                     104
        Inspection blocking—the technique most regularly incorporated into phishing kits,
        phishers employ block lists for connections from specific IP addresses and hosts in order
        to keep security systems and security analysts from evaluating and seeing the true nature
        of a phishing site, and to prevent access from security bots, crawlers or other user agents
        that are searching for phishing sites, like the Googlebot, Bingbot, or Yahoo! Slurp.181
        (italics added)
     The vast majority of professional and paid novice phishing kits use IP Cloaking. This indicates that
 the vast majority of phishing links use IP Cloaking to hide their malicious content from cloud-based
 scanners such as EOP and Safe Links.
     It's not just the vast majority of phishing sites that use IP Cloaking, nearly all of malware exploits
 use cloaking as well (with IP Cloaking being first on the list):
        Nearly every exploit kit leverages various evasion techniques (e.g. IP cloaking, DGA),
        which makes consistently sample collecting quite challenging.182
     Hence, the vast majority of links to malware use IP Cloaking to hide malicious content from cloud-
 based scanners. This is most especially troublesome because hackers most often use email links (not
 attachments) when delivering malware:
        85% of all malspam sent in Q2 2019 (April, May, and June) contained a link to a
        malicious file download, rather than the actual malicious file attached to the email.183
     Even if we assume that the above study was able to see 50% of IP Cloaked content (which it most
 assuredly did not), this would mean that the actual amount of malspam is well over 90%. If we adjust
 the statistic to account for the rates of observance seen in multiple studies, the vast majority of all
 malware is delivered via email links, not attachments. (See “Google” below for details on one such a
 study.)
     The rise of IP Cloaked Malware fueled the shift from malware being delivered via attachments to
 malware being delivered by links. In fact, widespread adoption of IP Cloaking led hackers to prefer the
 use of links as early as 2012:
        While malware may be delivered directly as an attachment to a phishing message, a
        more frequent tactic has been to drive recipients to click on a link where the resulting
        web page either automatically initiates a download or tricks the user to enter sensitive or
        private information.184 (italics added)
     Microsoft acknowledged the commonality of malware delivery via links as early as 2010:
        Botnets often play important roles in malware distribution schemes. In a typical
        scenario, an attacker uses bots to send spam messages that contain links to malware...
        Other nodes can be used to send spam with links to exploit-laden pages on the malware
        servers...185 (italics added)
    The vast majority of the time that an attacker sends emails, the attacker is using either IP Cloaked
 Malware or IP Cloaked Phishing links. So the remaining question is: How many attacks begin with
 email?
    Microsoft has repeatedly written that 91% of all cyberattacks begin with a malicious email. For
 example:
        91 percent of all cyberattacks start with email.186
    It's important to note that Microsoft says that 91% of successful cyberattacks begin with a malicious
 email:
        From an overall industry standpoint, 91 percent of security breaches begin as phishing
        or spear-phishing. Verizon’s 2017 Data Breach Investigations Report states that 1 in 14

                                                     42
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 44 of
                                                    104in a phishing message; 25 percent of these
        people clicked a link or opened an attachment
        people fell victim more than once.187 (italics added)
    Although the quote immediately above comes from 2017, the first quote ("91 percent of all
 cyberattacks start with an email") was penned by Microsoft in March 2020. And Microsoft is correct,
 year after year, over 90% of successful data breaches begin with a malicious email.
    The combination of three facts shows that the vast majority of all data breaches begins with IP
 Cloaked Email Links:
     • 91% of successful data breaches begin with a malicious email.
     • Over 90% of these emails use malicious links (not attachments).
     • The vast majority of these malicious links use IP Cloaking to hide malware and phishing sites.
     Given that most successful data breaches begin with an IP Cloaked Email Link, ATP Safe Links is
 the single most important security product that Microsoft offers. Given that most successful data
 breaches begin with an IP Cloaked Email Link, protection against IP Cloaked Email Links is an
 absolute essential feature that purchasers require of email security services. And, as the next section
 documents, Microsoft correctly portrays Safe Links as the linchpin of its email security service - the
 feature that ultimately determines whether an organization gets hacked.

                                             Linchpin
 The vast majority of data breaches begin with IP Cloaked Email Links. Hence, ATP Safe Links is
 Microsoft's most-important cybersecurity service when it comes to the vast majority of cyberattacks.
 And Microsoft agrees:188




     Microsoft's infographic depicts Safe Links as the linchpin to 91% of cyberattacks. And, as the rest
 of this section documents, Safe Links is indeed the service responsible for blocking the vast majority of
 these 91% of cyberattacks, making it the single-most-important feature of Microsoft's cloud-based
 email security service.


                                                    43
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 45 of
     It's not just Microsoft that portrays Safe Links104
                                                     as the linchpin to 91% of cyberattacks, Microsoft's
 partners pass this message on to Office 365 prospects as well. For example:
         Safe Links: Concerned about click happy employees? You probably should be. 91% of
         cyberattacks start with phishing emails, emails which often contain unassuming (yet
         damaging) links you or your employees could click on. “But...it’s in my inbox, it should
         be safe, right?” With ATP, the answer is emphatically “Yes”. Safe Links examines the
         URL of every link you click in real time in a sandbox (separate, sequestered, safe)
         environment. If the link is deemed unsafe, a warning immediately alerts you to the
         danger of the link.189 (italics added)
      Consider Cisilion as another perfect case in point. Cisilion has certified Microsoft Gold
  Competencies "across Office 365, Teams, Azure, Communications, Messaging, and Cloud."190 Cisilion
  is "one of the few partners to hold Microsoft Cloud Solution Provider (CSP) status."191 Here's how Rob
  Quickenden, Chief Strategy Officer at Cisilion, presents ATP Safe Links:
         ATP Safe Links
         ATP Safe Links as the name implies, provides “click-time” URL Protection to blocks
         malicious links by analyzing them at arrival time and also each and every time the user
         clicks on the link to protect against spear phishing attacks that weaponize a link after an
         email is delivered.
         While links are being checked, users are prevented from getting to these to the sites. Yes,
         this can delay mail recipients from being able to get to information but given the amount
         of bad sites that exist on the internet (and that more than 91% of phishing attacks
         original from email), this is a fair compromise, even if users are sometimes frustrated
         when they can’t immediately reach a site because of a blocked link.192 (italics added)
     ProServeIt is a Microsoft Gold Partner with multiple awards from Microsoft.193 ProServeIt
  promotes Safe Links as the number one service beneficial to blocking the 91% emails that initiate
  cyberattacks:
         From an overall industry standpoint, 91% of security breaches begin with phishing or
         spear-phishing ...194
     The next section of the article begins:




                                                     44
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 46 of
                                       104




     This article presents ATP as the key to blocking the 91% phishing attacks, with Benefit 1 being ATP
 Safe Links.
     Perhaps most importantly, Microsoft portrays Safe Links as the linchpin of its email security in its
 primary promotional materials (in its current Office 365 Essentials: Advanced Threat Protection video
 and its Office 365 Essentials: Advanced Threat Protection brochure that are both found on the primary
 purchase webpage for Microsoft 365). Both of these materials discuss how hackers "ensure" cloaked
 links pass through EOP guaranteeing their malicious emails will be delivered. Then they present Safe
 Links as the one service that keeps users safe from these cloaked links (links that only redirect to
 malcious content after they've been received). For example, consider the Office 365 Essentials:
 Advanced Threat Protection brochure:
        attackers will plan to ensure links pass through the first round of security filters. They do
        this by making the links benign, only to weaponize them after the message is delivered,
        altering the destination of the links to a malicious site. With Safe Links, we are able to
        protect users195 (italics added)
    Microsoft's message is clear:
        1. Microsoft first explains that hackers bypass EOP using links that redirect to a malicious
            destination after the email is delivered.
        2. Microsoft promises that Safe Links keeps users safe when they click such a link
     This two-step presentation sets Safe Links up as the linchpin. And Microsoft has been using this
 two-step presentation format to promote Safe Links as the linchpin of its email security from 2015 to
 present:
    2015 Exhange Online Advanced Threat Protection Product Guide


                                                        45
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 47 of
                                                    104
        EOP scans each message in transit in Office 365 and provides time of delivery
        protection, blocking malicious hyperlinks in a message. [1] But, attackers sometimes try
        to hide malicious URLs with seemingly safe links that are redirected to unsafe sites by a
        forwarding service after the message has been received. [2] ATP’s Safe Links feature
        proactively protects your users if they click such a link.
     2016 Office 365 Advanced Threat Protection Product Guide
        EOP scans each message in transit in Office 365 and provides time of delivery
        protection, blocking malicious hyperlinks in a message. [1] But attackers sometimes try
        to hide malicious URLs within seemingly safe links that are redirected to unsafe sites by
        a forwarding service after the message has been received. [2] The ATP Safe Links
        feature proactively protects your users if they click such a link.
     2016 Office 365 Security and Compliance
        EOP scans each message in transit in Office 365 and provides time of delivery
        protection, blocking any malicious hyperlinks in a message. [1] But attackers sometimes
        try to hide malicious URLs with seemingly safe links that are redirected to unsafe sites
        by a forwarding service after the message has been received. [2] ATP’s Safe Links
        feature proactively protects your users if they click such a link.196
     2017 Office 365: Everything You Wanted to Know
        EOP scans each message in transit in Office 365 and provides time of delivery
        protection, blocking any malicious hyperlinks in a message. [1] But attackers sometimes
        try to hide malicious URLs with seemingly safe links that are redirected to unsafe sites
        by a forwarding service after the message has been received. [2] ATP’s Safe Links
        feature proactively protects your users if they click such a link.197
     2017 Data Resiliency in Microsoft Office 365
        Exchange Online Protection also scans each message in transit in Office 365 and
        provides time of delivery protection, blocking any malicious hyperlinks in a message.
        [1] Attackers sometimes try to hide malicious URLs with seemingly safe links that are
        redirected to unsafe sites by a forwarding service after the message has been received.
        [2] Safe Links proactively protects your users if they click such a link.
     2018 Office 365 Advanced Threat Protection Partner Brochure
        [1] Attackers sometimes try to hide malicious URLs within seemingly safe links,
        redirecting users to unsafe sites through a forwarding service after the message has
        been received. [2] The ATP Safe Links feature proactively protects your users if they
        click such a link.198
     2020 Malware and Ransomware Protection in Office 365 Webpage
        [1] Attackers sometimes try to hide malicious URLs with seemingly safe links that are
        redirected to unsafe sites by a forwarding service after the message has been received.
        [2] Safe Links proactively protects your users if they click such a link.199
        Note: Brackets added to all the above to highlight the two-step presentation used in
        each. Italics added as well.
    For over four years, Microsoft has been repeatedly using the two-step presentation format to portray
 Safe Links as the linchpin of its email security. After all, not only does Microsoft state that these links
 bypass EOP, but Microsoft states that hackers "frequently" use such links to bypass EOP; and
 Microsoft wrote that this is a "very common" attack vector (see "Microsoft Confession" section above


                                                     46
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 48 of
 for documentation).                               104
     To demonstrate how this sets up Safe Links as the linchpin, consider if Microsoft had written
 the following: Hackers frequently bypass EOP using links that redirect to unsafe sites after the
 email has been delivered, and we don't have any solution for this. How many companies would
 move to its cloud-based email service with this public service announcement? No company would. By
 portraying Safe Links in the manner that it does, Microsoft makes every purchase decision contingent
 on companies believing its false portrayal of Safe Links' purported capability.
     Microsoft even portrays Safe Links as the primary solution to up to 98% of the cyberattacks against
 small businesses (SMBs). Microsoft does so in a booklet entitled "Defend Against Threats." Page 1 of
 this booklet says:
         Your top security threat today can be summarized in one word: phishing. For SMBs,
         between 90-98 percent of all cyber attacks start with phishing.200




     Page 2 of the booklet warns that phishing attacks "know how to hide, re-write themselves, and
  cover their tracks once they're in your system... to combat advanced threats, you need protection that’s
  even more sophisticated." The booklet then recommends Microsoft Business Premium as the solution:




                                                     47
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 49 of
                                       104




     Page 3 offers Safe Links as the first security service, depicting Safe Links' supposed capability to
 block cloaked links as the reason that companies should purchase it over other email security software:
        Any security software will scan the links in your emails to see if they'll redirect to a
        malicious site. But a particularly clever phishing attack will send an email that contains
        harmless links. Then, after that message hits your inbox, it will detect that it passed your
        filters and change those links to something malicious. It’s brilliant, and it’s going to
        wreck stuff.
        Safe Links double-checks every link at the time you click on it to see if you’re about to
        be sent somewhere dangerous. (italics added)




                                                    48
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 50 of
                                       104




     Safe Links, which is defenseless against IP Cloaking, is portrayed as superior to other "security
 software" because it supposedly keeps users from being "sent somewhere dangerous" when hackers use
 cloaked links. Microsoft literally portrays Safe Links as protecting against the very attack that it's
 defenseless against in order to portray Safe Links as the #1 solution to 90-98% of phishing.
     In fact, Microsoft has another infographic which portrays Safe Links as the solution to phishing:




                                                  49
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 51 of
                                       104




               How to defend against cyber threats
               with Microsoft 365 Business Premium
                A                                                        B

                    T H E P RO B L E M :                                     W H AT M A K E S T H E
                                                                             P RO B L E M W O R S E :


                                                                             - Attackers can crack
                                                                             90 percent of passwords
                                                                             in less than six hours

                                                                             - 55 percent of SMBs
                                                                             get attacked every year




               C

                    HOW MICROSOFT 365 BUSINESS PREMIUM CAN HELP:




     Notice "Link checking in real time to thwart phishing attacks." At the very least, this infographic
 portrays Safe Links as the single-most important security feature for supposedly thwarting phishing
 attacks. This presenation is even more harmful when one considers that Microsoft correctly states
 "Your top security threat today can be summarized in one word: phishing." (See quote from above

                                                       50
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 52 of
 booklet.) When seeking to protect themselves from    104
                                                       the "top security threat," companies are told to
 embrace a feature that's literally defenseless against the most-common hacking attack.
     Microsoft correctly understands that, because of cloaking, protecting users at the time of click is the
 single-most important security feature. It is the linchpin. The vast majority of Office 365 commercial
 users either use ATP Safe Links or a third-party email security service.201 And the effectiveness of a
 company's time-of-click protection will determine whether or not the company is breached in the vast
 majority of cyberattacks. Thus, any deceit regarding ATP Safe Links is deceit regarding the most
 important cybersecurity purchase decision that any company
 can make.                                                        The effectiveness of a company's
     Given the importance of Safe Links, it's essential to
 document that Microsoft is correct when it tacitly
                                                                  time-of-click protection will
 acknowledged to Tunç that Safe Links' lack of defense is a       determine whether or not the
 "by-design weakness," not a fixable bug. The following           company is breached in the vast
 section documents the design flaw that makes Safe Links          majority of cyberattacks.
 unfixable.

                                            Design Flaw
  Even though Microsoft tacitly acknowledged that Safe Links cannot block IP Cloaking due to its "by-
  design weakness," it's still essential to document that Safe Links' inability is indeed a design flaw, not a
  fixable bug. However, ATP Safe Links' primary design flaw isn't its public IP addresses, but rather
  something much more fundamental to the way Safe Links works, which is why Microsoft cannot fix it.
      The primary design flaw is easily explained relative to Microsoft's own advertisement of Safe
  Links. For over a year, Microsoft has been promoting its Adanced Threat Protection with a video
  entitled Office 365 Essentials: Advanced Threat Protection. This video gives an example of the original
  URL pointing to benignlink.com when EOP is scanning it (notice the diagram to the right):




     However, the original URL redirects the user to malwarelink.com when clicked after delivery:




                                                      51
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 53 of
                                       104




      It's important to note that the original URL cannot change. Hence, the example in Microsoft's video
 is referring to where the original URL redirects to. Also, in this Microsoft example, the original URL
 redirects to two different domains. Safe Links' primary design flaw is easily demonstrated by
 discussing the same scenario depicted in Microsoft's video with IP Cloaked Links as the vehicle for the
 destination change.
      First, Microsoft's video shows that the original URL redirected EOP to benignlink.com, and
 therefore EOP approved the email (as the email has been delivered to the user). And any IP Cloaked
 Link that redirects EOP to benignlink.com will also redirect Safe Links to benignlink.com because they
 both use the same IP addresses (see "ATP Safe Links"). Therefore, Safe Links will also be redirected to
 benignlink.com, and approve the link. Safe Links approves benignlink.com. Then Safe Links
 redirects the user to the original link. Then the original link redirects the Safe Links' user to
 malwarelink.com, and the user's device becomes infected. Safe Links won't even know that the user
 was redirected somewhere else. Safe Links primary design flaw is that it sends users to the original
 URL, not to the final destination that EOP analyzed and assessed.
      The best way to show Safe Links' design flaw is to contrast how TocMail behaves in this very same
 scenario. When the user clicks on the original URL, TocMail will be sent to benignlink.com. Since
 benignlink.com is safe, TocMail redirects the user straight to benignlink.com (not the original URL).
 Therefore, the original URL cannot redirect the user to malwarelink.com because the user is never sent
 to the original URL.
      ATP Safe Links' primary design flaw is that it always hands control to the original URL when it
 deems links to be safe. Consider this from the perspective of a malicious URL. ATP Safe Links' final
 act is to hand control to the malicious URL - which can now take the user anywhere it wants (without
 Safe Links even knowing about it). In other words, whenever
 a cloaked redirect tricks Safe Links into trusting the final site, Think about Safe Links'
 Safe Links hands control over to the cloaked redirect instead illogic: because
 of the trusted site.                                               benignlink.com is safe, I will
      Think about Safe Links' illogic: because benignlink.com       hand the user over to a
 is safe, I will hand the user over to a different URL. This is     different URL. This is both
 both foolish and dangerous.
      In stark contrast, TocMail is designed to always hand         foolish and dangerous.

                                                   52
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 54 of
 control over to the domain that was deemed to be 104
                                                   safe. And this makes perfect sense. Only TocMail
 implements a secure design principle: because benignlink.com is safe, I will hand the user over to
 benignlink.com. TocMail's patented solution is the only cloud-based time-of-click redirect service that
 implements this secure design principle. (See "Comprehensive Protection.")
     It's important to document that Microsoft openly admits that ATP Safe Links hands users over to the
 original URL. For example, Microsoft published an FAQ entitled Office 365 Advanced Threat
 Protection Frequently Asked Questions. This FAQ documents that Safe Links goes to the original URL
 (as Safe Links does not follow the URL's redirects):
         Is our Safe Links technology a redirect or a fully-fledged proxy? How does it
         behave with a customer's own proxy device/service?
         Safe Links is not a proxy service and does not follow the URL; it checks the health of the
         URL on an exact match at the time-of-click. We keep a continuously updated list of
         malicious URLs that is checked approximately every 20 minutes.202 (italics added)
      Safe Links "does not follow the URL." Thus, Safe Links can only go to the original URL when it's
  deemed to be safe because that's the only URL that Safe Links' proxy even knows.
      In 2018, Tomer Alpert was a Microsoft employee working on cybersecurity breach investigation
  features in SecurityCenter.Windows.com.203 Alpert wrote blog articles for Microsoft's
  techcommunity.microsoft.com to instruct companies on how to use these features to track down
  "possible breach activities in your network."204 His August 29, 2018 blog article explicitly states that
  Safe Links redirects users to the original URL:
         Office 365 ATP Safe Links stops phishing and other email threats by modifying original
         links on emails to a URL in safelinks.protection.outlook.com, with the original URL
         provided as a query parameter. After doing time-of-click verification of the original
         URL, Safe Links redirect users to that URL. ...
         Users actually open the Safe Link, which then redirects to the original URL in the
         email.205 (bolded added)
      When Safe Links was first introduced, companies could only see the rewritten URL (not the
  original URL). Microsoft later announced that it will be releasing Native Link Rendering to "enable
  users to see the original link":206




                                                     53
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 55 of
     Native Link Rendering enables "users to see the104
                                                      original link when they hover over the URL." In
 fact, Microsoft's current Office 365 Essentials: Advanced Threat Protection video demonstrates Native
 Link Rendering's display of the "original URL":




      While showing Native Link Rendering's depiction of the "Original URL," the presenter says, "with
  native link rendering, users are made aware of the site they will be directed to as they hover over the
  link." Per Microsoft's video, the "Original URL" is "the site they will be directed to." This video
  segment is available here.
      Microsoft's current Office 365 Essentials: Advanced Threat Protection brochure also uses the same
  image above. This brochure shows native link rendering's depiction of the "Original URL" with the
  following words underneath: "Users are also made aware of the site they will be directed to as they
  hover over the link using native link rendering." (italics added) Once again, per Microsoft's brochure,
  Native Link Rendering shows the "Original URL," "the site they will be directed to."
      Given that users are redirected to the site shown by Native Link Rendering, it's essential to
  thoroughly document that Native Link Rendering is displaying the original link.
      Consider the following excerpt of slide #29 from a Microsoft presentation entitled Tech Summit
  RoadShow Build your cloud Skills with the latest in Azure, Microsoft 365 & Dynamics 365:207




                                                    54
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 56 of
                                       104




     Notice that the slide says that Native Link Rendering shows "the original URL" and that the user is
 instructed to "click or tap to follow [that] link." (bracket and italics added)
     Consider also Debraj Ghosh, Sr. Product Marketing Manager at Microsoft. On June 6, 2018, Ghosh
 wrote an article reporting the availability of Native Link Rendering:
        ‘Native Link Rendering’ is now available...
        ‘Native Link Rendering’ lets users see the original link.208 (italics added)
   This article included the following depiction of Native Link Rendering's display of the original
 URL:




                                                     55
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 57 of
                                                    104original URL" "protected by Safe Links," the
     This depiction says it all. This image shows "the
 original URL being the "link" that the user will "follow." Notice that this is the identical message to the
 slide presented above.
     As Sr. Product Marketing Manager at Microsoft, it was Debraj Ghosh who announced the
 forthcoming Native Link Rendering feature on October 3, 2017:
         we will be rolling out Native Link Rendering in the coming weeks, which will allow
         users to see the original URL when they hover over a link.209 (italics added)
      Going to the original link is so central to the Safe Links' design that even when Safe Links
  identifies the original URL to be malicious, the user is still sent to the original URL (not the final
  destination, bypassing the identified malicious URL) when they click through the warning page.
      Consider also the video entitled Advanced Threat Protection Demo uploaded to Vimeo by the
  Microsoft Partner Network.210 This video says:
         Safe Links policies check URLs against a list of known malicious links. A link can then
         be rewritten, so that when clicked, users are redirected to a protective shell and notified
         that the original URL has been classified as malicious. Administrators can track user
         clicks to these links and allow users to click through to the original URLs. (bolded
         added).
     The video excerpt is available here. This video, as all videos referenced herein, is identified as an
  Exhibit.




      The screenshot above is from the Vimeo video posted by Microsoft Partner Network. Notice the
  checkbox "Do not allow users to click through to original URL." When the administrator hovers over
  this line with the mouse cursor, an explanation box appears on the right (as shown in the screenshot
  above). The explanation box reads "Do not allow users to click through to the original URL from the
  warning page if it is blocked."
      Microsoft's website has an article entitled "Set up Office 365 ATP Safe Links policies" which
  describes this policy as follows:




                                                       56
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 58 of
                                                 104
        Do not allow users to click through to original URL: When this option is selected,
        users cannot proceed past a warning page to a URL that is determined to be
        malicious.211 (bolded added)
     Thus, even when a URL is "determined to be malicious," Even when a URL is
 Safe Links still redirects users to the original URL when they
                                                                  "determined to be malicious,"
 click through the warning page. That's how committed Safe
 Links is to sending users to the original link.                  Safe Links still redirects users
     From the above, we see that Safe Links either sends the      to the original URL when they
 user directly to the original URL, or Safe Links provides an     click through the warning
 interstitial warning page that allows the user "to click through page.
 to the original URL."
     Microsoft has repeatedly written that Safe Links either redirects the user to a warning page, or it
 sends the user to the original URL:
        April 4, 2017 - If the link is malicious, the user will be redirected to a warning page
        instead of the original target URL212
        December 12, 2017 - Safe links: When a user clicks on a link, Office 365 Advanced
        Threat Protection (ATP) inspects the link to see if it’s malicious. If the link is deemed
        malicious, the user is redirected to a warning page instead of the original target URL.
        [Repeated 4 times in this article]213
        December 13, 2018 - Safe links: When a user clicks on a link, Office 365 Advanced
        Threat Protection (ATP) inspects the link to see if it’s malicious. If the link is deemed
        malicious, the user is redirected to a warning page instead of the original target URL.
        [Repeated 4 times in this article]214
     Microsoft repeatedly and consistently states that Safe Links either redirects to a warning page or the
 original target URL.
     TocMail sent Microsoft its first Request for Admissions on June 23, 2020. Microsoft replied more
 than one month later. Microsoft launched feature #55394 ("Safe Links for Office Online") on July 14,
 2020 (while Microsoft had TocMail's Request for Admissions in hand). Microsoft's marketing describes
 this feature as:215
        Details:
        Safe Links in Office 365 Advanced Threat Protection has been protecting your links in
        Office clients on Windows, Mac, iOS and Android. Now, we are extending this
        protection to Office Online. When a user clicks a link in Word, Excel, PowerPoint or
        OneNote in Office Online, Advanced Threat Protection will inspect the link to see if it is
        malicious. If the link is malicious, the user will be redirected to a warning page instead
        of the original target URL. This new capability further integrates and expands security
        across Office 365. In addition, we are simplifying the policy setup for Safe Links for
        Office that will combine the configuration for both Office Clients and Office Online into
        one setting. This feature will be ON by default.




                                                     57
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 59 of
                                       104




     It further bears noting that its common knowledge that Safe Links redirects users to the original
 link. For example, consider how Hacker News describes Microsoft's ATP Safe Links:
        every time a user clicks on a link provided in an email, it first sends the user to a
        Microsoft owned domain, where the company immediately checks the original URL for
        anything suspicious. If Microsoft's scanners detect any malicious element, it then warns
        users about it, and if not, it redirects the user to the original link.216 (italics added)
    Consider also ChannelFutures:
        When a user clicks on a link protected by Safe Links, the software inspects the link
        and – if it determines the software is malicious – redirects the user to a warning page
        instead of the original URL.217 (italics added)
    Consider CSCU:
        If the page is not a known malicious site, you will continue to the original link.218
    Consider University of Wisconsin:
        When someone clicks on a URL in an email, Safe Links immediately checks the URL
        against a database of known malicious sites. If the site is malicious, a warning page is
        displayed. When hovering over a URL in an email in Outlook that is protected by Safe
        Links, there is a message that pops up showing the original URL and the instruction to
        click or tap to follow the link.219 (italics added)
    Microsoft's partners know that Safe Links redirects to the original link. For example, consider how
 Imaginet, a 19x Microsoft Gold Partner, describes Safe Links:
        If the URL has been scanned and has been determined to be safe, then you will be
        redirected to the original URL.220 (italics added)
    Consider Microsoft Partner Avanan:
        ATPadds SafeLinks as a time-of-click security layer to the Office 365 URLblacklist.
        Each URLis replaced with a rewritten URL that leads to Microsoft, which tests the URL
        against its database of known attacks upon the time of click, and redirects the end user's
        browser to the original URL if it's not a known attack.221 (italics added)
     Cybersecurity training institutes know that Safe Links redirects to the original URL. Consider
 InfoSec Institute:


                                                     58
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 60 of
                                                       104
        When the user clicks on a link included in an incoming email, it first redirects the user to
        a domain owned by Microsoft and used to checks the original URL for anything
        suspicious. If the scan detects suspicious activity, it then warns users. Otherwise, the
        user is redirected to the original link.222 (italics added)
     Safe Links' primary design flaw is that it either redirects
 to a warning page or the original URL, nowhere else. In other
                                                                   Whenever a cloaked redirect
 words, whenever a cloaked redirect link tricks Safe Links         link tricks Safe Links into
 into trusting it, Safe Links hands control over to the cloaked    trusting it, Safe Links hands
 redirect. And given that Safe Links is defenseless against        control over to the cloaked
 detecting IP Cloaked redirects, Safe Links hands control over redirect. And given that Safe
 to IP Cloaked Redirects virtually every single time.              Links is defenseless against
     In stark contrast, TocMail's system always sends the user
 straight to the final destination, not the original link. This is
                                                                   detecting IP Cloaked
 what makes TocMail the sole provider of a cloud-based,            Redirects, Safe Links hands
 time-of-click redirection service that consistently defeats IP    control over to IP Cloaked
 Cloaking. All other cloud-based, time-of-click redirection        Redirects virtually every
 services send users to the original link (which then has the      single time.
 ability to send the user's device anywhere it wants). In other
 words, they all have the same design flaw.
     For example, consider how Barracuda describes its cloud-based time-of-click redirection service:
        When the user clicks the URL, a web page opens in the browser. Depending on the
        detected risk, there are now two options:
            • The embedded URL is considered fraudulent: The user is presented a web page
              with a block message and a description why the original URL is considered
              fraudulent.
            • There is no risk for the original URL: The user is redirected to the original URL.223
              (italics added)
     Also consider how ProofPoint describes its cloud-based URL Defense service:
        If users click on a known malicious URL instead of being directed to the original URL
        they are instead directed to a page informing that the site is not safe and been blocked.224
        (italics added)
    Also consider Reuben Berman's patent application for a "Method and System for Blocking Phishing
 Scams."225




                                                    59
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 61 of
                                       104




     Berman's application sought patent protection on the following:
        A method for blocking phishing, wherein said sending includes the steps of: upon
        activating a hyperlink within an email message by a user's email client:
        sending an original URL reference of said hyperlink to a phishing inspection utility;
        testing said original URL reference by said phishing inspection utility for being a phishing
        URL;
        if said original URL is not found as phishing URL, directing a browser of said user to said
        original URL.226 (italics added)
     Microsoft later filed a patent for a similar system (patent #US8862699).227 The patent examiner
 referenced Reuben Berman's application when rejecting Microsoft's patent claims, forcing Microsoft to
 explicitly detail the unique features Microsoft offers that Berman does not.228 In fact, Berman's
 application was referenced 47 times in the exchange.229
     Microsoft wrote that its patent application includes security hashes, something Berman does not.230
 Microsoft's patent application includes adding an identifier to identify the user who posted the original
 URL, something Berman does not.231 But in the entire exchange, Microsoft does not state that it differs
 from Berman in terms of going to the original URL.232 That's because this is the one thing Berman and
 Microsoft share in common. Berman, Microsoft, and all other cloud-based, time-of-click redirection
 services send the user to the original URL, with one notable exception: TocMail.233
     In September 2020, in preparation for this report, this present author worked with cybersecurity
 expert Mikail Tunç to capture, in real-time, the traffic generated by both Safe Links and TocMail.
 Mikail Tunç clicked on the same link in the same email (the same email was sent to two email
 addresses, one protected by TocMail, and one with the Safe Links feature). The traffic captured on
 video documents that Safe Links sends users to the original URL, and TocMail does not, resulting in
 two very different outcomes when clicking the very same link. A narrated video is available here and
 here. (Raw videos: SafeLinksRawTraffic, TocMailRawTraffic, SafeLinksRawPhone, and
 TocMailRawPhone.) See next section, "Video Demonstration" for additional details.
     It's essential to explain the reason that going to the original URL is an inherent design flaw:
        • The time-of-click service sends the victim to the original URL.
        • The original URL uses cloaking to send the victim anywhere it wants.
    Because of cloaking, sending users to the original URL is a by-design weakness, a design flaw. In
 other words, Safe Links' users will never be safe from links that alter their destination after

                                                    60
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 62 of
 delivery for as long as Safe Links continues to send104users to the original URL. And only TocMail's
 patented service sends users directly to the final destination. Only TocMail sends the user somewhere
 other than the original URL.
     TocMail is the only cloud-based, time-of-click, redirect service that doesn't have this design flaw;
 the design flaw that makes other cloud-based, time-of-click, redirect services defenseless against the
 vast majority of hacking attacks.

                                   Video Demonstration
  On September 15, 2020, this present author worked with security researcher Mikail Tunç who assisted
  with a video demonstration of Safe Links vs TocMail. The videos capture actual traffic generated by
  Safe Links and TocMail in response to clicking on the same link in the same email (the same email was
  sent to two email addresses: one email address was protected by TocMail and the other email address
  had Microsoft's Safe Links' feature).
      It's highly recommended that the reader view the narrated video demonstration before reading the
  written explanation of the setup that follows. The narrated video is available here and here.
      To display the traffic in an organized manner, I wrote a Javascript program to display the traffic in
  the following HTML grid:




      I installed free software called mkhtaccess_red which automatically redirects known security
  servers to a chosen destination. I configured mhtaccess_red to send all known security scanners
  (including Safe Links and TocMail) to Safe Vault (represented by the Bank symbol). The link sends
  everyone else to a mock malware download page (represented by the red malware bug).
      The link was a URL located at SameLink.net. Intra-domain redirects were used to record where
  SameLink.net redirects the visiting IP addresses. The Safe Vault page was located at a URL at
  TocMail.net, and the mock malware download page was located at a URL at PhishViewer.com:




                                                     61
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 63 of
                                       104




     Each domain stored its IP address traffic in a shared database which used an auto-incremented id so
 that the traffic sequence is preserved by the database. The Javascript program repeatedly polls the
 database to sequentially display the traffic flow on the HTML grid as each domain records it.234
      A single email was sent to two email addresses: an email address with the Safe Links' feature
 enabled, and a TocMail protected email address. The same link in the same email was clicked by Mikail
 Tunç in both accounts. Tunç's IP address is 88.98.209.138. (Tunç's IP address is published herein with
 permission.) Tunç accessed the emails on his phone while recording his screen.
     The moment Tunç clicked the link in the email account that had the Safe Links' feature, a Safe
 Links' IP address (104.47.21.254) immediately connected to the original URL (at SameLink.net):




    SameLink.net redirected Safe Links to the Safe Vault URL at TocMail.net:


                                                   62
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 64 of
                                       104




    Safe Links sent Tunç's phone (IP address 88.98.209.138) to the original URL (at SameLink.net):




    SameLink.net redirected Tunç's phone to the mock malware download URL (at PhishViewer.com):




                                                 63
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 65 of
                                       104




     The video captured the actual traffic flow resulting from clicking this link in an account with the
 Safe Links' feature enabled. The video documents that Safe Links sent Tunç to the orginal URL (IP
 address 88.98.209.138). Safe Links did not send Tunç straight to Safe Vault.
     After the video recording had finished, two additional Safe Links IP addresses visited the original
 link. The video recording was turned back on to document this:




    Notice that all three Safe Links' IP addresses were redirected to Safe Vault. Safe Links never
 connected to the mock malware URL. Because Safe Links did not visit this URL, Safe Links cannot
 know its contents. This URL can contain any malware or phishing content that a hacker desires because


                                                    64
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 66 of
 that content will never be seen by Safe Links (only104 by Safe Links' users).
     It's also important to note that because Safe Links redirects Tunç's phone to the original URL, there
 is no way for Safe Links to know that Tunç was sent to the Malware Download Page. The manner in
 which browsers handle cookies ensures that Safe Links cannot monitor where cloaked links send the
 users. This very important fact is discussed in the next section "Cookie Origins."
     For now, it's important to contrast the traffic generated by Safe Links to the traffic generated by
 TocMail. To capture TocMail's traffic, Mikail Tunç clicked on the email sent to demo@tocdemo.com
 (an email address protected by TocMail). The moment Tunç clicked the link, TocMail connected to the
 original URL (at SameLink.net):




     SameLink.net redirected TocMail (23.111.160.82) to Safe Vault (at TocMail.net):




                                                   65
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 67 of
                                                  104 straight to Safe Vault (not to the original link):
    TocMail's security service sent Mikail Tunç's phone




       Notice that Mikail Tunç's IP address (88.98.209.138) never connected to the original link. This
  is in stark contrast to Safe Links which sent Tunç to the original (cloaked) link, resulting Tunç being
  sent to the Malware Download Page (compare Safe Links' traffic flow below to TocMail's traffic flow
  above).




     It's important to note that TocMail never visited the malware site.235 Just like Safe Links,
  TocMail doesn't know the content of the malware download page. However, unlike Safe Links,
  TocMail doesn't care that the content exists because Mikail Tunç is never sent there. This is
  TocMail's ingenious solution of IP Cloaking avoidance (instead of trying to do the impossible task of IP
  Cloaking detection).


                                                    66
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 68 of
                                                      104 software, it took only a matter of minutes to
     It's also important to note that, because of the free
 generate the .htaccess file for redirecting all of Safe Links' IP addresses (as mkhtaccess_red already
 includes the capability of redirecting all of Safe Links' IP addresses right out of the box). Even script
 kiddies can generate a .htaccess file for redirecting Safe Links' IP addresses, free of charge, in minutes.
 Then the resulting .htaccess file can be copied to as many malware and phishing sites that the hacker
 chooses, making all the hacker's content invisible to Safe Links.
     The .htaccess file and the source code used for capturing the traffic flow is attached herein.236 A
 narrated video is available here and here. (Raw videos: SafeLinksRawTraffic, TocMailRawTraffic,
 SafeLinksRawPhone, and TocMailRawPhone.) All of these videos are identified as exhibits. (See
 "Apache Log" for technical explanation of the .htaccess file and source code.)

                                          Cookie Origin
  For security reasons, browsers typically only allow sites to read and write cookies for their own sites
  while the user is actively connected to that site. For example, a cookie written while a user is connected
  to SameLink.net can typically only be read by SameLink.net (it cannot be read by Safe Links when the
  user is connected to the Safe Links' proxy). This is known as the same-origin policy. This security
  policy is implemented in all major browsers, and it prevents one site from reading cookies from another
  site.237
      Consider the video demonstration above. When the user is connected to the Safe Links' proxy, Safe
  Links can set and read its own cookies. But the moment Safe Links redirects the user to the original
  link, the user is no longer connected to the Safe Links' proxy. Therefore, the Safe Links proxy can no
  longer read or write cookies. In fact, it cannot interact with the browser at all. Safe Links cannot know
  what cookies the email link sets, nor can it know where the link sends the user to.
      With cloaked links, users are sent to URLs that Safe Links has never visited, and Safe Links doesn't
  even know that the user was sent to a different URL than it was sent to. Because this entire process is
  invisible to Safe Links, and because IP Cloaked Links are the single-most common attack vector,
  Microsoft's statistics regarding Safe Links' capabilities are extremely inaccurate, if not meaningless (as
  the vast majority of attacks are invisible to Safe Links and therefore unmeasurable).

                                  Historic Breakthrough
  It's important to note that IP Cloaking is the issue that needed to be solved before security scanning
  could safely be performed in the cloud. Fortunately, this is easy to document. But first, we need to
  establish what moving to the cloud means. As Microsoft says:238




      From a Microsoft perspective, moving email security to the cloud simply means that the security
  scanner is "located and managed remotely on servers owned by Microsoft" (rather than located and
  managed locally on-premise). In other words, the only inherent difference is a change in IP address.
  Hence, the one singular requirement for secure migration to the cloud is to eliminate the safety issues
  caused by this change in IP address. Therefore, solving the issue of IP Cloaking solves the one singular
  issue that prevented email security from safely moving to the cloud.
      Even though TocMail has solved the one singular cloud security issue, its solution is perceived as
  being worthless by the very companies that need it the most, as a direct result of Microsoft's misdeeds.
  TocMail has solved the cloud email security issue that the largest companies have tried to solve for
  more than a decade and failed. From a cybersecurity perspective, TocMail's solution is historic.



                                                      67
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 69 of
                                       104
                                      Hector Monsegur
 Although this report has briefly touched on Rhino Security Labs' testing of ATP Safe Links, Rhino
 Security's report deserves focused attention because Hector Monsegur conducted the testing and wrote
 the report. Hector Monsegur is a world-renowned hacker, one of the co-founders of the famed hacking
 group LulzSec.239 The Economist considered Monsegur to be LulzSec’s “most expert” hacker.240 In the
 face of a 124-year prison sentence, he decided to help the FBI fight cybercrime.241 In doing so, Hector
 Monsegur helped the FBI stop over 300 cyberattacks.242
     In his February 2019 report, Hector Monsegur warned companies that their link scanners are
 leaving them wide open to being breached via IP Cloaking. He chose to use Microsoft’s Office 365 "for
 demonstration":
        The focus is on URL analysis and bypassing link scanning capabilities, with Microsoft’s
        O365 linkscanning filters used for demonstration.243
     Monsegur noted that hackers have been successfully bypassing link scanners for a long time, and
 that this demonstrates that it was a still unsolved issued ("the need for continued developments") at the
 time he wrote this report (February 2019):
        The phishing techniques discussed here are not new but their continued success
        demonstrates the need for continued developments in email security.244
     Hector explained how IP Cloaking is used to bypass known link scanners and sandboxes, remarking
 his high success rate in bypassing Microsoft’s Safe Links (by redirecting the Exchange Online
 Protection (EOP) IP ranges):
        Our approach to dealing with the aforementioned products (and similar) first starts with
        taking note of the IP ranges used by the link scanners and sandboxes. With this list in
        hand, we can now create a strategy on dealing with incoming traffic that we need to trick
        into thinking our content is legitimate.
        We have observed that by redirecting traffic from EOP’s ranges away from our landing
        pages and onto a valid URL on our target organization’s domain, our success rates were
        high while detection remained low245
      While Hector’s article did mention that his success rates were “high,” he didn’t provide certain
 statistics that would shed even further light on this present inquiry. For example, did EOP block some
 emails due to features such as the email content, the sender reputation, etc. that have nothing to do with
 IP Cloaking? What percentage of emails did Safe Links block (if any) as compared to EOP? Also, did
 EOP or Safe Links block any emails due to any EOP IP addresses not being included in the redirect list
 (i.e. did Hector block all the ranges used by EOP, or only a sampling for illustrative purposes)?
      In any case, Monsegur's article does document that hackers can redirect Safe Links to a benign page
 100% of the time, further confirming this expert's opinion that Safe Links is indeed defenseless:
        Although creating custom email templates and landing pages help us achieve a good
        amount of success, the following really gives us an edge over this particular protection:
            • Microsoft publishes the full list of EOP IP ranges at this page or via API
            • Link scanning for either service (ATP/EOP) is done by EOP alone
        Attacking this vector requires configuring your landing page web server to redirect
        traffic away from EOP and onto a legitimate…246 (bolded added)
    Monsegur confirms that Microsoft provides hackers the “full” list of EOP IP ranges, and he
 confirms that ATP (Safe Links) solely uses this list of IP addresses ("done by EOP alone"). Hence,
 hackers can use IP Cloaking to redirect Safe Links to a benign page 100% of the time.


                                                    68
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 70 of
    Monsegur reiterated that Microsoft’s EOP and104ATP merely exemplify the same lack of defense
 against IP Cloaking found in other link scanners:
        As mentioned previously, these techniques aren’t new but are important to
        understanding impact if technical controls are circumvented. Going beyond ATP and
        EOP, almost any other similar service will fall prey to these kind of attacks.247
        (bolded added)
     TocMail's solution was released after Hector Monsegur released this report. Monsegur's report in
 and of itself is strong evidence that no competitor of TocMail offers a reliable solution to the problem
 of IP Cloaking. This includes Microsoft, even with its "6.5 trillion signals per day" (as detailed in the
 following section).

                                 Trillions of Data Points
 Microsoft and other cybersecurity vendors tout their artificial intelligence, machine learning, and
 billions (and even trillions) of data points as highly effective against hackers. Yet, Hector Monsegur
 wrote about free software entitled mkhtaccess_red which can be used to bypass all known sandbox and
 threat protection providers:
        I recently discovered a great tool by @violentlydave called mkhtaccess_red which is
        able to generate functional .htaccess files, redirecting traffic to bypass known sandbox
        and threat protection providers.248 (bolded added)
      As discussed in “IP Cloaked Phishing Sites,” hackers sell a configuration file called .htaccess which
 often contains a list of IP addresses for the webserver to redirect to a benign URL. Mkhtaccess_red
 automatically generates the IP address list for the .htaccess file, with Microsoft’s ATP Safe Links
 addresses already included by default. In other words, even a script kiddie can now bypass Safe Links
 with 100% effectiveness without any programming knowledge by using free software. Simply add
 mkhtaccess_red to the webpage, and all malware and phishing content is invisible to ATP Safe Links
 and other time-of-click providers as well.
      With mkhtaccess_red, it doesn’t matter if the link scanner is using blacklists, machine learning,
 artificial intelligence, or a combination thereof. IP Cloaking bypasses these scanners because the
 malicious content is never seen by the scanner. The artificial intelligence and machine learning only see
 the benign content. It simply doesn’t matter what algorithms the scanner uses to analyze the benign
 content on the benign site. Microsoft's artificial intelligence, machine learning, and its trillions of data
 points are all rendered useless with this free software that even a newbie hacker can install.
      Yet, focusing attention on Microsoft's trillions of data points is Microsoft's newest deceptive tactic
 to distract attention away from the trivial, decades-old technique which hackers continue to use to
 bypass its cloud-based scanners in their entirety. Consider the following Microsoft blog post:
        In this blog, we’ll delve into the scale of threat signals leveraged by Office 365 ATP and
        highlight how that scale bolsters our ability to detect and protect against advanced
        threats quickly and accurately. Our strength of signal is one of the important elements
        helping Office 365 ATP provide the best security for emails, documents and
        collaboration. The foundation of Office 365 ATP is the Microsoft Intelligent Security
        graph which provides 6.5 trillion signals per day. ...
        With the power of machine learning, Exchange Online Protection (EOP) and Office
        365 ATP do this analysis every day. Clearly, the information, learning, and
        intelligence gained from the Intelligent Security Graph is an impressive differentiator
        for our security services.249 (bolded added)
    It's surreal to see Microsoft pretending that over 95% of phishing sites aren't bypassing its cloud
 security with near 100% effectiveness using a decades-old technique that Microsoft has intimate


                                                     69
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 71 of
 knowledge of. In complete denial of this objective104
                                                    reality, Microsoft has just declared at a press
 briefing (the week of September 14, 2020) that its trillions of data points combined with machine
 learning gives Microsoft an edge over hackers:




    Microsoft's Chief Information Security Officer (CISO) declared that Microsoft has gained the
 advantage over hackers "as a result of cloud transition":
                   Microsoft CISO: Big data is ‘giving us an edge over hackers’
         The ability to utilize massive resources is giving Microsoft the upper hand in the battle against cybercriminals.
        The enormous size and diversity of signal data that Microsoft’s security teams have at
        their disposal has dramatically improved the company’s response to cyber security
        threats.
        So declared Microsoft CISO Bret Arsenault at a recent press briefing. He then explained
        that this has given Microsoft a critical edge over cybercriminals because the hackers
        simply don’t have access to the same amount of information.
        “This is one of the things where I feel we are, for the first time, advantaged over the bad
        actors, who don’t generally have the same access to the scale that we are talking about
        here, and the ability to go do this,” said Arsenault. “And that is one of the important
        changes that’s happened as a result of cloud transition and is a key part of Microsoft’s
        approach to protecting both our own company and our customers writ large.”250 (bolded
        added)
    Yet, during the very same week as Microsoft's press briefing, this present author installed the free
 mkhtaccess_red software to completely hide the content of the target site from Safe Links' security
 100% of the time. A narrated video of this demonstration is available here and here. (Raw videos:
 SafeLinksRawTraffic, TocMailRawTraffic, SafeLinksRawPhone, and TocMailRawPhone.) (For
 additional details see "Video Demonstration.")
    Microsoft's trillions of data points are meaningless when the cloud scanner can't even see the
 malicious content. It's harmful for Microsoft to promote its security as having the upper hand when
 over 95% of professional phishing sites use this trivial, decades-old, technique to evade Safe Links'
 security every single time.

                                                       Google
 Google has been intensely focused on solving the problem of cloaking for the past decade. More
 specifically, it’s been intensely focused on solving the problem of IP Cloaking. Therefore, this report
 would not be complete without assessing what progress, if any, Google has had in finding solutions to
 this pervasive problem.
     Google’s awareness of malicious IP Cloaking began in 2007 and data collection for their
 groundbreaking study ended in 2010. They published their landmark report in 2011. Google has had
 approximately 10 years to implement the “countermeasures” hinted at in the report.
     It wasn’t lost on Kevin Fogarty of ITWorld that Google’s report didn’t offer specific, actionable
 solutions to the problem:



                                                             70
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 72 of
                                                 104
        The number of malware sites that hide behind IP cloaks went up from about 7 percent in
        2008 to 49 percent in 2010, Google report said….
        They don't say much about any long-term or highly successful countermeasure to IP
        cloaking, which makes me think – along with the impressive variety of really well
        informed people who are really enthusiastic about cloaking and do not have the best
        interests of the rest of us in mind – we're going to see a lot more trouble with cloaked
        sites in the future than we have until now.251
     Kevin Fogarty’s insight proved prescient. In 2016, ESET's Ondrej Kubovič wrote an article entitled
 18 years of Googling: Malware can still be just one click away. The article explains why malicious
 links continue to evade Google. The first reason is cloaking:
        Recently, ESET warned users not to get lured into traps by websites offering fake tickets
        for the UEFA Euro Championship and the Rio Olympic Games. Despite being malicious
        and fraudulent, many of these pages ranked at the top of ‘Euro 2016 tickets’ and ‘Rio
        2016 tickets’ search queries.
        “How is that even possible, with all the security mechanisms in place?” you might ask.
        The reason is so-called black hat SEO (search engine optimization). The term describes
        how bad guys take advantage of rules set up by Google to acquire the highest position in
        search queries.
        There are multiple ways to exploit the rules. One of the most sophisticated methods,
        dubbed ‘cloaking’, displays one type of content and/or URL to the user, and a different
        set to the search engine crawler – thus the ranking scores higher but leads users to
        irrelevant pages.252 (italics added)
     In other words, five years after Google's landmark report, Google still remained vulnerable to
 cloaking.
     In 2019, researchers at PayPal, Samsung, and Arizona State University published a report that
 included their assessment of Google’s Safe Browsing security scanners against IP Cloaking. The report
 is entitled PhishFarm: A Scalable Framework for Measuring the Effectiveness of Evasion Techniques
 Against Browser Phishing Blacklists.253
     Before discussing the study's results, it's essential to note that real-world hackers are much harder to
 detect compared to the tests conducted in this report:
        • The test used an outdated list of Google IP addresses taken from a previously published study
          (a more recent list would've blocked Google's scanners more often).
        • The test looked at static blacklisting of Google's IP addresses (no whitelisting or other tricks
          of the trade discussed in "Tricks of the Trade").
        • Every URL was reported to Google by the researchers in advance. (Naturally, cybercriminals
          don't contact Google to tell them their URLs are malicious.)
     So, with all the above advantages, how well did Google do? The report assigned Google an
 effectiveness rating of 10.4%. Were the same test performed with up-to-date IP addresses, dynamic
 blacklists, and no advanced notice, Google’s effectiveness would likely be much closer to 0%. But even
 if hackers only have a 90% effectiveness against Google, that still shows how powerfully effective IP
 Cloaking is against the largest companies with the greatest resources. Even when Google is told which
 URLs to look at, this very simple technique still evades Google’s security scanners the vast majority of
 the time. And real-world tricks-of-the-trade are used to implement cloaking in a manner that can bypass
 Google’s scanners virtually every time, as documented in another test conducted in the same report.
     The researchers conducted another test that did include Geolocation. However, it was a hybrid test
 that combined geolocation with another form of cloaking (called User-Agent Cloaking). While the

                                                     71
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 73 of
                                                    104against a pure IP-Cloaking setup, it’s still relevant
 results of this test don’t reveal Google’s performance
 that Google’s effectiveness in this test was only 3%. The reason this is relevant is because hackers can,
 and do, layer cloaking methods together. Hackers can combine a wide variety of IP Cloaking tricks of
 the trade (see "Tricks of the Trade"), along with additional forms of cloaking in general. Not to mention
 that 3% is abysmal for URLs that Google has already been told to pay attention to.
     After all the time, energy, and money that Google has poured into researching IP Cloaking, Google
 has concluded that companies must use on-premise scanners to win the cloaking detection arms race:
         Our study provides the first broad perspective of cloaking as it affects Google Search
         and Google Ads and underscores the minimum capabilities necessary of security
         crawlers to bypass the state of the art in mobile, rDNS, and IP cloaking. ...
         We caution readers that this evaluation of the minimum viable anti-cloaking
         pipeline should be performed routinely, so to react in a timely manner to a spread
         in popularity of more advanced cloaking techniques. ...
         As miscreants adopt increasingly sophisticated application-specific cloaking
         techniques, it becomes difficult for defenders to keep pace with the cloaking arms
         race. Currently, our system is a viable solution, as it is designed to defeat current
         cloaking capabilities. We have determined the minimum capabilities a current anti-
         cloaking pipeline would need precisely to guide the design of such a pipeline, spending
         engineering time efficiently. On the long run, however, we envision that miscreants
         will add to their cloaking arsenal (e.g., carrier-specific mobile cloaking), increasing
         the cost of detection at the expense of driving less organic traffic to their concealed
         offers. To counter this trend, we propose two possible alternatives that would
         render significantly harder to deliver split-view content, although they would
         require an in-browser component.
         Client-side Cloaking Detection: As cloaking hinges on serving benign content to search
         engine and ad network crawlers, one option is for those same services to embed a
         succinct digest of a webpage’s content in the parameters tied to search and
         advertisement URLs. When users are redirected after clicking on one of these URLs, the
         user’s browser can compare the newly served content against the crawler’s digest. If the
         two substantially differ, the browser can raise a warning interstitial that alerts the user to
         a suspected scam, phishing, or malware attack.254 (emphasis added)
      First, it bears noting that any solutions discussed in Google's study solely applies to SEO, not email
  links (the study focuses on the "perspective of cloaking as it affects Google Search and Google Ads").
  With emails, URLs can include information that identifies the target's expected IP address, and/or the
  target's expected geolocation, and more (see "Tricks of the Trade"). Hence, IP Cloaked Email Links can
  always evade cloud scanners using one or more tricks of the trade.
       Yet, even though Google was analyzing a much simpler IP Cloaking problem, Google
  acknowledged that its proposed solution could be instantly evaded if hackers simply decided to
  implement "carrier-specific mobile cloaking." For every IP address that Google adds, the hacker simply
  responds by redirecting that IP address to benign content. It's a cloaking arms race that cloud-based
  scanners cannot win, and therefore on-premise ("Client-side Cloaking Detection") is an absolute
  requirement for reliable cloaking detection.
      In short: Google has concluded that even the simplest implementations of IP Cloaking require on-
  premise scanners, which is the same conclusion reached by Microsoft's researchers (see "Microsoft
  Confession"). Major cybersecurity vendors know that cloud-based scanners literally cannot win the
  cloaking detection arms race because of IP Cloaking; major cybersecurity vendors such as Google and
  Microsoft.



                                                      72
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 74 of
                                       104
                                             Facebook
 In December 2019, ZDNet announced that Facebook was suing two Chinese cybercriminals for using
 cloaking to trick Facebook users into downloading malware:
        Facebook said today that ILikeAd used Facebook ads to lure victims into
        downloading and installing malware….
        Facebook said ILikeAd sometimes used images of celebrities in their ads to entice
        people to click, a practice the company calls “celeb bait.”
        In addition, ILikeAd also used a technique called “cloaking.”
        Cloaking refers to hiding an ad's real destination URL. Advertisers who engage in
        cloaking serve a version of an ad's destination URL to Facebook scanners, but redirect
        real users to another web page, usually hosting malicious content.
        “Cloaking schemes are often sophisticated and well organized, making the individuals
        and organizations behind them difficult to identify and hold accountable. As a result,
        there have not been many legal actions of this kind,” Facebook's legal team said today.255
        (bolded added)
      Facebook openly acknowledges the company’s current difficulty in detecting cloaking. Neither
 Google's, nor Facebook's, nor Microsoft's cloud-based scanners can reliably detect IP Cloaking. In fact,
 it's this universal failure of such companies in regards to IP Cloaking that Hector Monsegur was
 referring to in his article. And that's what makes TocMail's invention so unusual.

                                Comprehensive Protection
 TocMail not only sends its users straight to the final destination, but it also incorporates Owner ID to
 provide comprehensive protection against IP Cloaking in general, not just IP Cloaked Redirects.
    TocMail's comprehensive design flow is simplified as follows:256




                                                     73
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 75 of
                                       104




     TocMail protects against IP Cloaked Email Links. Therefore, TocMail leverages properties unique
 to email. For example, the vast majority of all phishing is done through the impersonation of the top 65
 brands. Therefore, whenever the Final Destination isn't whitelisted, TocMail shows the owner of the
 site before allowing the user to proceed. If the owner matches the user's expectation then they can
 proceed. Otherwise, the user can delete the email, and the user remained safe.
     Consider an email that impersonates PayPal. When the user sees that the owner isn't PayPal then the
 user knows that it's a phishing site. It's just as simple as that.
     It's important to note that TocMail bases its decisions on the owner of the site, not necessarily the
 owner of the domain. This is exceedingly important to stop the most sophisticated forms of cloaking.
 For example, consider the following real-world phishing page that targeted over 600 organizations
 worldwide:




                                                    74
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 76 of
                                       104




     The domain is owned by Microsoft (windows.net). However, the content posted to windows.net is
 posted by third parties. Hence, the site owner of the URL is a third-party (not Microsoft). When a URL
 belongs to a third-party content domain, TocMail alerts the user to this fact before allowing the user to
 proceed. Hence, in this real-world phishing example, the user would know that it's not Microsoft, and
 know to delete the email. TocMail truly is a revolutionary gamechanger.

                                          Form Factor
 At its core, TocMail is a plugin for the RoundCube email reader. RoundCube has been commercially
 stable for over a decade. This open-source email client has been continually updated, including
 continued security hardening. It is continually updated by a team of programmers (at no cost to
 TocMail).
     The most recent version has responsive layouts for phone, tablet, and computers. By implementing
 TocMail's patented security as a RoundCube plugin, TocMail has integrated its security into a stable
 email client already used by millions of people.
     Even though RoundCube is already beloved by millions, TocMail's plugin includes many
 RoundCube enhancements:
        • TocMail added momentum scrolling for iOS devices for parts of RoundCube lacking this
          feature.
        • TocMail added asynchronous image loading so that emails don't need to wait for images to
          load before they are presented.
        • TocMail added an IMAP proxy to keep connections open to the email server, to create email
          reading speeds comparable to native apps.
        • TocMail added an SMTP proxy to handle sending emails in the background, so that the user
          can quickly move on to other tasks the moment (s)he hits the send button.
     As a RoundCube plugin, TocMail can also be licensed by companies that want to keep their
 contents unreadable by third parties. Such companies can install RoundCube on premise, and then add
 the TocMail plugin. This also frees TocMail from the majority of issues regarding scaling.
     RoundCube was also chosen due to the wide variety of plugins available. Cloud computing APIs
 (such as Digital Ocean, Linode, and AWS) allow TocMail's servers to automatically spin up a separate
 RoundCube instance per company. Companies can then have independent access to their RoundCube

                                                    75
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 77 of
 instance and add any other plugins they want, from 104
                                                      different skins (to choose the look and feel they
 want), integrated calendar, and two-factor authentication (including highest security physical two-factor
 devices such as those provided by Protectimus257). Hence, TocMail's form factor allows companies to
 choose their preferred look and feel, as well as have access to any additional features they may want as
 well.
     While this is TocMail's current form factor, given the elegance of TocMail's solution, it can be
 incorporated into any email client, it can be incorporated into an IMAP proxy,258 it can be incorporated
 into an SMTP gateway, it can be incorporated into Microsoft's proprietary email system, and more. In
 other words, in no way is TocMail restricted by its current form factor, as its solution is readily
 extensible.

                                      Tricks of the Trade
  This section is perhaps the most low-level, in-the-weeds section of this entire report. However, the
  information presented in this section is very important to consider when assessing whether Safe Links
  can solve its IP Cloaking problem simply by abandoning the use of public IP addresses. The
  unequivocal answer is that even if Safe Links were to use numerous, secret, constantly changing IP
  addresses, hackers could still bypass its security 100% of the time. This section explains why this is so.
      Academic researchers occasionally make references to successfully evading static IP Cloaking
  blacklists, possibly causing a novice to wrongly conclude that IP Cloaking is easily bypassed. But,
  there's a very big difference between an academic bypassing static blacklists by using an IP address
  that's not in the list, versus the issues that cybersecurity vendors face. For example, as Microsoft
  reports, cybercriminals often use dynamic blacklists and other tricks of the trade to keep their IP
  Cloaked content hidden from security scanners. In fact, Microsoft admits that even using a wide range
  of IP addresses doesn't fully address the problem of IP Cloaking:
         cloaking is when an attack hides itself from a particular user agent, IP address range, or
         from users who have visited the page before. While we tried to minimize these effects
         in practice by scanning from a wider range of IP addresses, in general, these issues
         are difficult to fully address.259 (emphasis added)
      Microsoft acknowledges that IP Cloaking is "difficult to fully address" even when using "a wider
  range of IP addresses." And this is true.
      This section discusses various tricks of the trade that hackers employ to evade security scanners,
  even when the security scanners use numerous, secret, constantly changing, geographically dispersed
  IP addresses. In fact, Microsoft alluded to these tricks of the trade when reaching its conclusion that on-
  premise feedback is necessary for reliable IP Cloaking detection:
         While we are studying the attacker’s infrastructures, attackers are actively tracing us as
         well. They now smartly record IP addresses of visitors and only deliver malicious
         content to each IP once. They can also employ various cloaking techniques. Moving
         forward, we feel the research community should unite to build a distributed crawling
         infrastructure and also leverage normal user inputs to better fight against attackers.260
         (emphasis added)
      The "various cloaking techniques" include the tricks of the trade discussed herein. And, because of
  these various tactics, Microsoft recognizes that "normal user inputs" (i.e. feedback from on-premise
  devices) is necessary to better detect IP Cloaking.
      It's important to note that, at present, hackers don't need to use any of the following tricks of the
  trade to evade Safe Links 100% of the time (given that Safe Links currently uses publicly known IP
  addresses). Nevertheless, this section is important because it documents that Safe Links can't solve its
  IP Cloaking problem simply by trying to use numerous, secret, constantly changing, geographically
  dispersed IP addresses.


                                                      76
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 78 of
    Also, as documented in "Google," Google has104  had dismal results even though it attempted this very
 approach. The following tricks of the trade will keep Safe Links vulnerable to IP Cloaking:
         • Whitelisting
         • IP-Tracking
         • Geolocation
         • Security Scanner Detection
         • One-Time Access
         • Interval Access
         • Dynamic Blacklisting
      In fact, whitelisting is the only technique that hackers need to use to hide IP Cloaked content from
  cloud-based scanners every single time regardless of the number of secret, geographically-dispersed,
  constantly-changing IP addresses.
  Whitelisting
      Whitelisting is perhaps best explained by way of example. Let's say that a hacker wants to target a
  company whose IP address is 1.1.1.1. The hacker's site can choose to only send malicious content to
  visitors who connect from IP address 1.1.1.1 (thereby only sending malicious content to the company's
  employees). The hacker's site sends benign content to everyone else. Thus, every cloud-based scanner
  only receives benign content, regardless of the number of secret, constantly changing, geographically
  dispersed IP addresses that it uses. The cloud scanner always receives benign content simply because
  none of these secret IP addresses will ever be 1.1.1.1. With whitelisting, the only way to detect IP
  Cloaked content is to use on-premise scanners (as only an on-premise scanner will have IP address
  1.1.1.1, and thereby trigger the site to reveal the malicious content).
      Whitelisting is extremely easy to implement. Implementing whitelisting requires less than 10 lines
  of code. Just 10 lines of code makes malware and phishing content invisible to all cloud-based
  scanners, regardless of the number of secret, constantly changing, geographically dispersed IP
  addresses.
      It's essential to note that even novice hackers and script kiddies can use whitelisting simply by
  purchasing phishing kits that include this capability. Consider the following phishing kit as a perfect
  case in point:
         In a nutshell, a phishing kit is an all-in-one soware package that makes it easy for
         anyone to launch a phishing attack, even if they are not soware experts. In the past, an
         attacker had to clone the target site. Now, the kits have evolved to include an exact copy
         of the target’s website, so launching an attack is even easier. ...
         They range in price; some kits are free while others can cost up to $300. So, quite
         affordable. ...
         One of the most sophisticated kits the research team has analyzed is the 16Shop
         phishing kit. It focuses primarily on delivering attacks that leverage the Apple brand, but
         has also been used to launch attacks against customers of over 100 leading banks. ...
         16Shop has a number of built-in evasion techniques which help it avoid detection by
         automated scans (bots) and direct access. The kit also uses a whitelist mechanism and a
         blacklist mechanism, allowing the person who purchased the kit to limit access to
         specific IP ranges if they so choose.261 (italics added)
     The fact that whitelisting is included in phishing kits is quite problematic. Phishing kits are often
  purchased by hackers who have no programming or hacking skills themselves. The inclusion of


                                                      77
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 79 of
                                                   104
 whitelisting in phishing kits means that even novice hackers can use this devastating technique, usually
 for just a couple hundred bucks.
     Hackers typically use coded URLs along with their IP Cloaked whitelists. For example, let's say
 that a hacker has the following database table:

                  ID                             Email                                IP Address
  1                                   boo@boo.com                         1.1.1.1
  2                                   foo@foo.com                         2.2.2.2
  3                                   goo@goo.com                         3.3.3.3

     The hacker's program will automatically generate and send a different URL to each recipient. For
  example:
         • The email sent to boo@boo.com's could have the following URL: link.com?id=1
         • The email sent to foo@foo.com's could have the following URL: link.com?id=2
         • The email sent to goo@goo.com's could have the following URL: link.com?id=3
      When a visitor connects to link.com, the website extracts the id from the URL. For example, if the
  visitor connects to link.com?id=1 then the website extracts id "1" from the URL. Then the website
  queries the database to find the IP address that matches the id (IP address 1.1.1.1 in this example). If the
  connection is made from the expected IP address, the intended victim is redirected to a malicious site.
  Everyone else is redirect to a benign site.
      For example, let's say that a device with IP address 1.1.1.1 connects to link.com?id=1:
         • The website queries the database to find the IP address associated with id number 1.
         • The database returns 1.1.1.1 as the IP address.
         • Since the connecting IP address (1.1.1.1) matches the expected IP address (1.1.1.1), malicious
           content is sent.
     However, let's say that a security scanner has IP address D.D.D.D. When the security scanner
  connects to link.com?id=1:
         • The website queries the database to find the IP address associated with id number 1.
         • The database returns 1.1.1.1 as the IP address.
         • Since the connecting IP address (D.D.D.D) doesn't match the expected IP address (1.1.1.1),
           benign content is sent.
      It doesn't matter how many different IP addresses that the scanner tries to use. Since none of them
  will be 1.1.1.1, they will all receive benign content. Only the target company will received the malcious
  content (as only the target company has IP address 1.1.1.1).
      The Bouncer phishing kit operates in a similar manner:
         The bouncer phishing kit relies on a preset list of emails. A unique URL, representing
         a user ID value, is sent out to each of the recipients.
         When someone that’s not on the list attempts to access the phishing page, they’re
         redirected to a “404 page not found” webpage.
         Some older phishing kits employ similar techniques, but they restrict access based on IP
         addresses, while the bouncer is actually a black hat whitelist.262 (bolded added)
      At present, whitelisting isn't commonly used because other tricks of the trade already provide


                                                      78
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 80 of
 hackers all they need to hide their content from any 104
                                                        security service they choose. However, whitelists
 are the hackers' trump card that they can pull out anytime to hide malicious content from all cloud-
 based scanners.
     It's important to note that company IP addresses can be readily obtained using a number of currently
 available tools. For those interested in learning how company IP addresses can be easily identified and
 catalogued, more on this topic is available here.263 Suffice it to say, such tools only need to be used by
 one hacker who then sells his cultivated list to many thousands more. Hackers can subscribe to
 whitelists just as easily as they can subscribe to blacklists.
  IP-Tracking
      In addition to the IP address collection tools referenced above, hackers can also purchase IP
  addresses from numerous tracking companies. They can also harvest the IP addresses from the internet.
  They can also send emails with links to entirely benign content in order to record user IP addresses
  when they click on the links. In other words, there are a number of techniques that hackers can use to
  discover the IP addresses of users and companies. Not to mention that some phishing kits have IP
  Tracking built inside to make the hacker's job virtually effortless:
         IP tracking is the initial reconnaissance process which allows the website to provide or
         deny visitors specific services or content. It is known that IP tracking is supported by
         various Crimeware kits (e.g. Blackhole exploit pack) for determining what malware to
         deliver to website visitors264
      With IP Tracking and whitelist capabilities already in circulation, hackers can immediately deploy
  these techniques to hide malicious content from any and all cloud-based scanners.
  Geolocation
      Geolocation is currently the most popular trick of the trade that hackers employ to evade detection
  in situations where regular blacklists aren't sufficient.
      Geolocation is preferred over whitelisting for three reasons.
         1. The hacker only needs to know the city of the intended victim (not the IP address).
         2. The attack succeeds regardless whether the victim is in the office, at home, or even at a
             coffee shop.
         3. This approach currently defeats all cloud-based scanners, including those that use a wide
             range of secret, geographically dispersed IP addresses. In fact, geolocation uses the
             geographically dispersed IP address against the security vendor.
      Geolocation is perhaps best explained by way of example. Let's say that a phishing campaign is
  targetting a company in Watertown, NY. Therefore, this phishing website only sends malicious content
  to visitors with IP addresses located in Watertown, NY. (Everyone else gets benign content.) In this
  way, cloud-based security scanners always get benign content, and therefore always approve the link.
  Yet the victims will receive the malicious content anywhere they are in Watertown, NY (their office,
  their home, their coffee shop).
      Geolocation is not only useful for evading cloud scanner IP addresses (even when the IP addresses
  are used the very first time), geolocation is also useful for keeping dynamic blacklist databases up to
  date for resale. Continuing with our example, every IP address outside of Watertown that connects to
  the link could be added to the hacker's database for resale as a blacklist. In fact, as documented below,
  some blacklist providers redistribute updated blacklists as often as twice a day. Thus, the very first time
  that a new IP address is used by a security scanner, it's ineffective against sites that use geolocation, and
  blacklist subscribers can be blocking it within twelve hours of the discovery of the new IP address.
      Just like whitelisting, geolocation isn't a mere theoretical attack, it's already being offered in real-
  world phishing kits, meaning that even non-programmers can achieve near-perfect evasion for a very


                                                       79
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 81 of
                                                  104kit:
 small price. Consider the following PayPal phishing
        [T]he kit protects itself against crawlers and security scanners or infosec companies.
        Before displaying the login page, they are controls performed via .htaccess to blocklist
        some IP addresses or User-Agents[.] There is also a second check of the IP address
        included in the PHP code. If a valid IP address or User-Agent is detected, an HTTP error
        404 (page not found) is returned. Geolocation of the victim is performed via
        www.geoplugin.net.265
     This phishing kit implements IP-Cloaking and User-Agent cloaking via an .htaccess file. Then the
 kit does more IP Cloaking via PHP (a server-side scripting language). Then the kit gets the geolocation
 of the user as well.
     Proofpoint obtained a patent on "behavior profiling for malware detection." However, Proofpoint
 realized that attackers could use IP Cloaking to circumvent the behavior profiling method that it wanted
 to patent. Therefore, Proofpoint volunteered the issue of IP Cloaking in the body of the patent
 application, and inferred that it was easily dealt with (trying to make it appear that hackers couldn't use
 IP Cloaking to render its method useless):
        Some malware uses an exploit-based malware infection (EBMI) process, which is a
        widely used attack vector in Advanced Persistent Threats. In EBMI, the victim is
        infected by opening a malicious document, often referred to as a document exploit.
        Common document exploit formats used in EBMI include web pages, PDF files,
        Word™ files, Powerpoint™ files, Excel™ files, and Flash™ files embedded inside one
        of the previous types. ...
        Certain components of an EBMI process may be downloaded over the Internet. To avoid
        detection, exploit kits and malicious traffic distribution systems (TDS) may implement
        an Internet Protocol address (IP address) cloaking scheme (also referred to herein as IP
        cloaking). “IP addresses” are also referred to herein variously as “IPs” and similarly an
        “IP address” is also referred to herein variously as an “IP”. Examples of IP cloaking
        comprise, but are not limited to, maintaining a good list of IPs of security vendors and
        search engines and tracking recently-visited IPs and serve malware to each IP only once.
        The system 110 may include an IP randomizer module 160 that is configured to allow
        the system 110 to route network traffic via multiple geographic locations and leverage
        an extremely large Internet Protocol address (IP address) pool. The IP randomizer
        module 160 can also switch IP addresses frequently enough such that the same IP
        address is not used for an extended (e.g., predetermined) period of time.266 (bolded
        added)
     Naturally, Proofpoint didn't mention examples of IP Cloaking that use whitelisting nor geolocation
 (as these effortlessly evade detection from its now patented behavior profiling). To sell their services,
 cybersecurity vendors deceptively portray IP Cloaking detection as an already-solved issue, much to
 the harm of the companies that trust them. Whitelists and geolocation hide malicious content from all
 cloud-based scanners (which is why TocMail uses IP Cloaking avoidance instead of IP Cloaking
 detection).
 Security Scanner Detection
     Hackers have an unlimited number of methods to detect that the visiting IP address belongs to a
 security scanner. Some simple methods shall be discussed herein by way of example.
     A cybercriminal could send a politically charged email with a link to a website that asks for
 respondents to vote Yes or No on some provocative topic. The webpage's [Yes] and [No] buttons are
 links. Human beings would typically click either Yes or No. However, a security scanner needs to
 explore both links (the [Yes] link and the [No] link). If a simple security scanner accesses both links


                                                     80
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 82 of
 with the same IP address in rapid succession, that 104
                                                     would be a dead giveaway that it's a security scanner.
     Of course, a covert security scanner wants to check each link with a different IP address. However,
 the security scanner still wants to check every link prior to approving the email. Therefore, the hacker
 could consider the first IP address that connects to each link to likely be a security scanner. The more
 links that the webpage has, the more security scanner IP addresses that the hacker can discover.
     There are an almost infinite number of ways that pages can be designed to detect when they are
 being accessed by machines vs humans. Once the webpage identifies that it's being accessed by a
 scanner, that IP address is automatically added to the blacklist, which is then redistributed to the
 blacklist subscribers.
  One-Time Access
     One simple, yet effective trick of the trade, is to only send the malicious content once to each IP
  address. As Microsoft observed:
         While we are studying the attacker’s infrastructures, attackers are actively tracing us as
         well. They now smartly record IP addresses of visitors and only deliver malicious
         content to each IP once. They can also employ various cloaking techniques. Moving
         forward, we feel the research community should unite to build a distributed crawling
         infrastructure and also leverage normal user inputs to better fight against attackers.267
         (bolded added)
       Microsoft noted that hackers don't need to initially know the IP addresses of its scanners. They
  simply send the malicious content to IP addresses only one time. If a hacker sends an email containing
  links to malware to millions of users, all of Microsoft's IP addresses will end up getting blocked and the
  remaining emails will reach the users' inboxes.
       This simple, yet devastating, technique is only useful against companies that use cloud-based
  scanners. After all, when an on-premise scanner connects to the link, only it will receive the malicious
  content (as malicious content is sent only once for that IP address). Thus, the on-premise scanner will
  have the malicious content, empowering it to discover that the link is malicious. And, if the malware
  isn't noticed by the on-premise scanner, it doesn't even matter since benign content will now be sent to
  every company device that connects to the link. This once again highlights the extreme difference in
  outcomes between an on-premise vs a cloud-based scanners due to IP Cloaking.
  Dynamic Blacklisting
      Cybercriminals can detect security scanner IP addresses through whitelisting, geolocation, IP
  Tracking, Security Scanner Detection, and one-time access (discussed above). These IP addresses can
  then be automatically added to the hackers' blacklists. Through the use of such techniques, some dark
  web blacklists have already grown to include over 50 million IP addresses:
         We also obtain access to multiple IP blacklist databases, one of which covers 54,166 IP
         addresses associated with Bing, Yahoo, Google, Baidu, and Yandex, and a second that
         contains over 50 million IP addresses from universities (e.g., MIT, Rutgers), security
         products (e.g., Kaspersky, McAfee), VPNs, and cloud providers. ...
         Of the four IP blacklists, three mirrored the same blacklist-as-a-service available for a
         $350 annual fee. The list, updated twice daily, contained 54,166 unique IP addresses tied
         to popular search engines and crawlers at the time of our analysis.268 (italics added)
      For only $350 per year, hackers can subscribe to a blacklist that's updated two times per day. And
  these databases allow their subscribers to participate in detecting security scanners by reporting back all
  IP addresses and HTTP headers:
         This same service provided a capability for cloaking clients to report back all IP
         addresses and HTTP headers tied to incoming visitors to a centralized server which the


                                                      81
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 83 of
                                                 104
        blacklist service recommended for timely detection of new crawling activities.269 (italics
        added)
     The database administrator uses the techniques discussed in this section to detect security scanners
 even from the first time that a brand new IP address is used. Hence, none of the database subscribers
 need to be proficient in security scanner detection, only the database provider. When a database
 subscriber encounters a new security scanner IP address, that address is sent up the chain to the
 database administrator who detects that the IP address is a security scanner. The administrator updates
 the database, and the database is then redistributed within twelve hours. Thus, the security scanners'
 brand new IP address is blacklisted to all subscribers of the database within twelve hours of its first
 connection. All for less than $30 per month.
     It bears noting that Microsoft researchers acknowledge the existance of "frequently updated" IP
 blacklists that are "easily available online":
        A very reliable way of identifying the client requesting a Web page is through its IP
        address. Some spammers maintain lists of IP addresses used by search engines and
        identify Web crawlers based on their matching IPs. These IP lists are easily available
        online and are frequently updated.270
 Interval Access
     Interval access is a variation of one-time access. It allows IP addresses to access the malicious page
 only one time per interval (e.g. one time per day). Then, if an IP address is constantly seeking
 connections during the closed off period, that IP address can be permanently blocked, as this behavior
 indicates that the IP address belongs to a scanner.

                           Microsoft Patents and Papers
 Websites can choose the content they deliver based on a variety of factors such as the type of browser
 being used (e.g. Firefox, Chrome, Safari), based on the site that redirected the user to the link (such as
 when a Google or Yahoo search redirects a user to the link), based on the visitor’s IP address, and more.
 The name for each type of cloaking is based on the factor used in selecting the content. For example:
        • User-Agent Cloaking: Technologists refer to browsers as User Agents. Therefore, when a
          webpage selects content based on the visitor's browser, the webpage is said to be using User
          Agent Cloaking.
        • Referer Cloaking: When a user clicks on a Google search, and Google redirects the user to
          the site, technologists consider Google to be the Referer (the one who refered the user to the
          site). When a webpage selects content based on who referred the user to the site, the webpage
          is said to be using Referer Cloaking.
        • IP Cloaking: When a webpage selects content based on the visitor's IP address, the webpage
          is said to be using IP Cloaking.
     As per Georgia Tech Information Security Center:
        Depending on how users and crawlers are identified, cloaking techniques are
        classified as repeat cloaking, user-agent cloaking, referer cloaking, Javascript
        Cloaking, and IP cloaking. In repeat cloaking, victims are tracked on the user-side via
        cookies or the server-side via server log. User-agent cloaking refers to websites that
        check the user-agent string in HTTP request to identify crawlers. Similarly, referer
        cloaking is done by checking the referer field to identify users redirected from search
        engine sites. Javascript cloaking works by fingerprinting browsers and serving abusive
        payload only to real users, rather than spiders. In IP cloaking, scammers maintain a list
        of known crawler IPs or inspectors, such as security companies, and serve benign


                                                    82
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 84 of
        content to these them. IP cloaking requires104
                                                    more work, but is more effective. Crawler
        IPs are easily available online and some commercial tools, such as noIPfraud and wp-
        Cloaker [25], even periodically update their lists. In practice, different types of cloaking
        are usually used in combination, making them very hard to detect.271 (bolded added)
     It's very important to bear in mind the existence of many types of cloaking when assessing papers
 and patents that describe techniques for detecting cloaking. When assessing these techniques, there are
 three essential questions that an analyst must answer:
        • What type(s) of cloaking does the technique detect? In other words, does it detect User Agent
          Cloaking, Referer Cloaking, IP Cloaking, etc.?
        • If the technique detects IP Cloaking, what type of IP Cloaked Link does it detect? In other
          words, does it detect IP Cloaked content from links generated by search engines (IP Cloaked
          SEO Links) or does it detect IP Cloaked content from links sent via email (IP Cloaked Email
          Links). As documented below, IP Cloaked SEO Links are much easier to detect than IP
          Cloaked Email Links.
        • If the technique detects IP Cloaked Email Links, does the technique require an on-premise
          scanner?
     In all the patents and papers reviewed by this author during his lifetime, including in preparation for
 this report, no patent nor paper describes a reliable technique for detecting IP Cloaked Email Links
 using only cloud-based scanners.272
     Before explaining the various techniques used for             The greatest evidence that
 cloaking detection, it's important to point out that the greatest Microsoft doesn't have any
 evidence that Microsoft doesn't have any paper or patent on a
 cloud-based solution to IP Cloaking is that Safe Links doesn't
                                                                   patent or paper on a cloud-
 have any solution for IP Cloaking. Given that Safe Links'         based solution to IP Cloaking
 stated purpose is to protect against cloaked links (links that    is that Safe Links doesn't have
 change destination after delivery) Microsoft would've             any solution for IP Cloaking.
 included IP Cloaking protection in this service if Microsoft
 possessed such a solution. Hence, when considering Microsoft's patents and papers, it's essential to
 always bear in mind:
        • No patent nor paper stopped Mikail Tunç from using IP Cloaking to bypass Safe Links in
          2017.273
        • No patent nor paper stopped Cryptron Security from using IP Cloaking to bypass Safe Links
          in 2018.274
        • No patent nor paper stopped Rhino Security Labs from using IP Cloaking to bypass Safe
          Links in Winter 2019.275
        • Safe Links' continued design flaw of sending the user to the original URL was demonstrated
          by this present author in Summer 2020.276
     With the above in mind, let's begin the analysis by discussing the standard method for detecting
 cloaking. The standard method for cloaking detection was first presented by Wu and Davidson in their
 2006 landmark study:
        The earliest study of cloaking we are aware of is due to Wu and Davidson [24]. They
        first developed the now standard technique of crawling pages multiple times (using both
        user and crawler identifiers) and comparing the returned content.277 (italics added)
    The standard technique is very simple. The security scanner simply connects to the website at least
 two times and sees if the website returns the same or different content. For example, if the scanner is


                                                     83
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 85 of
                                                   104 it can do the following:
 testing for User Agent Cloaking (i.e. browser cloaking)
        • Connect to the site pretending to be a Firebox browser (i.e. mimicking Firefox).
        • Connect to the site again, this time pretending to be a Chrome browser (i.e. mimicking
          Chrome).
        • Check to see if the site sent back the same or different content.
    Cloud-based scanners can apply the standard technique to reliably detect all types of cloaking
 except IP Cloaking. For example, the scanner can mimic the user's browser to reliably detect User
 Agent Cloaking. The scanner can mimic any referer that it wants in order to reliably detect Referer
 Cloaking. But the cloud-based scanner cannot mimic the user's IP address.
        Although many systems [17, 26, 24, 7, 14, 8, 23] have been proposed to detect
        cloaking, they share three drawbacks. First, they cannot detect IP cloaking. This is
        because these systems use centralized servers to collect user views278 (bolded added)
     The study excerpted above is discussed in greater detail below. For the moment, it's essential to
 document that cloud-based scanners cannot mimic user IP addresses, and therefore cannot reliably
 "collect user views." That's why "they cannot detect IP cloaking."
     However, on-premise scanners can use the standard technique to easily detect IP cloaking because
 the on-premise scanner has the same IP address as the user and therefore can mimic the user's IP
 address. This is the difference between on-premise and cloud-based scanners. This is why moving to
 the cloud made companies defenseless against the very attack that they were once completely safe
 from.
     In fact, it's extremely easy to use an on-premise scanner to detect IP Cloaking. An on-premise
 scanner can work in conjunction with a cloud security scanner to implement that standard technique:
        • The cloud scanner connects to the webpage with its IP address.
        • The on-premise scanner connects to the webpage with the user's IP address (as it's the same as
          the scanner's).
        • If the webpage returns different content then cloaking can easily be detected.
     In this scenario, the cloud scanner is the control device and the on-premise scanner is the test
 device. Hence, the cloud scanner receives the control response, and the on-premise scanner receives the
 test response. If the control response is different from the test response then cloaking can be
 detected. In fact, Microsoft patented this approach:
        1. A machine-implemented method, comprising:
        selecting a test apparent network source and a control apparent network source from a
        network source pool;
        receiving the test response responding to a test request from the test apparent network
        source to a network target;
        receiving the control response responding to a control request from the control apparent
        network source to the network target; and
        executing a comparison of the test response to the control response.
     Microsoft patent is simple. Connect to the website twice (with two different IP addresses) to see if
 the website returns different responses. That's it. And the only way to ensure that IP Cloaked content is
 different is to mimic the user's IP address, something that a cloud-based scanner cannot do. In other
 words, this Microsoft patent requires an on-premise scanner to effectively detect IP Cloaking
 (patent #US 8,745,736). And this patent is particular significant because Microsoft was working on
 this technology at the same time it was launching Office 365:

                                                    84
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 86 of
                                                104
        June 28, 2011: Microsoft announces the general availability of Office 365.
        October 10, 2011: Microsoft files this patent on protecting users against malware
        hidden by cloaking when "viewed from different internet protocol (IP) addresses" (i.e. IP
        Cloaking) - a patent that requires an on-premise scanner to be effective.279
     Given the length of time to create a technology, write a patent, and file it, Microsoft was most
 certainly working on this invention concurrently with the general announcement of Office 365. Hence,
 Microsoft knew that it was convincing companies to abandon the one environment where reliable IP
 Cloaking detection was possible.
     This IP Cloaking patent was filed in 2011. Two years later, Microsoft developed a cloud-based
 system for detecting malware hidden by redirects. However, Microsoft conceded that hackers can
 "evade detection" "by knowing the IP addressses from which it operates":
        Our system works together with both the dynamic and static crawlers. There are
        several common challenges that crawlers have that may affect our system. ... cloaking is
        concern for both the static and dynamic crawlers. Attackers can identify the
        crawler (e.g., by knowing the IP addresses from which it operates or detecting the
        presence of the virtual machine), and evade detection by not attempting to exploit a
        vulnerability or returning legitimate content.280
     By 2013, Microsoft recognized that one of the "common challenges" of a cloud-based scanner was
 that hackers can "evade detection" "by knowing the IP addresses from which it operates."
     In 2015, two years later, Microsoft launched Safe Links: a cloud-based scanner that hackers evade
 by knowing the IP addresses from which it operates. Yet Microsoft promotes Safe Links as keeping
 users safe from cloaking anyway.
     In 2017, two of Microsoft's research papers on cloaking, and one of Microsoft's cloaking patents,
 were cited in a report co-authored by Wenke Lee (Co-Executive Director of the Institute for
 Information Security & Privacy (IISP) at Georgia Tech). "The Institute for Information Security &
 Privacy (IISP) at Georgia Tech connects government, industry and academia to solve the grand
 challenges of cybersecurity."281 The grand challenge of cybersecurity that these authors were seeking to
 solve is "IP Cloaking":
        Typically, a cloaker serves “benign” content to crawlers and scam content to normal
        users who are referred via a particular search request. ...
        Previous detection studies [26, 24, 7, 14, 8, 23, 17] focused mainly on using heuristics
        such as search query monetizability, features in websites such as page size and HTML
        tags, to improve detection accuracy. However, these approaches have three drawbacks.
        First, they cannot handle IP cloaking because they fail to use search engine IPs to fetch
        spider views and real user IPs to fetch user views. ...
        Instead of leaving all the workload and decision making to servers, we propose Cloaker
        Catcher, a client-based system that detects cloaking on the user side in real-time. ...
        Although many systems [17, 26, 24, 7, 14, 8, 23] have been proposed to detect
        cloaking, they share three drawbacks. First, they cannot detect IP cloaking. This is
        because these systems use centralized servers to collect user views, while scammers
        and commercial cloaking tools can identify their servers and send crafted benign content
        instead of the illicit ones. ...
        [7] K. Chellapilla and D. M. Chickering. Improving cloaking detection using search
        query popularity and monetizability. In AIRWeb, pages 17–23, 2006. [Microsoft Live
        Labs] ...



                                                   85
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 87 of
                                                104
        [17] M. Najork. System and method for identifying cloaked web servers. https:/
        /www.google.com/patents/US20030131048, 2003. US Patent App. 10/039,603.
        [Microsoft cloaking patent] ...
        [24] Y.-M. Wang and M. Ma. Detecting stealth web pages that use click-through
        cloaking. In Microsoft Research Technical Report, MSR-TR, 2006.
        [26] B. Wu and B. Davison. Detecting semantic cloaking on the web. In Proceedings of
        the 15th international conference on World Wide Web, pages 819–828. ACM, 2006.282
        (bolded added)
    Let's take a look at the researchers' examples of techniques that "cannot detect IP Cloaking":
        • Number 7 is a paper written by Microsoft researchers Chellapilla and Chickering.
        • Number 17 is a Microsoft anti-cloaking patent by Microsoft's Mark Najork.
        • Number 24 is a paper written by Microsoft researchers Wang and Ma.
        • Number 26 is the Wu and Davidson paper that presented what was to become the standard
          technique for detecting cloaking (see above).
     These Microsoft papers and papers are the scholars' examples of technologies that "cannot detect IP
 Cloaking."
     Number 7 is doubly important because Microsoft researchers Chellapilla and Chickering
 transformed their report that "cannot detect IP Cloaking" into a patent that cannot be used to detect IP
 Cloaking. Notice how their research report has an identical basis as their Microsoft assigned patent:
                                              Research Report
        The first copy of the URL (C1) was obtained by mimicking a popular Web crawler
        (MSNBot) and the second (B1) was obtained using a common Web browser’s
        (Internet Explorer) agent string. The user-agent strings for MSNBot and Internet
        Explorer were set to those given in Section 1. These first and second copies were
        checked for identical HTML content (simple string comparison). If they were identical,
        the URL was marked as not cloaked.283
                                                   Patent
        In term difference analysis, differences in text terms between browser versions and
        crawler versions can be analyzed to determine likelihood of cloaking for a particular
        web page. ...
        For example, four copies of the web page denoted by C1, B1, C2 and B2 can be
        downloaded by the page request component 602. Here, C1 and C2 are obtained by
        mimicking a web crawler (e.g., MSNBot) and B1 and B2 are obtained using a web
        browser (e.g., Internet Explorer). The page term difference component 604 can utilize
        the four copies to determine term difference scores.284 (bolded added)
    The patent and paper by K. Chellapilla and D.M. Chickering is very useful for detecting User Agent
 Cloaking not IP Cloaking.
    Microsoft does not have any patents or papers that detail a cloud-based solution to IP Cloaked
 Email Links. However Microsoft does have a patent and paper on detecting IP Cloaked SEO Links.
 Therefore, it's important to document the difference between IP Cloaked SEO Links and IP Cloaked
 Email Links (to document that Microsoft's paper and patent related IP Cloaked SEO Links cannot be
 used to defeat IP Cloaked Email Links).
    Here's Microsoft's proposed solution IP Cloaked SEO:



                                                   86
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 88 of
                                                   104
        Search result can be manipulated by providing false information to web crawlers/bots.
        ... However, some unscrupulous servers seek to manipulate search engines by providing
        one set of information to the crawler and presenting a substantially different web page to
        users. This type of manipulation is often referred to as “cloaking,” a particular type of
        web spam in which users are redirected to undesired web sites. Web spam is somewhat
        similar to email spam, where unsolicited information and/or advertisements are sent to
        users. Spam in general is the electronic equivalent of traditional junk mail.285
        Further, attackers can leverage cloaking techniques to display different content based
        on who is requesting the page—malicious content to real users and benign, search-
        engine-optimized content to search engine crawlers. Therefore, instead of detecting
        individual SEO pages, we identify groups of suspicious URLs— typically containing
        multiple trendy keywords in each URL and exhibiting patterns that deviate from other
        URLs in the same domain. ...
        Using this approach, we build deSEO ...
        deSEO is able to detect SEO campaigns that employ sophisticated techniques such
        as cloaking...
        cloaking (providing different content to crawlers and users)...
        we observe that the attackers make use of cloaking techniques [25,27] while
        delivering malware...
        Attackers may wish to evade deSEO detection by not embedding keywords in URLs.286
        (emphasis added)
     Here's how the technique works. URLs can contain name/value pairs. For example, if foo.com
 wanted to create content that's optimized for golfing then foo.com could use the URL
 foo.com?topic=golfing. If it wanted to generate content that's optimized for swimming then foo.com
 could use the url foo.com?topic=swimming. Of course foo.com could use its own numbering system
 instead (1 = golfing, 2 = swimming, etc.) and it could use a simple name "t" instead of "topic." In this
 case the URLs would be foo.com?t=1 and foo.com?t=2 (similar to what is seen in URLs today). In
 these cases, there are no plaintext keywords.
     The technique proscribed by Microsoft's patent and paper only works for URLs that contain
 plaintext keywords. And, as these Microsoft researchers correctly admitted, cybercriminals can
 evade detection simply by not using plaintext keywords in URLs. Hence, even Microsoft's IP
 Cloaked SEO detection can be evaded with a trivial technique.
     It's essential to point out that Microsoft specifies that its deSEO technique exclusively focuses on
 the perspective of Search Engine Optimization:
        Finally, SURF [27] and deSEO [28] study the malware distribution campaigns from the
        perspective of blackhat Search Engine Optimization (SEO).287 (italics added)
     It's also essential for the reader to realize that many cloaking studies are conducted from the
 perspective of SEO, not email links. There are many cloaking techniques that can be used with email
 links that cannot be used with SEO. Consider whitelisting as a perfect case in point. When sending an
 email, a hacker can create a unique URL per email recipient and only send the malicious content if the
 visiting IP address matches what's expected for that URL. This cloaking technique cannot be used with
 links that are shown to the masses in search results provided by Google, Yahoo, etc.
     Because there are many more cloaking techniques available for email links, IP Cloaked SEO is
 much easier to detect than IP Cloaked Email Links. Yet, even though there are fewer cloaking
 techniques available to hide IP Cloaked SEO, Google has still come to the conclusion that even IP
 Cloaked SEO detection will be forced to use on-premise scanning (see "Google").


                                                    87
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 89 of
                                                  104ending this particular section. First, it bears noting
     A couple important notes need to be made before
 the now standard technique of detecting cloaking developed by Wu and Davidson doesn't detect IP
 Cloaking, as stated by Wu and Davidson:
         this paper does not address IP-based cloaking, so there are likely pages that do indeed
         provide cloaked content to the major engines when they recognize the crawling IP.288
         (italics added)
     And as stated by Wu and Davidson in their study entitled Detecting Semantic Cloaking on the Web:
         However, unlike real crawlers, all of these retrievals were performed using machines
         with a university IP address, meaning that pages performing cloaking based solely on IP
         address will be missed. ...
         Importantly, since our estimates do not account for IP-based cloaking, actual cloaking
         rates in the ODP will be even higher. ...
         We detect cloaking by forging different UserAgents. Thus, we will miss cloaking
         instances utilizing IP-based cloaking, i.e., cloaking behavior based on the IP address of
         the machines that send out HTTP requests. Hence, our collection is a lower bound of
         semantic cloaking instances. We fully expect search engines to observe a higher fraction
         of cloaking pages when retrieving Web pages from known IP addresses that are used for
         search engine crawlers.289 (italics added)
      Wu and Davidson's technique wasn't developed for IP Cloaking. Which brings us to the second
  note: Microsoft wrote that Chellapilla and Chickering's technique (which resulted in a Microsoft paper
  and patent) was an extension of Wu and Davidson's technique:
         By applying an extension to Wu and Davison’s (2005, 2006) technique for cloaking
         detection, Chellapilla and Chickering found 9.7% cloaking in monetizable queries, and
         6.0% cloaking in popular queries.290
      Hence, the Institute for Information Security & Privacy correctly declared that Chellapilla and
  Chickering's technique "cannot detect IP Cloaking."
      Third, Wu and Davidson's landmark study discussed the impracticality of Microsoft's anti-cloaking
  patent invented by Najork:
         Najork was awarded a patent [29] for a method of detecting cloaked pages. He proposed
         the idea of detecting cloaked pages from users’ browsers by installing a toolbar and
         letting the toolbar send the signature of user perceived pages to search engines. His
         method may still have difficulty in distinguishing rapidly changing or dynamically
         generated Web pages from real cloaking pages, and does not directly address semantic
         cloaking.291
      Microsoft's patent for detecting cloaked pages invented by Najork was the patent cited by the
  Institute for Information Security & Privacy as an example of a system that "cannot detect IP
  Cloaking."
      Fourth, in a paper written by Microsoft's Najork, Najork inexplicably cites Wu and Davidson's
  landmark study as his only reference to a method for detecting IP-based cloaking (even though Wu and
  Davidson's study repeatedly stated the mirror opposite, as documented above):
         Cloaking can be achieved using many different techniques: by literally serving
         different content to search engines than to ordinary users (based for example on
         the well-known IP addresses of the major search engine crawlers), by rendering
         certain parts of the page invisible (say by setting the font to the same color as the
         background), by using client-side scripting to rewrite the page after it has been delivered
         (relying on the observation that search engine crawlers typically do not execute scripts),

                                                     88
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 90 of
                                                     104 redirects the user’s browser to a different
        and finally by serving a page that immediately
        page (either via client-side scripting or the HTML “meta-redirect” tag). Each variant of
        cloaking calls for a different defense. Search engines can guard against different
        versions of the same page by probing the page from unaffiliated IP addresses [13];
        they can detect invisible content by rendering the page; and they can detect page
        modifications and script-driven redirections by executing client-side scripts [12]. ...
        13. Wu B. and Davison B. Detecting semantic cloaking on the web. In Proc. 15th Int.
        World Wide Web Conference, 2006, pp. 819– 828.292 (emphasis added)
     It's inconceivable that Najork was unaware of the multiple times that Wu and Davidson explicitly
 stated that their implementation does not account for IP Cloaking, and will miss IP Cloaking. Why he
 falsely cited this as his only study representative of providing a defense against IP Cloaking is
 unknown. However, the fact that he falsely stated this needs to be documented, as it is consistent with
 Microsoft's false portrayal of IP Cloaking as an already solved issue, going as far back as 2006 (with
 the Najork study above).
     Fortunately, intellectually honest Microsoft researchers do acknowledge the fact that cloud-based
 scanners cannot reliably detect IP Cloaking, as documented throughout this report.

                                Request for Admissions
 On June 23, 2020, TocMail served a Request for Admissions to Microsoft, asking Microsoft to admit
 the following:
        • When Safe Links identifies a URL as safe, Safe Links redirects the user’s device to the
          original URL.
        • When Safe Links redirects the user’s device to the original URL, the original URL can
          redirect the user’s device anywhere it chooses, including a malicious site.
        • When Safe Links redirects the user’s device to the original URL, Safe Links does not contain
          a mechanism to know which site, if any, that the user is redirected to.
        • When Safe Links redirects the user’s device to the original URL, the original URL can
          redirect the user’s device to a URL that Safe Links considers malicious.
        • When Safe Links redirects the user’s device to the original URL, the original URL can
          redirect the user’s device to a URL that Safe Links considers malicious. Safe Links does not
          contain a mechanism to know that such a user was redirected to a site considered by Safe
          Links to be malicious.
        • Hackers can use the IP Addresses of servers operating EOP/Safe Links to know when these
          servers are accessing their links.
        • Hackers can create links that redirect EOP servers to a safe destination and redirect Safe
          Links’ users’ devices to a different, malicious destination.
        • Hackers can create links that redirect EOP servers to a safe destination and redirect Safe
          Links’ users’ devices to a different, malicious destination. With such links, the destination that
          the EOP server is redirected to is different than the destination that the user’s device is
          redirected to when the user clicks on the link after the email has been delivered.
        • Hackers can create links that redirect EOP servers to a safe destination and redirect Safe
          Links’ users’ devices to a different, malicious destination. With such links, the destination that
          the EOP server is redirected to is different than the destination that the user’s device is
          redirected to when the user clicks on the link after the email has been delivered. In this way,
          hackers can cause the destination of the link to be altered to point to a malicious site after the


                                                    89
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 91 of
         email has been delivered.     104

        • Hackers have used IP Cloaking to redirect Safe Links’ users’ devices to malicious
          destinations.
        • Hackers can use IP Cloaking to redirect Safe Links’ users’ devices to malicious destinations.
        • Microsoft does not know of any form of malicious email link evasion that’s more commonly
          used to redirect Safe Links’ users’ devices to malicious sites than IP Cloaking.
        • IP Cloaking is the most common way that hackers redirect Safe Links’ users’ devices to
          malicious destinations.
        • For more than two years, Microsoft has known that hackers can use IP Cloaking to redirect
          Safe Links’ users’ devices to malicious destinations.
        • Hackers can send Safe Links’ users’ devices to malicious sites with links that, once the
          message is delivered, the destination of that link is altered later to point to a malicious site.
        • Hackers can configure forwarding services to redirect EOP servers to a safe site and redirect
          Safe Links’ users’ devices to a malicious site.
        • Hackers have used forwarding services to implement IP Cloaking which resulted in EOP
          identifying IP Cloaked Links as being safe and Safe Links’ users’ devices being redirected to
          malicious sites by the IP Cloaked Links.
        • Hackers can use forwarding services to implement IP Cloaking to redirect Safe Links’ users’
          devices to malicious sites.
        • For at least four years, hackers have been able to redirect Safe Links’ users’ devices to unsafe
          sites using IP Cloaked Links “that are redirected to unsafe sites by a forwarding service after
          the message has been received.”
        • For the last four years, Microsoft does not know of any malicious use of forwarding services
          more prevalent than IP Cloaking.
        • For the last four years, implementation of IP Cloaking was the most common use of
          forwarding services for malicious redirection.
        • Safe Links does not ensure that email links are harmless.
        • EOP users’ devices have different IP Addresses than EOP servers, making these devices
          vulnerable to IP cloaking.
        • Hackers can use IP Cloaking to download known viruses to EOP users’ devices when users
          click IP Cloaked Links.
        • Hackers can use IP Cloaking to download known viruses to Safe Links users’ devices when
          users click on IP Cloaked Links.
        • If an original URL redirects a security scanner to a safe site, and the security scanner redirects
          the user’s device straight to the safe site instead of the original URL, in this instance the
          original URL cannot redirect the user’s device to a malicious site.
        • If an original URL redirects a security scanner to a safe site, and the security scanner redirects
          the user’s device straight to the safe site instead of the original URL, in this instance the
          original URL cannot download malware onto the user’s device.
     Based on the documents and methodologies discussed in this report, this present author affirms all
 the above facts to be true. After all, the above derives from the following two truths:
        • ATP Safe Links redirects users to the original URL when it identifies links to be safe.

                                                      90
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 92 of
        • IP Cloaking exists, and Microsoft knows104
                                                  it.
    Because of IP Cloaking, the original link can send the user anywhere it wants. Because of IP
 Cloaking, users can be sent to a different destination than EOP was sent to. And so on, and so on. The
 above two truths, along with the history of cloaking, are thoroughly documented throughout this report.
 Therefore, the aforementioned requests for admission are true as well.

                                              Expertise
 As documented in "IP Cloaked SEO," cloaking is a technique well-known to web developers and
 network engineers. I have been a network engineer since the late 1980's, and a web developer since the
 late 1990's. I have also been passionately pursuing digital security since the mid-1980's, starting with
 developing one of the strongest block ciphers in history, and since then developing both hacking tools
 and cybersecurity apps. In fact, the patented technology that I developed and negotiated the sale to
 Micromuse for $42 million in stock (which value exceeded $95 million before the stock lockup period
 expired) was an automated reconnaissance and scanning tool for automatically mapping the physical
 network infrastructure, keeping a live blueprint up to date. This tool was useful for both hacking (to
 automatically map out a target's infrastructure) and network management.
     I developed this tool based on my background as a network packet analyzer. Before plug-and-play
 technology, analyzing network traffic required in-depth expertise in reading and deciphering the data
 packets in real-time to identify network issues. I was one of the handful of individuals with this
 expertise in the Manhattan area, and often serviced the financial institutions when they had network
 issues that their in-house staff couldn't resolve. My fees often exceeded $5,000 per day depending on
 the severity of the network issue to be addressed, and given my skill level I was constantly employed.
     In addition to being granted a patent on my cryptography, and another patent on the automated
 network infrastructure technology, I have also been granted seven cybersecurity patents, two which
 specifically address IP Cloaking. Hence, I possess cybersecurity credentials in general, and possess
 specialized expertise in IP Cloaking specifically.
     In addition to being a network engineer, I am also a programmer with expertise ranging from low-
 level programming (including chip-level assembler programming and operating-system driver
 development) to mid-level languages (such as Java and C) to high-level scripting languages (such as
 JavaScript and PHP). I have used my programming background in the building of various prototypes
 for the patented cybersecurity technologies that I developed.
     My professional background also includes having served as the lead consultant of a data
 communications infrastructure in Manhattan, responsible for selecting all hardware and software
 (including security). I was the CEO of a successful network management company sold to Micromuse.
 I served as the Senior Vice President of Software Development for Micromuse (an international
 software company). And today I serve as the CEO of TocMail Inc. I programmed the software that runs
 the cloud-based service that TocMail sells at TocMail.net. I have also embedded the technology into
 other form factors (see "Form Factors" for details).
     I have been keeping abreast of both cybersecurity capabilities and cybersecurity vulnerabilities
 from the late 1990's to present. As an entrepreneur, I have also been keeping abreast of the competitive
 forces that underly the false representation of cybersecurity capabilities made by the leading
 cybersecurity vendors to procure the trust of unwitting purchasers. Additional details regarding my
 expertise and professional background is listed in my resumé attached herein.293
     The relevant publications that I have authored over the last ten years are attached herein.294 For
 completeness, unrelated publications that I have authored over the last ten years that are not relevant to
 this report are attached herein.295
     It is this expertise that I brought to bear in evaluating the data presented herein to form the opinions
 expressed throughout this report.



                                                     91
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 93 of
                                       104
                                           Apache Log
 This section documents the veracity of the traffic capture display grid and methodology. This section is
 for technical readers only.
     As stated in "Video Demonstration," the following three domains were all hosted on the same
 device:
        • TocMail.net
        • PhishViewer.com
        • SameLink.net
    The following is the traffic generated from the demonstration as recorded by the webserver
 (Apache) log:




     The following video documents that the three domains share an IP address, and documents the
 command used to extract the information above from the apache log on that IP address:
 ApacheLogExpertReport.
     The apache log documents the correctness of the output of the traffic capture code that I wrote and
 used in the "Video Demonstration." The log also shows two additional Safe Links' IP addresses that
 were redirected to Safe Vault: 40.94.93.88 and 40.94.93.35. These IP addresses visited the site after the
 screen recording had been turned off. Therefore, a total of five Safe Links' IP addresses visited the
 original URL and they all were redirected to Safe Vault. None of them connected to the mock Malware
 Download page. Therefore, Safe Links doesn't know that this page even exists, and this page can host
 any malicious content it wants because that content will remain invisible to Safe Links. However, Safe
 Links' users will be exposed to the harmful content every time they click the link.
     As documented in the .htaccess file and source code in Appendix 237, the following is the
 programmed traffic flow for Safe Links and TocMail (as both of their IP addresses are included in the
 .htaccess file):


                                                    92
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 94 of
                                                104etc.) connects to https://samelink.net/demo/
        • The security scanner (Safe Links, TocMail,
          index.php.
        • The .htaccess file redirects the security scanner to https://samelink.net/vault.php.
        • https://samelink.net/vault.php adds the IP address of the scanner to the database along with the
          domain ("samelink.net") and location so that the IP address can be displayed in the
          appropriate section on the html grid.
        • https://samelink.net/vault.php redirects the scanner to https://tocmail.net/demo/vault.php.
        • https://tocmail.net/demo/vault.php adds the IP address of the scanner to the database along
          with the domain ("tocmail.net") and location so that the IP address can be displayed in the
          appropriate section on the html grid.
        • https://tocmail.net/demo/vault.php displays the only content that the scanner sees.
     The traffic flow for the Safe Links' user is:
        • Safe Links redirects the user to https://samelink.net/demo/index.php (the original URL).
        • The .htaccess file does not redirect the user's IP address.
        • https://samelink.net/demo/index.php redirects the user to https://samelink.net/malware.php.
        • https://samelink.net/malware.php adds the IP address of the scanner to the database along with
          the domain ("samelink.net) and location so that the IP address can be displayed in the
          appropriate section on the html grid.
        • https://samelink.net/malware.php redirects the scanner to https://phishviewer.com/
          malware.php.
        • https://phishviewer.com/malware.php adds the IP address of the scanner to the database along
          with the domain ("phishviewer.com") and location so that the IP address can be displayed in
          the appropriate section on the html grid.
        • https://phishviewer.com/malware.php displays the content that the Safe Links' user sees (the
          content that Safe Links doesn't even know exists).
     The traffic flow for the TocMail user is:
        • TocMail redirects the user directly to https://tocmail.net/demo/vault.php (instead of the
          original URL).
        • https://tocmail.net/demo/vault.php adds the IP address of the scanner to the database along
          with the domain ("tocmail.net") and location so that the IP address can be displayed in the
          appropriate section on the html grid.
        • https://tocmail.net/demo/vault.php displays the same content that the security scanner has
          already seen.
     Notice how the Apache Log confirms that the real-world traffic flowed in accordance with the
 programming, which resulted in the IP addresses appearing in correct sequential order on the html
 display grid:
        • The updating grid was created by recording the screen with https://tocmail.net/demo/
          index.php being loaded into the browser.
        • https://tocmail.net/demo/index.php sends an ajax request every half second to https:/
          /tocmail.net/demo/getEntries.php.
        • https://tocmail.net/demo/getEntries.php retrieves the next IP address from the database
          ordered by the auto incrementing id. If no entry exists then it replies with "none". Otherwise,


                                                     93
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 95 of
         it deletes the entry from the database and104
                                                    sends the entry in JSON encoded format.
    All the source code was written by this present author.

                                              Exhibits
 All images displayed herein are identified as exhibits. All quotes displayed herein are identified as
 exhibits. All videos and video excerpts referenced in this report are identified as Exhibits. All books
 referenced in this report are identified as exhibits, including books referenced in the Endnotes.
     All documents referenced in this report and all documents referenced in the Endnotes are identified
 as documents that I relied upon. All appendixes referenced in this report and all appendixes referenced
 in the Endnotes are identified as documents that that I relied upon. All appendixes neither referenced in
 this report nor referenced in the Endnotes are identified as documents considered but not relied upon.




                                                    94
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 96 of
                                       104
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 97 of
                                       104
                                                End Notes
 1. Appendix 1.
 2. See "IP Cloaked Malware" for excerpts from these mainstream publications.
 3. Appendix 2.
 4. See "Forced to the Cloud" for the list of discontinued products, and documentation that companies felt
 "forced" to move to the cloud as a result.
 5. See "Most-Common Hacking Attack."
 6. Id.
 7. See "ATP Safe Links" section for documentation.
 8. See "Microsoft Confession," "ATP Safe Links," "Design Flaw," and "Hector Monsegur."
 9. Before reading the "Microsoft Confession" section for documentation of Microsoft's admissions, it's highly
 recommended that all material prior to this section be read first so that the meaning and importance of
 Microsoft's admissions are readily understood.
 10. The number of Office 365 users exceeded 200 million by the end of 2019. (Source: https:/
 /office365itpros.com/2019/10/24/office-365-hits-200-million-monthly-active-users/, last accessed September 19,
 2020). Microsoft Partner Planet Technologies alone supports over 5 million government users of Office 365.
 (Source: https://www.govcloud.com/cloud-services/optimizing-office-365/, last accessed September 19, 2020)
 11. Appendix 1.
 12. Id.
 13. Id.
 14. Id.
 15. Id.
 16. Appendix 3.
 17. Appendix 1.
 18. Appendix 3.
 19. Id.
 20. Appendix 1.
 21. Id.
 22. Before reading the "Microsoft Confession" section for documentation of Microsoft's admissions, it's highly
 recommended that all material prior to this section be read first so that the meaning and importance of
 Microsoft's admissions are readily understood.
 23. They were safe provided that scanner randomly connects to the site to avoid IP Cloaking based on the
 number of connection attempts and/or by the amount of time that has passed. Although neither of these forms of
 IP Cloaking against on-premise scanners are common, they are mentioned herein for completeness.
 24. I.e. In regards to IP Cloaking, companies move from being safe to being defenseless the very moment they
 adopt Office 365's cloud-based security, all while being told that they are increasing their security posture.
 25. Notice that Microsoft's researchers are specifically referring to malware-detecting crawlers use "IP
 addresses" from "security vendors" "thereby avoiding detection" (i.e. they are specifying that they are referring
 to cloud-based scanners that are being run offsite using the vendors' IP addresses, as opposed to on-site scanners
 which have the same IP address is that of the customer). Additionally, this quote from Appendix 3 is preceded by
 specifying that its referring to the following scenario: "Offline malware scanning is used routinely to compile
 black lists of malicious URLs." This "offline malware scanning" is done by scanners hosted and run by security
 vendors, using their IP addresses (i.e. offsite from the perspective of the customer). This is further confirmed by
 Microsoft's researchers mentioning that Hence, Microsoft was writing about hackers using server-side IP
 Cloaking to effectively evade cloud-based scanners (i.e. scanners operating at the vendors' site as opposed to
 being operated on-premise).
 26. Appendix 3.
 27. Appendix 2.
 28. Appendix 4.


                                                        96
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 98 of
                                       104
 29. Video Exhibit. Microsoft Mechanics (2019). Office 365 Essentials: Advanced Threat Protection. Microsoft.
 30. Appendix 5.
 31. See "Microsoft Confession" for details.
 32. See "ATP Safe Links" for documentation.
 33. "If you enable Safe links, the URL is rewritten so that it redirects to EOP web servers." See Appendix 6.
 34. Appendix 7. Mikail Tunç (2017). Bypassing Safe Links in Exchange Online Advanced Threat Protection.
 Url: https://emtunc.org/blog/03/2017/bypassing-safe-links-exchange-online-advanced-threat-protection/. Last
 accessed September 19, 2020.
 35. Appendix 8. Cryptron Security (2018). Security Analysis of Microsoft Office 365 Advanced Threat
 Protection (ATP). Url: https://www.cryptron.ch/en/security-analysis-of-microsoft-office-365-advanced-threat-
 protection-atp/. Last accessed September 19, 2020.
 36. Appendix 9. Hector Monsegur (2019). Bypassing Email Security Controls (P1: URL Scanning). Url: https:/
 /rhinosecuritylabs.com/social-engineering/bypassing-email-security-url-scanning/. Last accessed September 19,
 2020.
 37. Appendix 6
 38. See "ATP Safe Links" for documentation regarding the written exchange between Tunç and Microsoft.
 39. Id.
 40. Appendix 6.
 41. See "Most-Common Hacking Attack" for documentation.
 42. Appendix 10.
 43. See "IP Cloaked Malware."
 44. Appendix 11.
 45. Appendix 10.
 46. Appendix 12.
 47. Appendix 13.
 48. Appendix 14.
 49. See "Google" and "Facebook" for documentation regarding the failure of other large companies in their
 pursuit of finding a solution to IP Cloaking.
 50. Appendix 15. Keumars Afifi-Sabet (2020). Big data is 'giving us an edge over hackers' for the first time,
 says Microsoft CISO. URL: https://www.itpro.co.uk/security/357146/data-giving-us-the-edge-over-hackers-for-
 the-first-time-says-microsoft-ciso. Last accessed, September 20, 2020.
 51. Source: https://www.brightworkresearch.com/itmedia/2019/06/14/the-problem-with-idgs-media-conflict-of-
 interests/. Last accessed September 20, 2020.
 52. Appendix 16.
 53. Id.
 54. Id.
 55. Source: https://www.cio.com/article/3177718/why-email-is-safer-in-office-365-than-on-your-exchange-
 server.html. Last accessed September 20, 2020.
 56. Source: https://www.infoworld.com/article/3177720/why-email-is-safer-in-office-365-than-on-your-
 exchange-server.amp.html. Last accessed September 20, 2020.
 57. Source: https://www.networkworld.com/article/3177437/why-email-is-safer-in-office-365-than-on-your-
 exchange-server.html. Last accessed September 20, 2020.
 58. Appendix 17
 59. Appendix 18.
 60. Appendix 19.
 61. Alex Fitzpatrick (2014). Google Used to Be the Company That Did 'Nothing But Search.' URL: https:/
 /time.com/3250807/google-anniversary/. Last accessed August 21, 2020.
 62. Christopher Jones (1998). Microsoft Searches for Feedback. URL: https://www.wired.com/1998/09/
 microsoft-searches-for-feedback/. Last accessed September 20, 2020.
 63. Appendix 21.

                                                      97
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 99 of
                                       104
 64. Appendix 22.
 65. Appendix 23.
 66. Appendix 24.
 67. Id.
 68. Appendix 25.
 69. Appendix 26.
 70. Appendix 41.
 71. Id.
 72. Appendix 42.
 73. Appendix 43.
 74. Appendix 39.
 75. Appendix 27.
 76. This present author visited links to "Pseudocode" and "Free Scripts" on www.spiderhunter.com using the
 Wayback machine at archive.org.
 77. Appendix 28.
 78. Appendix 29.
 79. Appendix 30.
 80. Appendix 31.
 81. Appendix 32.
 82. Appendix 33.
 83. Id.
 84. Id.
 85. Appendix 34.
 86. See "IP Cloaked Malware" for a list of publications that wrote about Google's report on "IP Cloaking."
 87. Appendix 35.
 88. Appendix 36.
 89. Appendix 37.
 90. Appendix 38.
 91. Appendix 40.
 92. Appendix 44.
 93. Kimberly Graves (2007). CEH: Official Certified Ethical Hacker Review Guide. John Wiley & Sons. p. 139.
 94. Kimberly Graves (2010). CEH Certified Ethical Hacker Study Guide. Sybex.
 95. Appendix 1.
 96. Id.
 97. Id.
 98. Appendix 45.
 99. Appendix 46.
 100.    Appendix 47.
 101.    Appendix 48.
 102.    Appendix 49.
 103.    Appendix 50.
 104.    Appendix 51.
 105.    Appendix 52.
 106.    Appendix 53.
 107.    Appendix 54.
 108.    Appendix 55.
 109.    Appendix 56.
 110.    Appendix 57.


                                                     98
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 100
                                     of 104
 111.      Appendix 58.
 112.      Appendix 59.
 113.      Appendix 60.
 114.      Appendix 2.
 115.      More specifically, IP Cloaking cannot be used if the scanner randomly connects to the site to avoid IP
 Cloaking based on the number of connection attempts and/or by the amount of time that has passed. Although
 neither of these forms of IP Cloaking against on-premise scanners are common, they are mentioned herein for
 completeness.
 116.      Appendix 61.
 117.      Appendix 4.
 118.      Appendix 154.
 119.      Appendix 42.
 120.      Appendix 34.
 121.      Appendix 10. Hamish O’Dea (2009). The Modern Rogue - Malware with a Face. Virus Bulletin
 Conference September 2009.
 122.      Appendix 190.
 123.      Appendix 62.
 124.      Appendix 63.
 125.      Id.
 126.      Technical Note: The Secure Email Gateway actually has to access the links a random number of times
 and in a random manner to fully negate the use of the IP address as a factor. This is trivial to implement and it's
 highly effective.
 127.      Appendix 155.
 128.      When Microsoft launched Office 365, its cloud email security service was called Forefront Online
 Protection for Exchange. In 2012, Microsoft renamed its cloud email security service to Exchange Online
 Protection. Exchange Online Protection was the next generation of Forefront Online Protection for Exchange
 with expanded capability. This report uses the new name (Exchange Online Protection) in reference to the
 capabilities of both Exchange Online Protection and the earlier Forefront Online Protection for Exchange.
 129.      Appendix 64.
 130.      Appendix 65.
 131.      Appendix 156.
 132.      Id.
 133.      Id.
 134.      Id.
 135.      Id.
 136.      Appendix 66.
 137.      Appendix 67.
 138.      This move to the cloud was driven by Microsoft. See Appendix 129 for supporting cloud adoption
 statistics.
 139.      The lack of IP Cloaked phishing links prior to 2012 comes from three sources. First, from personal
 experience. Second, from the results of the chronological model that I built (see "Methodologies" for details).
 Third, to double check this assertion, I also conducted the following Google search, limiting the time frame from
 1/1/1990 to 1/1/2012: cloaking "IP" email. A review of the leading pages further confirms this conclusion.
 140.      Appendix 68.
 141.      Appendix 69.
 142.      Appendices 157 and 158.
 143.      Appendix 68.
 144.      Appendix 70.
 145.      Appendix 71.
 146.      Id.

                                                        99
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 101
                                     of 104
 147.     Appendix 159.
 148.     Appendix 72.
 149.     Appendix 73.
 150.     Id.
 151.     Appendix 159.
 152.     Appendix 74.
 153.     Id.
 154.     Appendix 160.
 155.     See "Sham Security" for documentation.
 156.     Appendix 75.
 157.     Appendix 76.
 158.     Jeremy Chapman, Director Microsoft 365 (2019). Office 365 Essential: Advanced Threat Protection.
 Video at 00:07:00. Available here and here.
 159.     Appendix 77.
 160.     Appendix 5.
 161.     Appendix 78.
 162.     Appendix 79.
 163.     Appendix 10.
 164.     Appendix 63.
 165.     If a company wants to detect IP Cloaking, and not only avoid it (as by using TocMail).
 166.     Appendix 161. See also multiple Microsoft documents included in the appendix that refer to this feature
 as "ATP Safe Links."
 167.     Appendix 6.
 168.     Appendix 79.
 169.     Id.
 170.     Prior to building the chronological model, this present author believed that Microsoft knew about IP
 Cloaking in 2017 when it was informed by Mikail Tunç. Based on the documentation herein, its now
 indisputable that Microsoft knew that Safe Links was defenseless right from the start. (And that Microsoft knew
 EOP was defenseless starting from its inception as well.)
 171.     Appendix 80.
 172.     Appendix 81.
 173.     Katie's email was written either on January 14, 2017 or January 15, 2017 (see Appendix 80 in which
 Tunç contacted MSRC on January 14, 2017, Katie then replied, and then Tunç replied to Katie on January 15,
 2017). Appendix 153 shows the language used on the website both prior to, and after, these dates, documenting
 the consistency of the message regarding "Weaknesses," and thereby documenting the message delivered by the
 link at the time Katie wrote her email.
 174.     Appendix 82.
 175.     Appendix 7.
 176.     It's also important to note that Microsoft did not dispute that Safe Links was vulnerable to IP Cloaking.
 Therefore, Microsoft didn't close out the ticket due to Mikail Tunç reporting a non-existent attack vector. On the
 contrary, Microsoft didn't dispute the existence of this attack vector and simply said that the attack vector doesn't
 qualify as a bug. Even without Katie's link, this is a tacit acknowledgement of a design flaw.
 177.     Id.
 178.     Appendix 8.
 179.     Appendix 9.
 180.     Appendix 83.
 181.     Appendix 84.
 182.     Appendix 154.
 183.     Appendix 85.


                                                         100
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 102
                                     of 104
 184.    Appendix 86.
 185.    Appendix 87.
 186.    Appendix 88.
 187.    Appendix 6.
 188.    Appendix 89.
 189.    Appendix 90.
 190.    Appendix 91.
 191.    Id.
 192.    Appendix 92.
 193.    Appendix 163.
 194.    Appendix 164.
 195.    Appendix 77.
 196.    Appendix 93.
 197.    Appendix 94.
 198.    Appendix 95.
 199.    Appendix 96.
 200.    Appendix 150.
 201.    In a survey commissioned by Microsoft, over 52% of this survey's respondents said that they use Safe
 Links at least sometimes (meaning that they have purchased this capability). See Appendix 128. The vast
 majority of Office 365 commercial users either use ATP Safe Links or a third-party email security service. See
 Appendix 200.
 202.    Appendix 165.
 203.    Appendix 166.
 204.    Appendix 97.
 205.    Id.
 206.    Appendices 167 and 168.
 207.    Attachment 169.
 208.    Appendix 99.
 209.    Appendix 98.
 210.    Source: https://vimeo.com/215064489. Last accessed September 21, 2020.
 211.    Appendix 100.
 212.    Appendix 101. Note that Microsoft referred to the original link as the URL "target" as early as 2016 (see
 Exhibit 5.)
 213.    Appendix 102.
 214.    Appendix 103.
 215.    Source: https://www.microsoft.com/en-us/microsoft-365/roadmap. Last visited August 6, 2020.
 216.    Appendix 104.
 217.    Appendix 105.
 218.    Appendix 106.
 219.    Appendix 107.
 220.    Appendix 108.
 221.    Appendix 109.
 222.    Appendix 110.
 223.    Appendix 111.
 224.    Appendix 112.
 225.    Appendix 113.
 226.    Id.
 227.    Appendix 114.


                                                       101
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 103
                                     of 104
 228.     Appendix 115.
 229.     Id.
 230.     Id.
 231.     Id.
 232.     Id.
 233.     Appendix 116.
 234.     The Javascript program sends an AJAX request to server-side PHP program which checks the database
 for any new entries. If one or more entries exist, the PHP program retrieves the entry with the lowest id value (to
 preserve sequence), removes the entry from the database, and sends that entry to the Javascript program so that it
 can be displayed on the HTML grid based on the domain that recorded the entry.
 235.     This demo was done only one time after Mikail Tunç enabled Safe Links on his account. In other words,
 the demo worked the very first time. At no point did Safe Links bypass the .htaccess redirects. On the contrary,
 Safe Links always visited the original URL and always was redirected to Safe Vault. (The webserver logs
 showed that Safe Links eventually visited the original URL with five different IP addresses, and all five IP
 addresses were redirected to Safe Vault. None of the five IP addresses visited the mock Malware Download page
 that Safe Links' users are sent to. See "Apache Log" at the end of this report for documentation.)
 236.     Appendix 237.
 237.     Unless that site implements Cross-Origin Resource Sharing (CORS). But malicious sites do not
 implement CORS with Safe Links, as the entire point is to hide content from Safe Links.
 238.     Appendix 19.
 239.     Appendix 170.
 240.     Appendix 171.
 241.     Appendix 172.
 242.     Appendix 173.
 243.     Appendix 9.
 244.     Id.
 245.     Id.
 246.     Id.
 247.     Id.
 248.     Id.
 249.     Appendix 118.
 250.     Appendix 119. See also https://www.itpro.co.uk/security/357146/data-giving-us-the-edge-over-hackers-
 for-the-first-time-says-microsoft-ciso and https://www.techradar.com/amp/news/microsoft-ciso-security-teams-
 are-better-equipped-than-ever-before.
 251.     Appendix 47.
 252.     Appendix 174.
 253.     Appendix 175.
 254.     Appendix 176.
 255.     Appendix 177.
 256.     Appendix 178.
 257.     Appendix 179.
 258.     The primary reason that IMAP proxies are considered less secure is due to their lack of inclusion of two-
 factor authentication. However, an IMAP proxy that includes two-factor authentication along with TocMail's
 unique solution would offer the best of all worlds in terms of security and convenience (as users can use any
 email client they want). This present author is preparing a patent application for a novel integration of 2-factor
 authentication into an IMAP proxy.
 259.     Appendix 180.
 260.     Appendix 181.
 261.     Appendix 182.
 262.     Appendix 183.

                                                        102
Case 0:20-cv-60416-AMC Document 100-21 Entered on FLSD Docket 07/09/2021 Page 104
                                     of 104
 263.     Appendix 184.
 264.     Masood Mansoori, Ian Welch,Kim-Kwang Raymond Choo,Roy A. Maxion &Seyed Ebrahim Hashemi
 (2017). Real-world IP and network tracking measurement study of malicious websites with HAZOP.
 International Journal of Computers and Applications, Volume 39, 2017 - Issue 2.
 265.     Appendix 185.
 266.     Appendix 186.
 267.     Appendix 63.
 268.     Appendix 176.
 269.     Id.
 270.     Appendix 43.
 271.     Appendix 63.
 272.     For completeness, the following search was performed at patents.google.com: ("cloaking" OR "IP
 Cloaking") ("IP address" OR "IP addresses") assignee:microsoft. This search was intended to indentify any
 Microsoft patents that are relevant to detecting SEO or Email links that could potentially use IP-based cloaking.
 Many of the patents returned from this search were not relevant to the issue at hand. The relevant patents
 included: Search spam analysis and detection (US8972401B2) which dealt specifically with "Search spam" (i.e.
 Cloaked SEO Links), Search engine spam detection using external data (US7349901B2) which also addresses
 Cloaked SEO Links, Cloaking detection utilizing popularity and market value (US7885952B2) which is the
 patented implementation of Chellapilla's and Chickering's method that "cannot detect IP Cloaking" using cloud-
 based servers (see "Microsoft Patents and Papers" for documentation), Search ranger system and double-funnel
 model for search spam analyses and browser protection (US8667117B2) which discusses location malicious
 sites based the IP addresses of the malicious sites (does not mention cloaking based on the IP addresses of
 security servers, but rather cloaking based on the referer string), and Internet protocol address space
 management to mitigate and detect cloaking and other abuse (US8745736B2) which requires an on-premise
 scanner to reliably detect IP Cloaking (see "Microsoft Patents and Papers" for documentation).
 273.     Appendix 7.
 274.     Appendix 8.
 275.     Appendix 9.
 276.     See "Video Demonstration."
 277.     Appendix 198.
 278.     Appendix 187.
 279.     See "Microsoft Patents and Papers" for documentation.
 280.     Appendix 79.
 281.     Appendix 188.
 282.     Appendix 187.
 283.     Appendix 43.
 284.     Appendix 189.
 285.     Id.
 286.     Appendix 190.
 287.     Appendix 79.
 288.     Appendix 191.
 289.     Appendix 192.
 290.     Appendix 193.
 291.     Appendix 192.
 292.     Appendix 194.
 293.     Appendix 195.
 294.     Appendix 196.
 295.     Appendix 197.




                                                       103
